--------------------------------------------------------------------------------

Exhibit 10.44
 
LEASE AGREEMENT
 
By and Between
 
SKS HARBOR BAY ASSOCIATES, LLC,
a Delaware limited liability company
 
(“Landlord”)
 
and
 
BIOTIME, INC.,
a California corporation
 
(“Tenant”)
October 28, 2010
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE AGREEMENT
 
THIS LEASE AGREEMENT, (this “Lease”) is made and entered into as of ___________,
2010 by and between SKS HARBOR BAY ASSOCIATES, LLC, a Delaware limited liability
company (“Landlord”), and Tenant identified in the Basic Lease Information
below.
 
BASIC LEASE INFORMATION
 
Tenant:  Biotime, Inc., a California corporation
 
Existing Premises:  Suite 100 on the ground floor of the Building as outlined on
Exhibit B to this Lease.
 
Expansion Space:  That certain office (including an executive conference room)
and warehouse space located on the ground floor of the Building adjacent to the
Existing Premises and outlined on Exhibit B to this Lease.
 
Premises:  Means the Existing Premises plus the Expansion Space, collectively
containing approximately 17,181 rentable square feet, outlined in Exhibit B to
this Lease, subject to re-measurement in accordance with Section 1.2
 
Building:  The Building commonly known as 1301 Harbor Bay Parkway, Alameda,
California..  The approximate rentable area of the Building is 65,475 square
feet, subject to re-measurement in accordance with Section 5.2.
 
Base Rent:
 
Period
(In Months)
 
Annual
Base Rent
   
Monthly
Base Rent
                 
1-2
 
NA*
    $ 27,489.60 *
2-12
  $ 329,875.20 *   $ 27,489.60  
13-24
  $ 339,771.46     $ 28,314.29  
25-36
  $ 349,964.60     $ 29,163.72  
37-48
  $ 360,463.54     $ 30,038.63  
49-60
  $ 371,277.44     $ 30,939.79  
61-62
  $ 382,415.77     $ 31,867.98  

 
 
*
Annual Base Rent for months 1-12 is $329,875.20, subject to abatement of Base
Rent for months 1 and 2 in accordance with the provisions of Section 4.1 of this
Lease.

 
Security Deposit Amount:  $50,000
 
Rent Payable Upon Execution:  $27,489.60
 
Tenant’s Building Percentage:  26.24%
 
 
-1-

--------------------------------------------------------------------------------

 
 
Commencement Date:  December 1, 2010.
 
Expiration Date:  February 29, 2016.
 
Landlord’s Address:
 

 
 
c/o The Prudential Insurance Company of America

 
8 Campus Drive, 4th Floor

 
Parsippany, New Jersey  07054

 
Attention:  Daniel McKeever

 
With a copy by the same method to:

 
 
c/o The Prudential Insurance Company of America

 
8 Campus Drive, 4th Floor

 
Parsippany, New Jersey  07054

 
Attention:  Greg Shanklin, Esquire

 



With a copy by the same method to:
 
 
c/o SKS Investments

 
601 California Street, Suite 1310

 
San Francisco, California  94108

 
Attention:  Pamela Izzo

 
Address for rental payment:
 



 
SKS Harbor Bay Associates, LLC

 
c/o CAC Real Estate Management Co., Inc.

 
111 Sutter Street, Suite 350

 
San Francisco, California  94104

 
Tenant’s Address:
 
 
If prior to the Commencement Date

 
 
______________________________

 
 
______________________________

 
 
______________________________

 
 
Attention:  _____________________

 
 
If on or after the Commencement Date

 
 
To the Premises

 
Attention:  _____________________

 
Landlord’s Broker:        GVA Kidder Matthews.
 
Tenant’s Broker:           Aegis Realty Partners.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Maximum Parking Allocation:  Sixty (60), which is based on a parking ratio of
3.5 non-exclusive parking spaces per one thousand (1,000) square feet of
rentable space in the Premises.
 
The Basic Lease Information is incorporated into and made a part of this
Lease.  Each reference in this Lease to any Basic Lease Information shall mean
the applicable information set forth in the Basic Lease Information, except that
in the event of any conflict between an item in the Basic Lease Information and
this Lease, this Lease shall control.  Additional defined terms used in the
Basic Lease Information shall have the meanings given those terms in this Lease.
 
ARTICLE 1.
PREMISES; COMMON AREAS
 
1.1           Subject to all of the terms and conditions hereinafter set forth,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises.  The property shown on Exhibit A to this Lease and all improvements
thereon and appurtenances on that land thereto, including, but not limited to,
the Building, other office buildings, access roadways, and all other related
areas, shall be collectively hereinafter referred to as the “Project.”  Tenant
acknowledges and agrees that Landlord may elect to sell one or more of the
buildings within the Project and that upon any such sale Tenant’s pro-rata share
of those Operating Expenses and Taxes (each as defined below) allocated to the
Project may be adjusted accordingly by Landlord.  The parties hereto hereby
acknowledge that the purpose of Exhibit A and Exhibits B-1, B-2, and B-3 are to
show the approximate location of the Premises in the Building and the general
layout of the Project and such Exhibits are not meant to constitute an
agreement, representation or warranty as to the construction of the Premises,
the Building or the Project, the precise area of the Premises, the Building or
the Project or the specific location of the Building, “Common Areas,” as that
term is defined in Section 1.3, below, or the elements thereof or of the
accessways to the Premises, or the Project.
 
1.2           Landlord’s architect shall calculate and certify in writing to
Landlord and Tenant the rentable area of the Premises.  The determination of
Landlord’s architect shall be conclusive and binding upon the parties absent
manifest error.  If Landlord’s architect determines that the rentable area of
the Premises is different from that stated in this Lease, all amounts,
percentages and figures appearing or referred to in this Lease based upon such
incorrect rentable square footage amounts (including, without limitation, the
amount of the Base Rent and Tenant’s Share, and any Tenant Improvement
Allowance) shall be modified in accordance with such determination.  If such
determination is made, it will be confirmed in writing by Landlord to
Tenant.  For purposes of this Lease, (1) “rentable area” shall be calculated
pursuant to the Standard Method for Measuring Floor Area in Office Buildings
(ANSI/BOMA Z65.1, 1996) as modified by Landlord with respect to Landlord’s
standard rentable area measurements for Building and Project, to include, among
other calculations, a portion of the Common Areas; and (2) “rentable square
feet” and “rentable footage” shall have the same meaning as the term “rentable
area”.
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.3           Tenant shall have the non-exclusive right to use in common with
other tenants in the Project, and subject to the rules and regulations referred
to in Article 27 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the “Common
Areas”).  The Common Areas shall consist of the “Project Common Areas” and the
“Building Common Areas.”  The term “Project Common Areas,” as used in this
Lease, shall mean the portion of the Project reasonably designated as such by
Landlord.  The term “Building Common Areas,” as used in this Lease, shall mean
the portions of the Common Areas located within the Building reasonably
designated as such by Landlord.  The manner in which the Common Areas are
maintained and operated shall be at the reasonable discretion of Landlord and
the use thereof shall be subject to such rules, regulations and restrictions as
Landlord may make from time to time.  Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas.  Subject to “Applicable Laws,” as
that term is defined in Section 5.1(a) of this Lease, except when and where
Tenant’s right of access is specifically excluded in this Lease, and except in
the event of an emergency, Tenant shall have the right of access to the
Premises, the Building, and the parking facilities servicing the Building
twenty-four (24) hours per day, seven (7) days per week during the “Term,” as
that term is defined in Section 2.1, below.
 
ARTICLE 2.
TERM AND CONDITION OF PREMISES
 
2.1           The term of this Lease (the “Term”) shall commence on the
Commencement Date and end on the Expiration Date, unless sooner terminated
(the ”Termination Date”) as hereinafter provided.  Landlord’s Work shall be
deemed substantially completed upon the earlier of (a) issuance of a certificate
of substantial completion by Landlord’s architect as to construction of
Landlord’s Work or (b) the issuance of a temporary or permanent certificate of
occupancy by the local building authority (or a reasonably substantial
equivalent such as a sign-off from a building inspector), notwithstanding that
minor or unsubstantial details or construction, mechanical adjustment or
decoration remains to be performed.  The Commencement Date of this Lease and the
obligation of Tenant to pay Base Rent, Additional Rent and all other charges
hereunder shall not be delayed or postponed by reason of any delay by Tenant in
performing changes or alteration in the Premises not required to be performed by
Landlord.  In the event the Term shall commence on a day other than the first
day of a month, then the Base Rent shall be immediately paid for such partial
month prorated in accordance with Section 4.4 below.  If the Commencement Date
is, for any reason, a date different than the one set forth above in the Basic
Lease Information, then as soon as the Commencement Date is determined, Tenant
shall execute a Commencement Date Memorandum in the form attached hereto as
Exhibit F acknowledging, among other things, the (a) Commencement Date,
(b) scheduled Expiration Date of this Lease, and (c) Tenant’s acceptance of the
Premises.  The Tenant’s failure to execute the Commencement Date Memorandum
shall not affect Tenant’s liability hereunder, but such failure, if it persists
beyond ten (10) business days after delivery of any such Memorandum to Tenant,
shall be deemed Tenant’s ratification and approval of the matters set forth
therein.
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.2           Tenant is currently in occupancy of the Existing Premises pursuant
to a sublease, and hereby accepts the Existing Premises “AS IS”, without any
obligation on Landlord’s part to alter or improve such space or provide Tenant
with any improvement allowance, except that Landlord shall perform the
construction work as provided in Exhibit C-2 hereto (“Landlord’s Work”).  Tenant
shall accept the Expansion Space in its “AS IS” condition.  Tenant agrees that
Landlord has no obligation and has made no promise to alter, remodel, improve,
or repair the Expansion Space, or any part thereof, or to repair, bring into
compliance with applicable laws, or improve any condition existing in the
Expansion Space as of the delivery thereof, excepting only the Landlord’s Work,
to the extent applicable to the Expansion Space.  Neither Landlord nor
Landlord’s agents have made any representations or promises with respect to the
condition of the Existing Premises, the Expansion Space, the Building, the
Project, the land upon which the Building is constructed, the present or future
suitability or fitness of the Premises or the Building for the conduct of
Tenant’s particular business, or any other matter or thing affecting or related
to the Building or the Premises, and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
this Lease.  Any improvements or personal property located in the Existing
Premises and/or Expansion Space are delivered without any representation or
warranty from Landlord, either express or implied, of any kind, including
without limitation, title, merchantability, or suitability for a particular
purpose.  Tenant acknowledges that the Landlord’s Work shall be performed during
the term of the Existing Lease, and that Tenant shall be entitled to conduct
business in the Existing Premises throughout the performance of such work.  As a
result, Tenant hereby agrees that Tenant shall not be entitled to any abatement
of Rent, nor shall Tenant be deemed to be constructively evicted from the
Premises, as a result of the construction of such work.
 
2.3           Tenant shall give Landlord written notice of any incomplete work,
unsatisfactory conditions or defects (the “Punch List Items”) which were part of
Landlord’s Work in the Premises within thirty (30) days after the completion of
such work, and Landlord shall, at its sole expense, complete said work and/or
remedy such unsatisfactory conditions or defects as soon as possible.  The
existence of any incomplete work, unsatisfactory conditions or defects as
aforesaid shall not affect the Commencement Date or the obligation of Tenant to
pay Base Rent, Additional Rent and all other charges hereunder.
 
2.4           Subject to completion of the Punch List Items, the taking of
possession of the Premises by Tenant shall be conclusive evidence that the
Premises and the Building were in good and satisfactory condition at the time
possession was taken by Tenant.  Neither Landlord nor Landlord’s agents have
made any representations or promises with respect to the condition of the
Building, the Premises, the land upon which the Building is constructed, or any
other matter or thing affecting or related to the Building or the Premises,
except as herein expressly set forth, and no rights, easements or licenses are
acquired by Tenant by implication or otherwise except as expressly set forth in
this Lease.
 
ARTICLE 3.
USE, NUISANCE, OR HAZARD
 
3.1           The Premises shall be used and occupied by Tenant solely for
general office, wet laboratory, research and development, and warehousing
purposes related to Tenant’s business and for no other purposes without the
prior written consent of Landlord.  If Tenant’s use or operation of the Premises
or any of Tenant’s equipment therein requires a governmental permit, license or
other authorization or any notice to any governmental agency, Tenant shall
promptly provide a copy thereof to Landlord.
 
 
-5-

--------------------------------------------------------------------------------

 
 
3.2           Tenant shall not use, occupy, or permit the use or occupancy of
the Premises for any purpose which Landlord, in its reasonable discretion, deems
to be illegal, immoral, or dangerous; permit any public or private nuisance; do
or permit any act or thing which may disturb the quiet enjoyment of any other
tenant of the Project, or use the Premises in a way which violates any exclusive
use privileges which Landlord has granted to any other tenant of the Building or
Project, so long as Tenant has notice of such privilege(s); keep any substance
or carry on or permit any operation which might introduce offensive odors or
conditions into other portions of the Project, use any apparatus which might
make undue noise or set up vibrations in or about the Project; permit anything
to be done which would increase the premiums paid by Landlord for special causes
of loss form insurance coverage on the Project or its contents or cause a
cancellation of any insurance policy covering the Project or any part thereof or
any of its contents; or permit anything to be done which is prohibited by or
which shall in any way conflict with any law, statute, ordinance, or
governmental rule, regulation or covenants, conditions and restrictions
affecting the Project, including without limitation the CC&R’s (as defined
below) now or hereinafter in force.  Should Tenant do any of the foregoing
without the prior written consent of Landlord, and the same is not cured within
five (5) business days after notice from Landlord (which five (5) business day
period shall be subject to extension if the nature of the breach is such that it
is not possible to cure the same within such five (5) business day period so
long as the Tenant commences the cure of such breach within such five (5) day
period and diligently prosecutes the same to completion) it shall constitute an
Event of Default (as hereinafter defined) and shall enable Landlord to resort to
any of its remedies hereunder.
 
3.3           The ownership, operation, maintenance and use of the Project shall
be subject to certain conditions and restrictions contained in an instrument (as
may be amended from time to time, the “CC&R’s”) recorded or to be recorded
against title to the Project.  Tenant agrees that regardless of when those
CC&R’s are so recorded, this Lease and all provisions hereof shall be subject
and subordinate thereto.  Accordingly, as a consequence of that subordination,
during any period in which the entire Project is not owned by Landlord, (a) the
portion of Operating Expenses and Taxes (each as defined below) for the Common
Areas shall be allocated among the owners of the Project as provided in the
CC&R’s, and (b) the CC&R’s shall govern the maintenance and insuring of the
portions of the Project not owned by Landlord.  Tenant shall, promptly upon
request of Landlord, sign all documents reasonably required to carry out the
foregoing into effect.
 
ARTICLE 4.
RENT
 
4.1           Tenant hereby agrees to pay Landlord the Base Rent subject to
recalculation as provided in Section 1.2.  For purposes of Rent adjustment under
the Lease, the number of months is measured from the first day of the calendar
month in which the Commencement Date falls.  Each monthly installment (the
“Monthly Rent”) shall be payable by check or by money order on or before the
first day of each calendar month.  In addition to the Base Rent, Tenant also
agrees to pay Tenant’s Share of Operating Expenses and Taxes (each as
hereinafter defined), and any and all other sums of money as shall become due
and payable by Tenant as hereinafter set forth, all of which shall constitute
additional rent under this Lease (the “Additional Rent”).  Landlord expressly
reserves the right to apply any payment received to Base Rent or any other items
of Rent that are not paid by Tenant.  The Monthly Rent and the Additional Rent
are sometimes hereinafter collectively called “Rent” and shall be paid when due
in lawful money of the United States without demand, deduction, abatement, or
offset to the addresses for the rental payment set forth in the Basic Lease
Information, or as Landlord may designate from time to time.  As an inducement
to Tenant entering into this Lease, Base Rent shall be abated for the first
sixty (60) days after the Commencement Date.  Landlord and Tenant agree for tax
reporting purposes that none of the Base Rent due in periods in which the Base
Rent is not being abated shall be allocated to any other period.
 
 
-6-

--------------------------------------------------------------------------------

 
 
4.2           In the event any Monthly or Additional Rent or other amount
payable by Tenant hereunder is not paid within five (5) days after its due date,
Tenant shall pay to Landlord a late charge (the “Late Charge”), as Additional
Rent, in an amount of five percent (5%) of the amount of such late
payment.  Failure to pay any Late Charge shall be deemed a Monetary Default (as
hereinafter defined).  Provision for the Late Charge shall be in addition to all
other rights and remedies available to Landlord hereunder, at law or in equity,
and shall not be construed as liquidated damages or limiting Landlord’s remedies
in any manner.  Failure to charge or collect such Late Charge in connection with
any one (1) or more such late payments shall not constitute a waiver of
Landlord’s right to charge and collect such Late Charges in connection with any
other similar or like late payments.
 
4.3           Simultaneously with the execution hereof, Tenant shall deliver to
Landlord (i) the Rent Payable on Execution set forth in the Basic Lease
Information as payment of the first installment of Monthly Rent due hereunder
and (ii) an amount equal to the Security Deposit to be held by Landlord as
security for Tenant’s faithful performance of all of the terms, covenants,
conditions, and obligations required to be performed by Tenant hereunder
(the “Security Deposit”).  The Security Deposit shall be held by Landlord as
security for the performance by Tenant of all of the covenants of this Lease to
be performed by Tenant and Tenant shall not be entitled to interest
thereon.  The Security Deposit is not an advance Rent deposit, an advance
payment of any other kind, or a measure of Landlord’s damages in any case of
Tenant’s default.  If Tenant fails to perform any of the covenants of this Lease
to be performed by Tenant, including without limitation the provisions relating
to payment of Rent, the removal of property at the end of the Term, the repair
of damage to the Premises caused by Tenant, and the cleaning of the Premises
upon termination of the tenancy created hereby, then Landlord shall have the
right, but no obligation, to apply the Security Deposit, or so much thereof as
may be necessary, for the payment of any Rent or any other sum in default and/or
to cure any other such failure by Tenant.  If Landlord applies the Security
Deposit or any part thereof for payment of such amounts or to cure any such
other failure by Tenant, then Tenant shall immediately pay to Landlord the sum
necessary to restore the Security Deposit to the full amount then required by
this Section 4.3. Landlord’s obligations with respect to the Security Deposit
are those of a debtor and not a trustee.  Landlord shall not be required to
maintain the Security Deposit separate and apart from Landlord’s general or
other funds and Landlord may commingle the Security Deposit with any of
Landlord’s general or other funds.  Upon termination of the original Landlord’s
or any successor owner’s interest in the Premises or the Building, the original
Landlord or such successor owner shall be released from further liability with
respect to the Security Deposit upon the original Landlord’s or such successor
owner’s complying with California Civil Code Section 1950.7.  Subject to the
foregoing, Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, and all other provisions of law, now or hereafter in
force, which (a) establish a time frame within which a landlord must refund a
security deposit under a lease, and/or (b) provide that Landlord may claim from
a security deposit only those sums reasonably necessary to remedy defaults in
the payment of Rent, to repair damage caused by Tenant or to clean the Premises,
it being agreed that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other loss or damage caused by the
default of Tenant under this Lease, including without limitation all damages or
Rent due upon termination of this Lease pursuant to Section 1951.2 of the
California Civil Code.  If Tenant performs every provision of this Lease to be
performed by Tenant, the unused portion of the Security Deposit shall be
returned to Tenant or the last assignee of Tenant’s interest under this Lease
within thirty (30) days following expiration or termination of the Term of this
Lease.
 
 
-7-

--------------------------------------------------------------------------------

 
 
4.4           If the Term commences on a date other than the first day of a
calendar month or expires or terminates on a date other than the last day of a
calendar month, the Rent for any such partial month shall be prorated to the
actual number of days in such partial month.
 
4.5           All Rents and any other amount payable by Tenant to Landlord
hereunder, if not paid when due, shall bear interest from the date due until
paid at a rate equal to the prime commercial rate established from time to time
by Bank of America, plus four percent (4%) per annum; but not in excess of the
maximum legal rate permitted by law.  Failure to charge or collect such interest
in connection with any one (1) or more delinquent payments shall not constitute
a waiver of Landlord’s right to charge and collect such interest in connection
with any other or similar or like delinquent payments.
 
4.6           If Tenant fails to make when due two (2) consecutive payments of
Monthly Rent or makes two (2) consecutive payments of Monthly Rent which are
returned to Landlord by Tenant’s financial institution for insufficient funds,
Landlord may require, by giving written notice to Tenant, that all future
payments of Rent shall be made in cashier’s check or by money order.  The
foregoing is in addition to any other remedy of Landlord hereunder, at law or in
equity.
 
ARTICLE 5.
RENT ADJUSTMENT
 
5.1           Definitions.
 
5.1.1           “Operating Expenses”, as said term is used herein, shall mean
all expenses, costs, and disbursements of every kind and nature which Landlord
shall pay or become obligated to pay because of or in connection with the
ownership, operation, management, security, repair, restoration, replacement, or
maintenance of the Project, or any portion thereof.  Operating Expenses shall be
computed in accordance with generally accepted real estate practices,
consistently applied, and shall include, but not be limited to, the items as
listed below:
 
 
-8-

--------------------------------------------------------------------------------

 
 
(a)           Wages, salaries, other compensation and any and all taxes,
insurance and benefits of, the Building manager and of all other persons engaged
in the operation, maintenance and security of the Project;
 
(b)           Payments under any equipment rental agreements or management
agreements, including without limitation the cost of any actual or charged
management fee and all expenses for the Project management office including
rent, office supplies, and materials therefor;
 
(c)           Costs of all supplies, equipment, materials, and tools and
amortization (including interest on the unamortized cost) of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Project, or any portion thereof;
 
(d)           All costs incurred in connection with the operation, maintenance,
and repair of the Project including without limitation, the following:  (A) the
cost of operation, repair, maintenance and replacement of all systems and
equipment and components thereof of the Project; (B) the cost of janitorial,
alarm, security and other services, replacement of wall and floor coverings,
ceiling tiles and fixtures in common areas, maintenance and replacement of curbs
and walkways, repair to roofs and re-roofing; (C) the cost of licenses,
certificates, permits and inspections and the cost of contesting any
governmental enactments which are reasonably anticipated by Landlord to increase
Operating Expenses, and the cost incurred in connection with a transportation
system management program or similar program; (D) the cost of landscaping,
decorative lighting, and relamping, the cost of maintaining fountains,
sculptures, bridges; and (E) costs, fees, charges or assessments imposed by, or
resulting from any mandate imposed on Landlord by, any federal, state or local
government for fire and police protection, trash removal, community services, or
other services which do not constitute “Taxes” as that term is defined below;
 
(e)           The cost of supplying all utilities, the cost of operating,
maintaining, repairing, replacing, renovating and managing the utility systems,
mechanical systems, sanitary, storm drainage systems, communication systems and
escalator and elevator systems, and the cost of supplies, tools, and equipment
and maintenance and service contracts in connection therewith;
 
(f)           The cost of all insurance carried by Landlord in connection with
the Project as reasonably determined by Landlord, including without limitation
commercial general liability insurance, physical damage insurance covering
damage or other loss caused by fire, earthquake, flood or other water damage,
explosion, vandalism and malicious mischief, theft or other casualty, rental
interruption insurance and such insurance as may be required by any lessor under
any present or future ground or underlying lease of the Building or Project or
any holder of a mortgage, deed of trust or other encumbrance now or hereafter in
force against the Building or Project or any portion thereof, and any
deductibles payable thereunder; including, without limitation, Landlord’s cost
of any self insurance deductible or retention;
 
 
-9-

--------------------------------------------------------------------------------

 
 
(g)           Capital improvements made to or capital assets acquired for the
Project, or any portion thereof, after the Commencement Date that (1) are
intended to reduce Operating Expenses or (2) are necessary for the health,
safety and/or security of the Project, its occupants and visitors and are deemed
advisable and the reasonable judgment of Landlord or (3) are required under any
and all applicable laws, statutes, codes, ordinances, orders, rules,
regulations, conditions of approval and requirements of all federal, state,
county, municipal and governmental authorities and all administrative or
judicial orders or decrees and all permits, licenses, approvals and other
entitlements issued by governmental entities, and rules of common law, relating
to or affecting the Project, the Premises or the Building or the use or
operation thereof, whether now existing or hereafter enacted, including, without
limitation, the Americans with Disabilities Act of 1990, 42 USC 12111 et seq.
(the “ADA”) as the same may be amended from time to time, all Environmental Laws
(as hereinafter defined), and any CC&R’s, or any corporation, committee or
association formed in connection therewith, or any supplement thereto recorded
in any official or public records with respect to the Project or any portion
thereof (collectively, “Applicable Laws”), which capital costs, or an allocable
portion thereof, shall be amortized over the period determined by Landlord,
together with interest on the unamortized balance at a rate determined by
Landlord;
 
(h)           fees, charges and other costs, including management fees (or
amounts in lieu thereof), consulting fees, legal fees and accounting fees, of
all contractors, engineers, consultants and other persons engaged by Landlord or
otherwise incurred by or charged by Landlord in connection with the management,
operation, maintenance and repair of the Buildings and the Project; and
 
(i)           payments, fees or charges under the CC&R’s and any easement,
license, operating agreement, declaration, restricted covenant, or instrument
pertaining to the sharing of costs by the Project, or any portion thereof.
 
Expressly excluded from Operating Expenses are the following items:
 
(A)           Advertising and leasing commissions;
 
(B)           Repairs and restoration paid for by the proceeds of any insurance
policies or amounts otherwise reimbursed to Landlord or paid by any other source
(other than by tenants paying their share of Operating Expenses);
 
(C)           Principal, interest, and other costs directly related to financing
the Project or ground lease rental or depreciation;
 
(D)           The cost of special services to tenants (including Tenant) for
which a special charge is made;
 
(E)           The costs of repair of casualty damage or for restoration
following condemnation to the extent covered by insurance proceeds or
condemnation awards;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(F)           The costs of any capital expenditures except as expressly
permitted to be included in Operating Expenses as provided under subsection (7)
above;
 
 
(G)           The costs, including permit, license and inspection costs and
supervision fees, incurred with respect to the installation of tenant
improvements within the Project or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant space within the Project
or promotional or other costs in order to market space to potential tenants;
 
(H)           The legal fees and related expenses and legal costs incurred by
Landlord (together with any damages awarded against Landlord) due to the bad
faith violation by Landlord or any tenant of the terms and conditions of any
lease of space in the Project;
 
(I)             Costs incurred:  (A) to comply with Applicable Laws with respect
to any Hazardous Materials (as defined below) which were in existence in, on,
under or about the Project (or any portion thereof) prior to the Commencement
Date, and were of such a nature that a federal, state or municipal governmental
or quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Materials, in the state, and under the conditions that they then
existed in, on, under or about the Project, would have then required the
removal, remediation or other action with respect thereto; and/or (B) with
respect to Hazardous Materials which are disposed of or otherwise introduced
into, on, under or about the Project after the date hereof by Landlord or
Landlord’s agents or employees and are of such a nature, at time of disposition
or introduction, that a federal, state or municipal governmental or
quasi-governmental authority, if it had then had knowledge of the presence of
such Hazardous Materials, in the state, and under the conditions, that they then
existed in, on, under or about the Project, would have then required the
removal, remediation or other action with respect thereto; provided, however,
Operating Expenses shall include costs incurred in connection with the clean-up,
remediation, monitoring, management and administration of (and defense of claims
related to) the presence of (1) Hazardous Materials used by Landlord (provided
such use is not negligent and is in compliance with Applicable Laws) in
connection with the operation, repair and maintenance of the Project to perform
Landlord’s obligations under this Lease (such as, without limitation, fuel oil
for generators, cleaning solvents, and lubricants) and which are customarily
found or used in Comparable Buildings and (2) Hazardous Materials created,
released or placed in the Premises, Building or the Project by Tenant  (or
Tenant’s affiliates or their tenants, contractors, employees or agents) prior to
or after the Commencement Date;
 
 
-11-

--------------------------------------------------------------------------------

 
 
(J)            The attorneys’ fees in connection with the negotiation and
preparation of letters, deal memos, letters of intent, leases, subleases and/or
assignments, space planning costs, and other costs and expenses incurred in
connection with lease, sublease and/or assignment negotiations and transactions
with present or prospective tenants or other occupants of the Project;
 
(K)           The expenses in connection with services or other benefits which
are not available to Tenant;
 
(L)            The overhead and profit paid to Landlord or to subsidiaries or
affiliates of Landlord for goods and/or services in the Project to the extent
the same exceeds the costs of such goods and/or services rendered by qualified,
unaffiliated third parties on a competitive basis;
 
(M)          The costs arising from Landlord’s charitable or political
contributions;
 
(N)           The costs (other than ordinary maintenance and insurance) for
sculpture, paintings and other objects of art;
 
(O)           The interest and penalties resulting from Landlord’s failure to
pay any items of Operating Expense when due;
 
(P)            The Landlord’s general corporate overhead and general and
administrative expenses, costs of entertainment, dining, automobiles or travel
for Landlord’s employees, and costs associated with the operation of the
business of the partnership or entity which constitutes Landlord as the same are
distinguished from the costs of the operation of the Project, including
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee, costs of selling, syndicating, financing, mortgaging or
hypothecating any of Landlord’s interest in the Project, costs of any disputes
between Landlord and its employees (if any) not engaged in the operation of the
Project, disputes of Landlord with management, or outside fees paid in
connection with disputes with other Project tenants or occupants (except to the
extent such dispute is based on Landlord’s good faith efforts to benefit Tenant
or meet Landlord’s obligations under this Lease);
 
(Q)           The costs arising from the gross negligence or willful misconduct
of Landlord;
 
(R)           The management office rental to the extent such rental exceeds the
fair market rental for such space;
 
(S)           The costs of correction of latent defects in the Project to the
extent covered by warranties;
 
 
-12-

--------------------------------------------------------------------------------

 
 
(T)           The costs of Landlord’s membership in professional organizations
(such as, by way of example and without limitation, BOMA) in excess of $2,500.00
per year;
 
(U)           any property management fee in excess of five percent (5%) of Base
Rent; and
 
(V)           any costs associated with maintaining, repairing or replacing any
Building-wide HVAC system except to the extent (A) incurred with respect to a
standard maintenance contract therefor, or (B) such costs are incurred in
connection with a capital improvement/replacement of such system, with such
costs amortized over a ten (10) year period, not to exceed a cost to Tenant in
excess of $500,000 to Tenant over the Term,
 
5.1.2        “Taxes” shall mean all ad valorem taxes, personal property taxes,
and all other taxes, assessments, embellishments, use and occupancy taxes,
transit taxes, water, sewer and pure water charges not included in
Section 5.1.(a)(v) above, excises, levies, license fees or taxes, and all other
similar charges, levies, penalties, or taxes, if any, which are levied,
assessed, or imposed, by any Federal, State, county, or municipal authority,
whether by taxing districts or authorities presently in existence or by others
subsequently created, upon, or due and payable in connection with, or a lien
upon, all or any portion of the Project, or facilities used in connection
therewith, and rentals or receipts therefrom and all taxes of whatsoever nature
that are imposed in substitution for or in lieu of any of the taxes,
assessments, or other charges included in its definition of Taxes, and any costs
and expenses of contesting the validity of same.  Taxes shall include, without
limitation:
 
(a)           Any tax on Landlord’s Rent, right to rent or other income from the
Project, or as against Landlord’s business of leasing any portion of the
Project.
 
(b)           Any assessment, tax, fee, levy or charge in addition to, or in
substitution, partially or totally, of any assessment, tax, fee, levy or charge
previously included within the definition of real property tax, it being
acknowledged by Tenant and Landlord that Proposition 13 was adopted by the
voters of the State of California in the June 1978 election (“Proposition 13”)
and that assessments, taxes, fees, levies and charges may be imposed by
governmental agencies for such services as fire protection, street, sidewalk and
road maintenance, refuse removal and for other governmental services formerly
provided without charge to property owners or occupants.  It is the intention of
Tenant and Landlord that all such new and increased assessments, taxes, fees,
levies, and charges and all similar assessments, taxes, fees, levies and charges
be included within the definition of Taxes for purposes of this Lease.
 
(c)           Any assessment, tax, fee, levy, or charge allocable to or measured
by the area of the Premises or the Rent payable hereunder, including, without
limitation, any gross income tax upon or with respect to the possession,
leasing, operating, management, maintenance, alteration, repair, use or
occupancy by Tenant of the Premises, or any portion thereof.
 
 
-13-

--------------------------------------------------------------------------------

 
 
(d)           Any assessment, tax, fee, levy or charge, upon this transaction or
any document to which Tenant is a party, creating or transferring an interest or
an estate in the Premises.
 
(e)           Any reasonable expenses incurred by Landlord in attempting to
protest, reduce or minimize Taxes.
 
5.1.3        “Lease Year” shall mean the twelve (12) month period commencing
January 1st and ending December 31st.
 
5.1.4        “Tenant’s Building Percentage” shall mean Tenant’s percentage of
the entire Building as determined by dividing the rentable area of the Premises
by the total rentable area of the Building.  If there is a change in the total
Building rentable area as a result of an addition to the Building, partial
destruction, modification or similar cause, which event causes a reduction or
increase on a permanent basis, Landlord shall cause adjustments in the
computations as shall be necessary to provide for any such changes.  Landlord
shall, at Landlord’s option, have the right to segregate Operating Expenses into
two (2) separate categories, one (1) such category, to be applicable only to
Operating Expenses incurred for the Building and Building Common Areas, and the
other category applicable to Operating Expenses incurred for the Project Common
Areas and/or the Project as a whole.  If Landlord so segregates Operating
Expenses into two (2) categories, two (2) Tenant’s Building Percentages shall
apply, one (1) such Tenant’s Building Percentage shall be calculated by dividing
the rentable area of the Premises by the total rentable area in the Building
(“Tenant’s Building Only Percentage”), and the other Tenant’s Building
Percentage to be calculated by dividing the rentable area of the Premises by the
total rentable area of all buildings in the Project (“Tenant’s Project Allocated
Building Percentage”).  Consequently, if Landlord elects to so segregate
Operating Expenses into two (2) categories, any reference in this Lease to
“Tenant’s Building Percentage” shall mean and refer to both Tenant’s Building
Only Percentage and Tenant’s Project Allocated Building Percentage of Operating
Expenses.
 
5.1.5        “Tenant’s Tax Percentage” shall mean the percentage determined by
dividing the rentable area of the Premises by the total rentable area of all
buildings in the Project.
 
5.1.6        “Market Area” shall mean Alameda, California (the “City”).
 
5.1.7        “Comparable Buildings” shall mean comparable Class “A” office
buildings owned by institutions in the Market Area.
 
5.2           Tenant shall pay to Landlord, as Additional Rent, Tenant’s Share
(as hereinafter defined) of Operating Expenses.  “Tenant’s Share” shall be
determined by multiplying Operating Expenses for any Lease Year or pro rata
portion thereof, by Tenant’s Building Percentage.  Landlord shall, in advance of
each Lease Year, estimate what Tenant’s Share will be for such Lease Year based,
in part, on Landlord’s operating budget for such Lease Year, and Tenant shall
pay Tenant’s Share as so estimated each month (the “Monthly Expense
Payments”).  The Monthly Expense Payments shall be due and payable at the same
time and in the same manner as the Monthly Rent.  Landlord shall have the right
from time to time to redetermine the rentable square feet of the Building, and
Tenant’s Building Percentage and Tenant’s Share shall be appropriately adjusted
to reflect any such determination.  If Tenant’s Building Percentage  and
Tenant’s Share are adjusted pursuant to the foregoing, as to the Lease Year in
which such adjustment occurs, Tenant’s Building Percentage and Tenant’s Share
for such year shall be determined on the basis of the number of days during such
Lease Year that each such Tenant’s Building Percentage and Tenant’s Share was in
effect.
 
 
-14-

--------------------------------------------------------------------------------

 
 
5.3           Landlord shall, within one hundred fifty (150) days after the end
of each Lease Year, or as soon thereafter as reasonably possible, provide Tenant
with a written statement of the actual Operating Expenses incurred during such
Lease Year for the Project and such statement shall set forth Tenant’s Share of
such Operating Expenses.  Tenant shall pay Landlord, as Additional Rent, the
difference between Tenant’s Share of Operating Expenses and the amount of
Monthly Expense Payments made by Tenant attributable to said Lease Year, such
payment to be made within thirty (30) days of the date of Tenant’s receipt of
said statement (except as provided in Section 5.4 below); similarly, Tenant
shall receive a credit if Tenant’s Share is less than the amount of Monthly
Expense Payments collected by Landlord during said Lease Year, such credit to be
applied to future Monthly Expense Payments to become due hereunder.  If
utilities, janitorial services or any other components of Operating Expenses
increase during any Lease Year, Landlord may revise Monthly Expense Payments due
during such Lease Year by giving Tenant written notice to that effect; and
thereafter, Tenant shall pay, in each of the remaining months of such Lease
Year, a sum equal to the amount of the revised difference in Operating Expenses
multiplied by Tenant’s Building Percentage divided by the number of months
remaining in such Lease Year.
 
5.4           If, within sixty (60) days following Tenant’s receipt of the
Operating Expense statement or Taxes statement, neither party hereto delivers to
the other party a notice referring in reasonable detail to one (1) or more
errors in such statement, it shall be deemed conclusively that the information
set forth in such statement(s) is correct.  Tenant shall, however, be entitled
to conduct or require an audit to be conducted, provided that (a) not more than
one (1) such audit may be conducted during any Lease Year of the Term, (b) the
records for each Lease Year may be audited only once, (c) such audit is
commenced within sixty (60) days following Tenant’s receipt of the applicable
statement, and (d) such audit is completed and a copy thereof is delivered to
Landlord within one hundred eighty (180) days following Tenant’s receipt of the
applicable statement.  If Landlord responds to any such audit with an
explanation of any issues raised in the audit, such issues shall be deemed
resolved unless Tenant responds to Landlord with further written objections
within thirty (30) days after receipt of Landlord’s response to the audit.  In
no event shall payment of Rent ever be contingent upon the performance of such
audit.  For purposes of any audit, Tenant or Tenant’s duly authorized
representative, at Tenant’s sole cost and expense, shall have the right, upon
fifteen (15) days’ written notice to Landlord, to inspect Landlord’s books and
records pertaining to Operating Expenses and Taxes at the offices of Landlord or
Landlord’s managing agent during ordinary business hours, provided that such
audit must be conducted so as not to interfere with Landlord’s business
operations and must be reasonable as to scope and time.  Alternatively, at
Landlord’s sole discretion, Landlord may provide an audit of such books and
records prepared by a certified public accountant of Landlord’s selection,
prepared at Tenant’s expense, which shall be deemed to be conclusive for the
purposes of this Lease.  If actual Operating Expenses or Taxes are determined to
have been overstated or understated by Landlord for any calendar year, then the
parties shall within thirty (30) days thereafter make such adjustment payment or
refund as is applicable, and if actual Operating Expenses and Taxes are
determined to have been overstated by Landlord for any calendar year by in
excess of ten percent (10%), then Landlord shall pay the reasonable cost of
Tenant’s audit, not to exceed $1,000.00.
 
 
-15-

--------------------------------------------------------------------------------

 
 
5.5           If the occupancy of the Building during any part of any Lease Year
is less than one hundred percent (100%), Landlord shall make an appropriate
adjustment of the variable components of Operating Expenses for that Lease Year,
as reasonably determined by Landlord using sound accounting and management
principles, to determine the amount of Operating Expenses that would have been
incurred had the Building been one hundred percent (100%) occupied.  This amount
shall be considered to have been the amount of Operating Expenses for that Lease
Year.  For purposes of this Section 5.5, “variable components” include only
those component expenses that are affected by variations in occupancy levels.
 
5.6           Tenant shall pay to Landlord, as Additional Rent, “Tenant’s Tax
Share” (as hereinafter defined) of the Taxes.  “Tenant’s Tax Share” shall be
determined by multiplying Taxes for any Lease Year or pro rata portion thereof,
by Tenant’s Tax Percentage.  Landlord shall, in advance of each Lease Year,
estimate what Tenant’s Tax Share will be for such Lease Year and Tenant shall
pay Tenant’s Tax Share as so estimated each month (the “Monthly Tax
Payments”).  The Monthly Tax Payments shall be due and payable at the same time
and in the same manner as the Monthly Rent.
 
5.7           Landlord shall, within one hundred fifty (150) days after the end
of each Lease Year, or as soon thereafter as reasonably possible, provide Tenant
with a written statement of the actual Taxes incurred during such Lease Year for
the Project and such statement shall set forth Tenant’s Tax Share of such
Taxes.  Tenant shall pay Landlord, as Additional Rent, the difference between
Tenant’s Tax Share of Taxes and the amount of Monthly Tax Payments made by
Tenant attributable to said Lease Year, such payment to be made within
thirty (30) days of the date of Tenant’s receipt of said statement; similarly,
Tenant shall receive a credit if Tenant’s Tax Share is less than the amount of
Monthly Tax Payments collected by Landlord during said Lease Year, such credit
to be applied to future Monthly Tax Payments to become due hereunder.  If Taxes
increase during any Lease Year, Landlord may revise Monthly Tax Payments due
during such Lease Year by giving Tenant written notice to that effect; and,
thereafter, Tenant shall pay, in each of the remaining months of such Lease
Year, a sum equal to the amount of revised difference in Taxes multiplied by
Tenant’s Tax Percentage divided by the number of months remaining in such Lease
Year.
 
5.8           If the Taxes for any Lease Year are changed as a result of
protest, appeal or other action taken by a taxing authority, the Taxes as so
changed shall be deemed the Taxes for such Lease Year.  If in any year the
Project is less than ninety-five percent (95%) occupied, the elements of Taxes
which vary depending upon the occupancy of the Project (e.g., Taxes attributable
to the build out of leasable floor area), shall be adjusted to reflect such
amount as would have been incurred had the Project been at least ninety-five
percent (95%) occupied during such year.  Any expenses incurred by Landlord in
attempting to protest, reduce or minimize Taxes shall be included in Taxes in
the Lease Year in which those expenses are paid.  Landlord shall have the
exclusive right to conduct such contests, protests and appeals of the Taxes as
Landlord shall determine is appropriate in Landlord’s sole discretion.
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
5.9    Tenant’s obligation with respect to Additional Rent and the payment of
Tenant’s Share of Operating Expenses and Tenant’s Tax Share of Taxes shall
survive the Expiration Date or Termination Date of this Lease and Landlord shall
have the right to retain the Security Deposit, or so much thereof as it deems
necessary, to secure payment of Tenant’s Share of Operating Expenses and
Tenant’s Tax Share of Taxes for the final year of the Lease, or part thereof,
during which Tenant was obligated to pay such expenses.
 
ARTICLE 6.
SERVICES TO BE PROVIDED BY LANDLORD
 
6.1    Subject to Articles 5 and 10 herein, and provided Tenant is not in
default under this Lease, Landlord agrees to furnish or cause to be furnished to
the Premises the utilities and services described in the Standards for Utilities
and Services, attached hereto as Exhibit G, subject to the conditions and in
accordance with the standards set forth herein.
 
6.2    Landlord shall not be liable for any loss or damage arising or alleged to
arise in connection with the failure, stoppage, or interruption of any such
services; nor shall the same be construed as an eviction of Tenant, work an
abatement of Rent, entitle Tenant to any reduction in Rent, or relieve Tenant
from the operation of any covenant or condition herein contained; it being
further agreed that Landlord reserves the right to discontinue temporarily such
services or any of them at such times as may be necessary by reason of repair or
capital improvements performed within the Project, accident, unavailability of
employees, repairs, alterations or improvements, or whenever by reason of
strikes, lockouts, riots, acts of God, or any other happening or occurrence
beyond the reasonable control of Landlord.  In the event of any such failure,
stoppage or interruption of services, Landlord shall use reasonable diligence to
have the same restored.  Neither diminution nor shutting off of light or air or
both, nor any other effect on the Project by any structure erected or condition
now or hereafter existing on lands adjacent to the Project, shall affect this
Lease, abate Rent, or otherwise impose any liability on Landlord.
 
6.3    Landlord shall have the right to reduce heating, cooling, or lighting
within the Premises and in the public area in the Building as required by any
mandatory fuel or energy-saving program.
 
6.4    Unless otherwise provided by Landlord, Tenant shall separately arrange
with the applicable local public authorities or utilities, as the case may be,
for the furnishing of and payment of all telephone and facsimile services as may
be required by Tenant in the use of the Premises.  Tenant shall directly pay for
such telephone and facsimile services as may be required by Tenant in the use of
the Premises.  Tenant shall directly pay for such telephone and facsimile
services, including the establishment and connection thereof, at the rates
charged for such services by said authority or utility; and the failure of
Tenant to obtain or to continue to receive such services for any reason
whatsoever shall not relieve Tenant of any of its obligations under this Lease.
 
6.5    Landlord shall have the exclusive right, but not the obligation, to
provide any locksmithing services, and Landlord shall also have the
non-exclusive right, but not the obligation, to provide any additional services
which may be required by Tenant, including without limitation additional repairs
and maintenance, provided that Tenant shall pay to Landlord upon billing, the
sum of all costs to Landlord of such additional services plus an administration
fee.  If Tenant requests the Landlord provide locksmithing services and Landlord
declines, then Tenant shall not be obligated to use Landlord’s locksmithing
services.  Charges for any utilities or service for which Tenant is required to
pay from time to time hereunder, shall be deemed Additional Rent hereunder and
shall be billed on a monthly basis.
 
 
-17-

--------------------------------------------------------------------------------

 
 
ARTICLE 7.
REPAIRS AND MAINTENANCE BY LANDLORD
 
7.1    Landlord shall provide for the cleaning and maintenance of the public
portions of the Project in keeping with the ordinary standard for Comparable
Buildings as part of Operating Expenses.  Unless otherwise expressly stipulated
herein, Landlord shall not be required to make any improvements or repairs of
any kind or character to the Premises during the Term, except such repairs as
may be required to the exterior walls, corridors, windows, roof, integrated
Building utility and mechanical systems and other Base Building (as defined
below) elements and other structural elements and equipment of the Project, and
subject to Section 13.4, below, such additional maintenance as may be necessary
because of the damage caused by persons other than Tenant, its agents,
employees, licensees, or invitees. As used in this Lease, the “Base Building”
shall include the structural portions of the Building, and the public restrooms,
elevators, exit stairwells and the systems and equipment located in the internal
core of the Building on the floor or floors on which the Premises are located.
 
7.2    Landlord or Landlord’s officers, agents, and representatives (subject to
any security regulations imposed by any governmental authority) shall have the
right to enter all parts of the Premises at all reasonable hours upon reasonable
prior notice to Tenant (other than in an emergency) to Tenant to inspect, clean,
make repairs, alterations, and additions to the Project or the Premises which it
may deem necessary or desirable, to make repairs to adjoining spaces, to cure
any defaults of Tenant hereunder that Landlord elects to cure pursuant to
Section 22.5, below, to show the Premises to prospective tenants (during the
final nine (9) months of the Term or at any time after the occurrence of an
Event of Default that remains uncured), mortgagees or purchasers of the
Building, or to provide any service which it is obligated or elects to furnish
to Tenant; and Tenant shall not be entitled to any abatement or reduction of
Rent by reason thereof.  Landlord shall have the right to enter the Premises at
any time and by any means in the case of an emergency.
 
7.3    Except as otherwise expressly provided in this Lease, Tenant hereby
waives all rights it would otherwise have under California Civil Code
Sections 1932(1) and 1942(a) or any successor statutes to deduct repair costs
from Rent and/or terminate this Lease as the result of any failure by Landlord
to maintain or repair.
 
ARTICLE 8.
REPAIRS AND CARE OF PROJECT BY TENANT
 
8.1    If the Building, the Project, or any portion thereof, including but not
limited to, the elevators, boilers, engines, pipes, and other apparatus, or
members of elements of the Building (or any of them) used for the purpose of
climate control of the Building or operating of the elevators, or of the water
pipes, drainage pipes, electric lighting, or other equipment of the Building or
the roof or outside walls of the Building and also the Premises improvements,
including but not limited to, the carpet, wall coverings, doors, and woodwork,
become damaged or are destroyed through the negligence, carelessness, or misuse
of Tenant, its servants, agents, employees, or anyone permitted by Tenant to be
in the Building, or through it or them, then the reasonable cost of the
necessary repairs, replacements, or alterations shall be borne by Tenant who
shall pay the same to Landlord as Additional Rent within ten (10) days after
demand, subject to Section 13.4 below.  Landlord shall have the exclusive right,
but not the obligation, to make any repairs necessitated by such damage.
 
 
-18-

--------------------------------------------------------------------------------

 
 
8.2    Subject to Section 13.4 below, Tenant agrees, at its sole cost and
expense, to repair or replace any damage or injury done to the Project, or any
part thereof, caused by Tenant, Tenant’s agents, employees, licensees, or
invitees which Landlord elects not to repair.  Tenant shall not injure the
Project or the Premises and shall maintain the elements of the Premises not to
be maintained by Landlord pursuant to this Lease in a clean, attractive
condition and in good repair.  If Tenant fails to keep such elements of the
Premises in such good order, condition, and repair as required hereunder to the
satisfaction of Landlord, Landlord may restore the Premises to such good order
and condition and make such repairs without liability to Tenant for any loss or
damage that may accrue to Tenant’s property or business by reason thereof, and
within ten (10) days after completion thereof, Tenant shall pay to Landlord, as
Additional Rent, upon demand, the cost of restoring the Premises to such good
order and condition and of the making of such repairs, plus an additional charge
of ten percent (10%) thereof.  Upon the Expiration Date or the Termination Date,
Tenant shall surrender and deliver up the Premises to Landlord in the same
condition in which it existed at the Commencement Date, excepting only ordinary
wear and tear and damage arising from any cause not required to be repaired by
Tenant.  Upon the Expiration Date or the Termination Date, Landlord shall have
the right to re-enter and take possession of the Premises.
 
8.3    Tenant shall provide its own janitorial and cleaning services to the
Premises at Tenant’s sole cost and expense.  Landlord is not obligated to
provide any janitorial or cleaning services to the Premises.
 
ARTICLE 9.
TENANT’S EQUIPMENT AND INSTALLATIONS
 
9.1    Landlord makes no representation to Tenant regarding the adequacy or
fitness of the heating, air conditioning or ventilation equipment in the
Building to maintain temperatures that may be required for, or because of, any
of Tenant’s equipment that uses other than the fractional horsepower normally
required for office equipment, and Landlord shall have no liability for loss or
damage suffered by Tenant or others in connection therewith.  If any
heat-generating machines or equipment, including without limitation any
telephone/telecommunications equipment, research equipment/machinery, or
manufacturing equipment/machinery cause the temperature in the Premises, or any
part thereof, to exceed the temperatures the Building’s air conditioning system
would be able to maintain in such Premises were it not for such heat-generating
equipment, then Landlord reserves the right to install supplementary air
conditioning units in the Premises, and the cost thereof, including the cost of
installation and the cost of operation, maintenance, repair and replacement
thereof, including water, shall be paid by Tenant to Landlord within ten (10)
days after demand by Landlord.  Without limiting the forgoing or Tenant’s
obligations under Article 8, Tenant hereby agrees that (i) it shall be
responsible, at its sole cost and expense, for all maintenance, repairs and
replacement of the Lab HVAC Systems (defined below), and (ii) if the Lab HVAC
Systems are not exclusive to the Premises, or to the extent the Lab HVAC Systems
are required to be maintained by Landlord pursuant to the expressed terms of
Article 7 of this Lease, then all costs of operation, maintenance, repair and
replacement of the Lab HVAC Systems, as such costs may be reasonably allocated
by Landlord among the Premises and any other portions of the Building served by
the Lab HVAC Systems, shall be paid by Tenant to Landlord within ten (10) days
after demand by Landlord.  As used herein, the term “Lab HVAC Systems” means,
collectively, all heating, ventilation and air conditioning equipment and
systems located in the Building and/or Premises which serve any portion of the
Premises which is used for laboratory purposes.
 
 
-19-

--------------------------------------------------------------------------------

 
 
9.2    Except for desk or table-mounted typewriters, adding machines, office
calculators, dictation equipment, personal computers, and other similar office
equipment consistent with first-class general office use in Comparable
Buildings, Tenant shall not install within the Premises any fixtures, equipment,
machinery, facilities, or other improvements without the specific written
consent of Landlord, subject to Article 15, below and any other applicable
provisions of this Lease.  Tenant shall not, without the specific written
consent of Landlord (which consent shall not be unreasonably withheld,
conditioned, or delayed), install or maintain any equipment, machinery,
apparatus or device within the Premises which shall increase the usage of
electrical power or water for the Premises to an amount greater than would be
normally required for general office use for space of comparable size in the
Market Area; and if any such apparatus or device is so installed, Tenant agrees
to furnish Landlord a written agreement to pay for any additional costs of
utilities as the result of said installation.  Landlord shall not, in any way,
be liable or responsible to Tenant for any loss or damage or expense that Tenant
may incur or sustain if either the quantity or character of electric service or
water service is changed or is no longer available or suitable for Tenant’s
requirements.
 
ARTICLE 10.
FORCE MAJEURE
 
10.1   It is understood and agreed that with respect to any service or other
obligation to be furnished or obligations to be performed by either party, in no
event shall either party be liable for failure to furnish or perform the same
when prevented from doing so by strike, lockout, breakdown, accident, supply, or
inability by the exercise of reasonable diligence to obtain supplies, parts, or
employees necessary to furnish such service or meet such obligation; or because
of war or other emergency; or for any cause beyond the reasonable control with
the party obligated for such performance; or for any cause due to any act or
omission of the other party or its agents, employees, licensees, invitees, or
any persons claiming by, through, or under the other party; or because of the
failure of any public utility to furnish services; or because of order or
regulation of any federal, state, county or municipal authority (collectively,
“Force Majeure Events”).  Nothing in this Section 10.1 shall limit or otherwise
modify or waive Tenant’s obligation to pay Base Rent and Additional Rent as and
when due pursuant to the terms of this Lease.
 
 
-20-

--------------------------------------------------------------------------------

 
 
ARTICLE 11.
CONSTRUCTION, MECHANICS’ AND MATERIALMAN’S LIENS
 
11.1   Tenant shall not suffer or permit any construction, mechanics’ or
materialman’s lien to be filed against the Premises or any portion of the
Project by reason of work, labor services, or materials supplied or claimed to
have been supplied to Tenant.  Nothing herein contained shall be deemed or
construed in any way as constituting the consent or request of Landlord,
expressed or implied, by inference or otherwise, for any contractor,
subcontractor, laborer, or materialman to perform any labor or to furnish any
materials or to make any specific improvement, alteration, or repair of or to
the Premises or any portion of the Project; nor of giving Tenant any right,
power, or authority to contract for, or permit the rendering of, any services or
the furnishing of any materials that could give rise to the filing of any
construction, mechanics’ or materialman’s lien against the Premises or any
portion of the Project.
 
11.2   If any such construction, mechanics’ or materialman’s lien shall at any
time be filed against the Premises or any portion of the Project as the result
of any act or omission of Tenant, Tenant covenants that it shall, within twenty
(20) days after Tenant has notice of the claim for lien, procure the discharge
thereof by payment or by giving security or in such other manner as is or may be
required or permitted by law or which shall otherwise satisfy Landlord.  If
Tenant fails to take such action, Landlord, in addition to any other right or
remedy it may have, may take such action as may be reasonably necessary to
protect its interests.  Any amounts paid by Landlord in connection with such
action, all other expenses of Landlord incurred in connection therewith,
including reasonable attorneys’ fees, court costs, and other necessary
disbursements shall be repaid by Tenant to Landlord within ten (10) days after
demand.
 
ARTICLE 12.
ARBITRATION
 
12.1   In the event that a dispute arises under Section 5.3 above, the same
shall be submitted to arbitration in accordance with the provisions of
applicable state law, if any, as from time to time amended.  Arbitration
proceedings, including the selection of an arbitrator, shall be conducted
pursuant to the rules, regulations, and procedures from time to time in effect
as promulgated by the American Arbitration Association (the
“Association”).  Prior written notice of application by either party for
arbitration shall be given to the other at least ten (10) days before submission
of the application to the said Association’s office in the city wherein the
Building is situated (or the nearest other city having an Association
office).  The arbitrator shall hear the parties and their evidence.  The
decision of the arbitrator may be entered in the appropriate court of law; and
the parties consent to the jurisdiction of such court and further agree that any
process or notice of motion or other application to the court or a judge thereof
may be served outside the state wherein the Building is situated by registered
mail or by personal service, provided a reasonable time for appearance is
allowed.  The costs and expenses of each arbitration hereunder and their
apportionment between the parties shall be determined by the arbitrator in his
or her award or decision, subject to the last sentence of this section.  No
arbitrable dispute shall be deemed to have arisen under this Lease (a) prior to
the expiration of the period of twenty (20) days after the date of the giving of
written notice by the party asserting the existence of the dispute, together
with a description thereof sufficient for an understanding thereof, and
(b) where Tenant disputes the amount of a Tenant payment required hereunder
(e.g., Operating Expense excess under Section 5.3 hereof), prior to Tenant
paying in full the amount billed by Landlord, including the disputed
amount.  The prevailing party in such arbitration shall be reimbursed for its
expenses, including reasonable attorneys’ fees.  Notwithstanding the foregoing,
in no event shall this Article 12 affect or delay Landlord’s unlawful detainer
rights under California law.
 
 
-21-

--------------------------------------------------------------------------------

 
 
ARTICLE 13.
INSURANCE
 
13.1   Landlord shall maintain, as a part of Operating Expenses, special causes
of loss form insurance coverage on the Project in an amount equal to the full
replacement cost of the Project, subject to such deductibles as Landlord may
determine.  Landlord shall not be obligated to insure, and shall not assume any
liability of risk of loss for, any of Tenant’s furniture, equipment, machinery,
goods, supplies, improvements or alterations upon the Premises.  Such insurance
shall be maintained with an insurance company selected, and in amounts desired,
by Landlord or Landlord’s mortgagee, and payment for losses thereunder shall be
made solely to Landlord subject to the rights of the holder of any mortgage or
deed of trust which may now or hereafter encumber the Project.  Additionally
Landlord may maintain such additional insurance, including, without limitation,
earthquake insurance, flood insurance, liability insurance and/or rent
insurance, as Landlord may in its sole discretion elect.  The cost of all such
additional insurance shall also be part of the Operating Expenses.  Any or all
of Landlord’s insurance may be provided by blanket coverage maintained by
Landlord or any affiliate of Landlord under its insurance program for its
portfolio of properties or by Landlord or any affiliate of Landlord’s program of
self insurance, and in such event Operating Expenses shall include the portion
of the reasonable cost of blanket insurance or self-insurance that is allocated
to the Project.
 
13.2   Tenant, at its own expense, shall maintain with insurers authorized to do
business in the State of California and which are rated A- and have a financial
size category of at least VIII in the most recent Best’s Key Rating Guide, or
any successor thereto (or if there is none, an organization having a national
reputation), (a) commercial general liability insurance, including Broad Form
Property Damage and Contractual Liability with the following minimum
limits:  General Aggregate $3,000,000.00; Products/Completed Operations
Aggregate $2,000,000.00; Each Occurrence $2,000,000.00; Personal and Advertising
Injury $1,000,000.00; Medical Payments $5,000.00 per person, (b) Umbrella/Excess
Liability on a following form basis with the following minimum limits:  General
Aggregate $5,000,000.00; Each Occurrence $5,000,000.00; (c) Workers’
Compensation with statutory limits; (d) Employer’s Liability insurance with the
following limits:  Bodily injury by disease per person $1,000,000.00; Bodily
injury by accident policy limit $1,000,000.00; Bodily injury by disease policy
limit $1,000,000.00; (e) property insurance, on a special causes of loss
insurance form, covering any and all personal property of Tenant including but
not limited to alterations, improvements (inclusive of the initial improvements
(if any) constructed pursuant to Exhibit C-1), betterments, furniture, fixtures
and equipment in an amount not less than their full replacement cost, with a
deductible not to exceed $25,000.00; and (f) business auto liability insurance
having a combined single limit of not less than One Million
Dollars ($1,000,000.00) per occurrence and insuring Tenant against liability for
claims arising out of ownership, maintenance or use of any owned, hired or
non-owned automobiles.  At all times during the Term, such insurance shall be
maintained, and Tenant shall cause a current and valid certificate of such
policies to be deposited with Landlord.  If Tenant fails to have a current and
valid certificate of such policies on deposit with Landlord at all times during
the Term and such failure is not cured within three (3) business days following
Tenant’s receipt of notice thereof from Landlord, Landlord shall have the right,
but not the obligation, to obtain such an insurance policy, and Tenant shall be
obligated to pay Landlord the amount of the premiums applicable to such
insurance within ten (10) days after Tenant’s receipt of Landlord’s request for
payment thereof.  Said policy of liability insurance shall name Landlord and
Landlord’s managing agent as additional insureds and Tenant as the insured and
shall be noncancellable with respect to Landlord except after thirty (30) days’
written notice from the insurer to Landlord.
 
 
-22-

--------------------------------------------------------------------------------

 
 
13.3   Tenant shall adjust annually the amount of coverage established in
Section 13.2 hereof to such amount as in Landlord’s reasonable opinion,
adequately protects Landlord’s interest; provided the same is consistent with
the amount of coverage customarily required of comparable tenants in Comparable
Buildings.
 
13.4   Notwithstanding anything in this Lease to the contrary, Landlord and
Tenant each hereby waives any and all rights of recovery, claim, action, or
cause of action against the other, its agents, employees, licensees, or invitees
for any loss or damage to or at the Premises or the Project or any personal
property of such party therein or thereon by reason of fire, the elements, or
any other cause which would be insured against under the terms of (i) special
causes of loss form insurance coverage or (ii) the liability insurance referred
to in Section 13.2, to the extent of such insurance, regardless of cause or
origin, including omission of the other party hereto, its agents, employees,
licensees, or invitees.  Landlord and Tenant covenant that no insurer shall hold
any right of subrogation against either of such parties with respect
thereto.  This waiver shall be ineffective against any insurer of Landlord or
Tenant to the extent that such waiver is prohibited by the laws and insurance
regulations of the State of California.  The parties hereto agree that any and
all such insurance policies required to be carried by either shall be endorsed
with a subrogation clause, substantially as follows:  “This insurance shall not
be invalidated should the insured waive, in writing prior to a loss, any and all
right of recovery against any party for loss occurring to the property described
therein, “ and shall provide that such party’s insurer waives any right of
recovery against the other party in connection with any such loss or damage.
 
13.5   In the event Tenant’s occupancy or conduct of business in or on the
Premises, whether or not Landlord has consented to the same, results in any
increase in premiums for the insurance carried from time to time by Landlord
with respect to the Building, Tenant shall pay any such increase in premiums as
Rent within ten (10) days after bills for such additional premiums shall be
rendered by Landlord.  In determining whether increased premiums are a result of
Tenant’s use or occupancy of the Premises, a schedule issued by the organization
computing the insurance rate on the Building showing the various components of
such rate, shall be conclusive evidence of the several items and charges which
make up such rate.  Tenant shall promptly comply with all reasonable
requirements of the insurance authority or of any insurer now or hereafter in
effect relating to the Premises.
 
 
-23-

--------------------------------------------------------------------------------

 
 
ARTICLE 14.
QUIET ENJOYMENT
 
14.1   Provided Tenant is not in default under this Lease after the expiration
of any period for cure in the performance of all its obligations under this
Lease, including, but not limited to, the payment of Rent and all other sums due
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance by Landlord, subject to the provisions and
conditions set forth in this Lease.
 
ARTICLE 15.
ALTERATIONS
 
15.1   Tenant agrees that it shall not make or allow to be made any alterations,
physical additions, or improvements in or to the Premises without first
obtaining the written consent of Landlord in each instance.  As used herein, the
term “Minor Alteration” refers to an alteration that (a) does not affect the
outside appearance of the Building and is not visible from the Common Areas, (b)
is non-structural and does not impair the strength or structural integrity of
the Building, and (c) does not affect the mechanical, electrical, HVAC or other
systems of the Building.  Landlord agrees not to unreasonably withhold its
consent to any Minor Alteration.  Landlord’s consent to any other alteration may
be conditioned, given, or withheld in Landlord’s sole
discretion.  Notwithstanding the foregoing, Landlord consents to any repainting,
recarpeting, or other purely cosmetic changes or upgrades to the Premises, so
long as (i) the aggregate cost of such work is less than $2,500.00 in any
twelve-month period, (ii) such work constitutes a Minor Alteration (iii) no
building permit is required in connection therewith, and (iv) such work conforms
to the then existing Building standards.  At the time of said request, Tenant
shall submit to Landlord plans and specifications of the proposed alterations,
additions, or improvements; and Landlord shall have a period of not less than
thirty (30) days therefrom in which to review and approve or disapprove said
plans; provided that if Landlord determines in good faith that Landlord requires
a third party to assist in reviewing such plans and specifications, Landlord
shall instead have a period of not less than sixty (60) days in which to review
and approve or disapprove said plans.  Tenant shall pay to Landlord upon demand
the cost and expense of Landlord in (A) reviewing said plans and specifications,
and (B) inspecting the alterations, additions, or improvements to determine
whether the same are being performed in accordance with the approved plans and
specifications and all laws and requirements of public authorities, including,
without limitation, the fees of any architect or engineer employed by Landlord
for such purpose.  In any instance where Landlord grants such consent, and
permits Tenant to use its own contractors, laborers, materialmen, and others
furnishing labor or materials for Tenant’s construction (collectively, “Tenant’s
Contractors”), Landlord’s consent shall be deemed conditioned upon each of
Tenant’s Contractors (1) working in harmony and not interfering with any laborer
utilized by Landlord, Landlord’s contractors, laborers, or materialmen; and
(2) furnishing Landlord with evidence of acceptable liability insurance,
worker’s compensation coverage and if required by Landlord, completion bonding,
and if at any time such entry by one or more persons furnishing labor or
materials for Tenant’s work shall cause such disharmony or interference, the
consent granted by Landlord to Tenant may be withdrawn immediately upon written
notice from Landlord to Tenant.  Tenant, at its expense, shall obtain all
necessary governmental permits and certificates for the commencement and
prosecution of alterations, additions, or improvements and for final approval
thereof upon completion, and shall cause any alterations, additions, or
improvements to be performed in compliance therewith and with all applicable
laws and requirements of public authorities and with all applicable requirements
of insurance bodies.  All alterations, additions, or improvements shall be
diligently performed in a good and workmanlike manner, using new materials and
equipment at least equal in quality and class to be better than (a) the original
installations of the Building, or (b) the then standards for the Comparable
Building.  Upon the completion of work and upon request by Landlord, Tenant
shall provide Landlord copies of all waivers or releases of lien from each of
Tenant’s Contractors.  No alterations, modifications, or additions to the
Project or the Premises shall be removed by Tenant either during the Term or
upon the Expiration Date or the Termination Date without the express written
approval of Landlord.  Tenant shall not be entitled to any reimbursement or
compensation resulting from its payment of the cost of constructing all or any
portion of said improvements or modifications thereto unless otherwise expressly
agreed by Landlord in writing.  Tenant agrees specifically that no food, soft
drink, or other vending machine shall be installed within the Premises, without
the prior written consent of Landlord.
 
 
-24-

--------------------------------------------------------------------------------

 
 
15.2   Landlord’s approval of Tenant’s plans for work shall create no
responsibility or liability on the part of Landlord for their completeness,
design sufficiency, or compliance with all laws, rules, and regulations of
governmental agencies or authorities, including, but not limited to, the
Americans with Disabilities Act.  Landlord may, at its option, at Tenant’s
expense, require that Landlord’s contractors be engaged for any work upon the
integrated Building mechanical or electrical systems or other Building or
leasehold improvements.
 
15.3   At least five (5) days prior to the commencement of any work permitted to
be done by persons requested by Tenant on the Premises, Tenant shall notify
Landlord of the proposed work and the names and addresses of Tenant’s
Contractors.  During any such work on the Premises, Landlord, or its
representatives, shall have the right to go upon and inspect the Premises at all
reasonable times, and shall have the right to post and keep posted thereon
notices of non-responsibility or to take any further action which Landlord may
deem to be proper for the protection of Landlord’s interest in the Premises.
 
ARTICLE 16.
FURNITURE, FIXTURES, AND PERSONAL PROPERTY
 
16.1   Tenant, at its sole cost and expense, may remove its trade fixtures,
machinery, office supplies, moveable office furniture and equipment, to the
extent not attached to the Project or Premises provided:
 
16.1.1       Such removal is made prior to the Expiration Date or the
Termination Date;
 
16.1.2       No Event of Default exists under this Lease at the time of such
removal; and
 
16.1.3       Tenant promptly repairs all damage caused by such removal.
 
 
-25-

--------------------------------------------------------------------------------

 
 
16.2   If Tenant does not remove its trade fixtures, machinery, office supplies,
moveable office furniture and equipment, as herein above provided prior to the
Expiration Date or the Termination Date (unless prior arrangements have been
made with Landlord and Landlord has agreed in writing to permit Tenant to leave
such items in the Premises for an agreed period), then, in addition to its other
remedies, at law or in equity, Landlord shall have the right to have such items
removed and stored at Tenant’s sole cost and expense and all damage to the
Project or the Premises resulting from said removal shall be repaired at the
cost of Tenant; Landlord may elect that such items automatically become the
property of Landlord upon the Expiration Date or the Termination Date, and
Tenant shall not have any further rights with respect thereto or reimbursement
therefor subject to the provisions of applicable law.  All other property in the
Premises, any alterations, or additions to the Premises (including wall-to-wall
carpeting, paneling, wall covering, specially constructed or built-in cabinetry
or bookcases), and any other article attached or affixed to the floor, wall, or
ceiling of the Premises shall become the property of Landlord and shall remain
upon and be surrendered with the Premises as a part thereof at the Expiration or
Termination Date regardless of who paid therefor; and Tenant hereby waives all
rights to any payment or compensation therefor.  If, however, Landlord so
requests, in writing, Tenant shall remove, prior to the Expiration Date or the
Termination Date, any and all alterations, additions, fixtures, equipment,
machinery and property placed or installed in the Premises and shall repair any
damage caused by such removal.  In addition, if any alterations performed by
Tenant do not use materials that conform to the building standards used by
Landlord at the time of the particular alteration, then Tenant shall (a) at
Tenant’s sole cost and expense, no later than the expiration of the Term (or no
later than fifteen (15) days after the earlier termination of the Term) cause
the improvements in the Premises to be restored to conform to Landlord’s
building standard at Tenant’s sole cost and expense, or (b) if Landlord so
elects in writing, Tenant shall pay Landlord a lump-sum amount determined by
Landlord in its reasonable judgment sufficient to pay the cost of restoring the
improvements in the Premises to building standard.  Prior to commencing any
alteration, Tenant may request that Landlord notify Tenant whether or not the
proposed alteration will be required by Landlord to be removed at the end of the
Term.
 
16.3   All the furnishings, fixtures, equipment, machinery, effects, and
property of every kind, nature, and description of Tenant and of all persons
claiming by, through, or under Tenant which, during the continuance of this
Lease or any occupancy of the Premises by Tenant or anyone claiming under
Tenant, may be on the Premises or elsewhere in the Project shall be at the sole
risk and hazard of Tenant, and if the whole or any part thereof shall be
destroyed or damaged by fire, water, or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft, or from any other cause,
no part of said loss or damage is to be charged to or be borne by Landlord
unless due to the gross negligence or willful misconduct of Landlord or its
employees, agents or contractors.
 
ARTICLE 17.
PERSONAL PROPERTY AND OTHER TAXES
 
17.1   During the Term hereof, Tenant shall pay, prior to delinquency, all
business and other taxes, charges, notes, duties, and assessments levied, and
rates or fees imposed, charged, or assessed against or in respect of Tenant’s
occupancy of the Premises or in respect of the personal property, trade
fixtures, furnishings, equipment, and all other personal and other property of
Tenant contained in the Project (including without limitation taxes and
assessments attributable to the cost or value of any leasehold improvements made
in or to the Premises by or for Tenant (to the extent that the assessed value of
those leasehold improvements exceeds the assessed value of standard office
improvements in other space in the Project regardless of whether title to those
improvements is vested in Tenant or Landlord), and shall hold Landlord harmless
from and against all payment of such taxes, charges, notes, duties, assessments,
rates, and fees, and against all loss, costs, charges, notes, duties,
assessments, rates, and fees, and any and all such taxes.  Tenant shall cause
said fixtures, furnishings, equipment, and other personal property to be
assessed and billed separately from the real and personal property of
Landlord.  In the event any or all of Tenant’s fixtures, furnishings, equipment,
and other personal property shall be assessed and taxed with Landlord’s real
property, Tenant shall pay to Landlord Tenant’s share of such taxes within ten
(10) days after delivery to Tenant by Landlord of a statement in writing setting
forth the amount of such taxes applicable to Tenant’s property.
 
 
-26-

--------------------------------------------------------------------------------

 
 
ARTICLE 18.
ASSIGNMENT AND SUBLETTING
 
18.1   Tenant shall not, without the prior written consent of Landlord, which
consent shall not be unreasonably withheld (except that Landlord shall in no
event be obligated to consent to an encumbrance of this Lease or any transfer by
operation of law):  (a) assign, convey, mortgage or otherwise transfer this
Lease or any interest hereunder, or sublease the Premises, or any part thereof,
whether voluntarily or by operation of law; or (b) permit the use of the
Premises or any part thereof by any person other than Tenant and its
employees.  Any such transfer, sublease or use described in the preceding
sentence (a “Transfer”) occurring without the prior written consent of Landlord
shall, at Landlord’s option, be void and of no effect.  Landlord’s consent to
any Transfer shall not constitute a waiver of Landlord’s right to withhold its
consent to any future Transfer.  Landlord may require as a condition to its
consent to any assignment of this Lease that the assignee execute an instrument
in which such assignee assumes the remaining obligations of Tenant hereunder;
provided that the acceptance of any assignment of this Lease by the applicable
assignee shall automatically constitute the assumption by such assignee of all
of the remaining obligations of Tenant that accrue following such
assignment.  The voluntary or other surrender of this Lease by Tenant or a
mutual cancellation hereof shall not work a merger and shall, at the option of
Landlord, terminate all or any existing sublease or may, at the option of
Landlord, operate as an assignment to Landlord of Tenant’s interest in any or
all such subleases.
 
18.2   For purposes of this Lease, the term “Transfer” shall also include (i) if
a Tenant is a partnership or limited liability company, the withdrawal or
change, voluntary, involuntary or by operation of law, of fifty percent (50%) or
more of the partners, members or managers thereof, or transfer of twenty-five
percent (25%) or more of partnership or membership interests therein within a
twelve (12) month period, or the dissolution of the partnership or the limited
liability company without immediate reconstitution thereof, and (ii) if Tenant
is a corporation whose stock is not publicly held and not traded through an
exchange or over the counter or any other form of entity, (A) the dissolution,
merger, consolidation or other reorganization of Tenant, the sale or other
transfer of more than an aggregate of fifty percent (50%) of the voting shares
or other interests of or in Tenant (other than to immediate family members by
reason of gift or death), within a twelve (12) month period, or (B) the sale,
mortgage, hypothecation or pledge of more than an aggregate of fifty percent
(50%) of the value of the unencumbered assets of Tenant within a twelve (12)
month period.
 
 
-27-

--------------------------------------------------------------------------------

 
 
18.3   If Tenant desires the consent of Landlord to a Transfer, Tenant shall
submit to Landlord, at least thirty (30) business days prior to the proposed
effective date of the Transfer, a written notice (the “Transfer Notice”) which
includes (a) the name of the proposed sublessee or assignee, (b) the nature of
the proposed sublessee’s or assignee’s business, (c) the terms and provisions of
the proposed sublease or assignment, and (d) current financial statements and
information on the proposed sublessee or assignee.  Upon receipt of the Transfer
Notice, Landlord may request additional information concerning the Transfer or
the proposed sublessee or assignee (the “Additional Information”).  Subject to
Landlord’s rights under Section 18.6, Landlord shall not unreasonably withhold
its consent to any assignment or sublease (excluding an encumbrance or transfer
by operation of law), which consent or lack thereof shall be provided within
thirty (30) business days of receipt of Tenant’s Transfer Notice; provided,
however, Tenant hereby agrees that it shall be a reasonable basis for Landlord
to withhold its consent if Landlord has not received the Additional Information
requested by Landlord.  Without limiting any other reasonable basis for Landlord
to withhold its consent to the proposed Transfer, Landlord and Tenant agree that
for purposes of this Lease and any Applicable Law, Landlord shall not be deemed
to have unreasonably withheld its consent if, in the judgment of
Landlord:  (i) the transferee is of a character or engaged in a business which
is not in keeping with the standards or criteria used by Landlord in leasing the
Project, or the general character or quality of the Project; (ii) the financial
condition of the transferee is such that it may not be able to perform its
obligations in connection with this Lease (or otherwise does not satisfy
Landlord’s standards for financial standing with respect to tenants under direct
leases of comparable economic scope); (iii) the transferee, or any person or
entity which directly or indirectly controls, is controlled by, or is under
common control with, the transferee, is a tenant of or negotiating for space in
the Project occupies space in the Project or has negotiated with Landlord within
the preceding one hundred eighty (180) days (or is currently negotiating with
Landlord) to lease space in the Project, (iv) the transferee has the power of
eminent domain, is a governmental agency or an agency or subdivision of a
foreign government; (v) an Event of Default by Tenant has occurred and is
uncured at the time Tenant delivers the Transfer Notice to Landlord; (vi) in the
judgment of Landlord, such a Transfer would violate any term, condition,
covenant, or agreement of Landlord involving the Project or any other tenant’s
lease within it (including without limitation any exclusive use rights granted
to any other tenant) or would give an occupant of the Project a right to cancel
or modify its lease; (vii) the rent charged by Tenant to such transferee during
the term of such Transfer, calculated using a present value analysis, is less
than one hundred percent (100%) of the rent being quoted by Landlord at the time
of such Transfer for comparable space in the Project for a comparable term,
calculated using a present value analysis; (viii) in Landlord’s judgment, the
use of the Premises by the proposed transferee would not be comparable to the
types of office use by other tenants in the Project, would entail any
alterations which would lessen the value of the tenant improvements in the
Premises, would result in more than a reasonable density of occupants per
rentable square foot of the Premises, would increase the burden on elevators or
other Building systems or equipment over the burden thereon prior to the
proposed Transfer, would require increased services by Landlord or would require
any alterations to the Project to comply with applicable laws; (ix) the
transferee intends to use the space for purposes which are not permitted under
this Lease; (x) the terms of the proposed Transfer would allow the transferee to
exercise a right of renewal, right of expansion, right of first offer, or other
similar right held by Tenant (or will allow the transferee to occupy space
leased by Tenant pursuant to any such right); (xi) the proposed Transfer would
result in more than three (3) subleases per each full floor of the Premises
being in effect at any one time during the Term; or (xii) any ground lessor or
mortgagee whose consent to such Transfer is required fails to consent
thereto.  Tenant hereby waives any right to terminate the Lease and/or recover
damages as remedies for Landlord wrongfully withholding its consent to any
Transfer and agrees that Tenant’s sole and exclusive remedy therefor shall be to
seek specific performance of Landlord’s obligation to consent to such Transfer.
 
 
-28-

--------------------------------------------------------------------------------

 
 
18.4   Landlord and Tenant agree that, in the event of any approved assignment
or subletting, the rights of any such assignee or sublessee of Tenant herein
shall be subject to all of the terms, conditions, and provisions of this Lease,
including, without limitation, restriction on use, assignment, and subletting
and the covenant to pay Rent.  Landlord may collect the rent owing by the
assignee or sublessee directly from such assignee or sublessee and apply the
amount so collected to the Rent herein reserved.  No such consent to or
recognition of any such assignment or subletting shall constitute a release of
Tenant or any guarantor of Tenant’s performance hereunder from further
performance by Tenant or such guarantor of covenants undertaken to be performed
by Tenant herein.  Tenant and any such guarantor shall remain liable and
responsible for all Rent and other obligations herein imposed upon Tenant, and
Landlord may condition its consent to any Transfer upon the receipt of a written
reaffirmation from each such guarantor in a form acceptable to Landlord (which
shall not be construed to imply that the occurrence of a Transfer without such a
reaffirmation would operate to release any guarantor).  Consent by Landlord to a
particular assignment, sublease, or other transaction shall not be deemed a
consent to any other or subsequent transaction.  In any case where Tenant
desires to assign, sublease or enter into any related or similar transaction,
whether or not Landlord consents to such assignment, sublease, or other
transaction, Tenant shall pay any reasonable attorneys’ fees incurred by
Landlord in connection with such assignment, sublease or other transaction,
including, without limitation, fees incurred in reviewing documents relating to,
or evidencing, said assignment, sublease, or other transaction.  All documents
utilized by Tenant to evidence any subletting or assignment for which Landlord’s
consent has been requested and is required hereunder, shall be subject to prior
approval (not to be unreasonably withheld, conditioned or delayed) by Landlord
or its attorney.
 
18.5   Tenant shall be bound and obligated to pay Landlord a portion of any sums
or economic consideration payable to Tenant by any sublessee, assignee,
licensee, or other transferee, within ten (10) days following receipt thereof by
Tenant from such sublessee, assignee, licensee, or other transferee, as the case
might be, as follows:
 
18.5.1       In the case of an assignment, fifty percent (50%) of any sums or
other economic consideration received by Tenant as a result of such assignment
shall be paid to Landlord after first deducting the unamortized cost of
reasonable leasehold improvements paid for by Tenant in connection with such
assignment and reasonable cost of any real estate commissions incurred by Tenant
in connection with such assignment.
 
18.5.2       In the case of a subletting, fifty percent (50%) of any sums or
economic consideration received by Tenant as a result of such subletting shall
be paid to Landlord after first deducting (i) the Rent due hereunder prorated to
reflect only Rent allocable to the sublet portion of the Premises, (ii) the
reasonable cost of tenant improvements made to the sublet portion of the
Premises by Tenant for the specific benefit of the sublessee, which shall be
amortized over the term of the sublease, and (iii) the reasonable cost of any
real estate commissions incurred by Tenant in connection with such subletting,
which shall be amortized over the term of the sublease.
 
 
-29-

--------------------------------------------------------------------------------

 
 
18.5.3       Tenant shall provide Landlord with a detailed statement setting
forth any sums or economic consideration Tenant either has or will derive from
such Transfer, the deductions permitted under (a) and (b) of this Section 18.5,
and the calculation of the amounts due Landlord under this Section 18.5.  In
addition, Landlord or its representative shall have the right at all reasonable
times to audit the books and records of Tenant with respect to the calculation
of the Transfer profits.  If such inspection reveals that the amount paid to
Landlord was incorrect, then within ten (10) days of Tenant’s receipt of the
results of such audit, Tenant shall pay Landlord the deficiency and the cost of
Landlord’s audit.
 
18.6   If this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, 11 U.S.C. Section 101 et seq. or any
successor or substitute therefor (the “Bankruptcy Code”), any and all monies or
other consideration payable or otherwise to be delivered in connection with such
assignment shall be paid or delivered to Landlord, shall be and remain the
exclusive property of Landlord, and shall not constitute property of Tenant or
of the estate of Tenant within the meaning of the Bankruptcy Code.  Any such
monies or other consideration not paid or delivered to Landlord shall be held in
trust for the benefit of Landlord and shall be promptly paid or delivered to
Landlord.  Any person or entity to whom this Lease is so assigned shall be
deemed, without further act or deed, to have assumed all of the remaining
obligations arising under this Lease as of the date of such assignment.  Any
such assignee shall, upon demand therefor, execute and deliver to Landlord an
instrument confirming such assumption.
 
18.7   Landlord shall have the following option with respect to any assignment
or subletting proposed by Tenant:
 
18.7.1       Notwithstanding any other provision of this Article, Landlord has
the option, by written notice to Tenant (the “Recapture Notice”) within thirty
(30) days after receiving any Transfer Notice to recapture the Space covered by
the proposed sublease or the entire Premises in the case of an assignment (the
“Subject Space”) by terminating this Lease for the Subject Space or taking an
assignment or a sublease of the Subject Space from Tenant.  A timely Recapture
Notice terminates this Lease or creates an assignment or a sublease for the
Subject Space for the same term as the proposed Transfer, effective as of the
date specified in the Transfer Notice.  After such termination, Landlord may
(but shall not be obligated to) enter into a lease with the party to the
sublease or assignment proposed by Tenant.
 
18.7.2       To determine the new Base Rent under this Lease in the event
Landlord recaptures the Subject Space without terminating this Lease, the
original Base Rent under the Lease shall be multiplied by a fraction, the
numerator of which is the rentable square feet of the Premises retained by
Tenant after Landlord’s recapture and the denominator of which is the total
rentable square feet in the Premises before Landlord’s recapture.  The
Additional Rent, to the extent that it is calculated on the basis of the
rentable square feet within the Premises, shall be reduced to reflect Tenant’s
proportionate share based on the rentable square feet of the Premises retained
by Tenant after Landlord’s recapture.  This Lease as so amended shall continue
thereafter in full force and affect.  Either party may require a written
confirmation of the amendments to this Lease necessitated by Landlord’s
recapture of the Subject Space.  If Landlord recaptures the Subject Space,
Landlord shall, at Landlord’s sole expense, construct any partitions required to
segregate the Subject Space from the remaining Premises retained by
Tenant.  Tenant shall, however, pay for painting, covering or otherwise
decorating the surfaces of the partitions facing the remaining Premises retained
by Tenant.
 
 
-30-

--------------------------------------------------------------------------------

 
 
18.8   Notwithstanding anything to the contrary contained in this Article 18,
Tenant may assign this Lease or sublet the Premises without the need for
Landlord’s prior consent if such assignment or sublease is to any parent,
subsidiary or affiliate business entity which the initially named Tenant
controls, is controlled by or is under common control with (each, an
“Affiliate”) provided that: (i) at least thirty (30) days prior to such
assignment or sublease, Tenant delivers to Landlord the financial statements or
other financial and background information of the assignee or sublessee as
required for other transfers; (ii) if the transfer is an assignment, the
assignee assumes, in full, the obligations of Tenant under this Lease (or if a
sublease, the sublessee of a portion of the Premises or term assumes, in full,
the obligations of Tenant with respect to such portion); (iii) the financial
audited net worth of the assignee or sublessee as of the time of the proposed
transfer is equal to or greater than the financial audited net worth of the
Tenant upon the Commencement Date and is sufficient for such assignee or
sublessee to fulfill its obligations pursuant to such assignment or sublease;
(iv) Tenant remains fully liable under this Lease; and (v) unless Landlord
consents to the same, the use of the Premises set forth herein remains
unchanged.  As used in this section, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies through ownership of at least fifty-one percent (51%) of
the securities or partnership or other ownership interests of the entity subject
to control.
 
ARTICLE 19.
DAMAGE OR DESTRUCTION
 
19.1    Casualty.  If the Premises or Building should be damaged or destroyed by
fire or other casualty, Tenant shall give immediate written notice to Landlord.
Within thirty (30) days after receipt from Tenant of such written notice,
Landlord shall notify Tenant whether the necessary repairs can reasonably be
made: (a) within ninety (90) days; (b) in more than ninety (90) days but in less
than one hundred eighty (180) days; or (c) in more than one hundred eighty (180)
days, in each case after the date of the issuance of permits for the necessary
repair or reconstruction of the portion of the Premises or Building which was
damaged or destroyed.
 
19.1.1       Less Than 90 Days.  If the Premises or Building should be damaged
only to such extent that rebuilding or repairs can reasonably be completed
within ninety (90) days after the issuance of permits for the necessary repair
or reconstruction of the portion of the Premises which was damaged or destroyed,
this Lease shall not terminate and, provided that insurance proceeds are
available to pay for the full repair of all damage, Landlord shall repair the
Premises or Building, except that Landlord shall not be required to rebuild,
repair or replace Tenant’s furniture, fixtures, furnishings, or equipment
(collectively, “Tenant’s Property”) which may have been placed in, on or about
the Premises by or for the benefit of Tenant.  If Tenant is required to vacate
all or a portion of the Premises during Landlord’s repair thereof, the Base Rent
payable hereunder shall be abated proportionately on the basis of the size of
the area of the Premises that is damaged (i.e., the number of square feet of
floor area of the Premises that is damaged compared to the total square footage
of the floor area of the Premises) from the date Tenant vacates all or a portion
of the Premises that was damaged only to the extent rental abatement insurance
proceeds are received by Landlord and only during the period the Premises are
unfit for occupancy.
 
 
-31-

--------------------------------------------------------------------------------

 
 
19.1.2       Greater Than 90 Days.  If the Premises or Building should be
damaged only to such extent that rebuilding or repairs can reasonably be
completed in more than ninety (90) days but in less than one hundred eighty
(180) days after the issuance of permits for the necessary repair or
reconstruction of the portion of the Premises which was damaged or destroyed,
then Landlord shall have the option of: (a) terminating the Lease effective upon
the occurrence of such damage, in which event the Base Rent shall be abated from
the date Tenant vacates the Premises; or (b) electing to repair the Premises,
provided insurance proceeds are available to pay for the full repair of all
damage (except that Landlord shall not be required to rebuild, repair or replace
Tenant’s Property).  If Tenant is required to vacate all or a portion of the
Premises during Landlord’s repair thereof, the Base Rent payable hereunder shall
be abated proportionately on the basis of the size of the area of the Premises
that is damaged (i.e., the number of square feet of floor area of the Premises
that is damaged compared to the total square footage of the floor area of the
Premises) from the date Tenant vacates all or a portion of the Premises that was
damaged only to the extent rental abatement insurance proceeds are received by
Landlord and only during the period the Premises are unfit for occupancy.  In
the event that Landlord should fail to substantially complete such repairs
within one hundred eighty (180) days after the issuance of permits for the
necessary repair or reconstruction of the portion of the Premises which was
damaged or destroyed (such period to be extended for delays caused by Tenant or
because of any Force Majeure Events, as hereinafter defined), and Tenant has not
reoccupied the Premises, Tenant shall have the right, as Tenant’s exclusive
remedy, within ten (10) days after the expiration of such one hundred
eighty (180) day period, and provided that such repairs have not been
substantially completed within such ten (10) day period, to terminate this Lease
by delivering written notice to Landlord as Tenant’s exclusive remedy, whereupon
all rights of Tenant hereunder shall cease and terminate thirty (30) days after
Landlord’s receipt of such notice.
 
19.1.3       Greater Than 180 Days.  If the Premises or Building should be so
damaged that rebuilding or repairs cannot be completed within one hundred eighty
(180) days after the issuance of permits for the necessary repair or
reconstruction of the portion of the Premises or Building which was damaged or
destroyed, either Landlord or Tenant may terminate this Lease by giving written
notice within ten (10) days after notice from Landlord specifying such time
period of repair, and this Lease shall terminate and the Rent shall be abated
from the date Tenant vacates the Premises.  In the event that neither party
elects to terminate this Lease, Landlord shall commence and prosecute to
completion the repairs to the Premises or Building, provided insurance proceeds
are available to pay for the repair of all damage (except that Landlord shall
not be required to rebuild, repair or replace Tenant’s Property).  If Tenant is
required to vacate all or a portion of the Premises during Landlord’s repair
thereof, the Base Rent payable hereunder shall be abated proportionately on the
basis of the size of the area of the Premises that is damaged (i.e., the number
of square feet of floor area of the Premises that is damaged compared to the
total square footage of the floor area of the Premises), from the date Tenant
vacates all or a portion of the Premises that was damaged only to the extent
rental abatement insurance proceeds are received by Landlord and only during the
period that the Premises are unfit for occupancy.
 
 
-32-

--------------------------------------------------------------------------------

 
 
19.1.4       Casualty During the Last Year of the Lease Term.  Notwithstanding
any other provisions hereof, if the Premises or Building shall be damaged within
the last year of the Lease Term, and if the cost to repair or reconstruct the
portion of the Premises or Building which was damaged or destroyed shall exceed
$50,000, then, irrespective of the time necessary to complete such repair or
reconstruction, Landlord shall have the right, in its sole and absolute
discretion, to terminate the Lease effective upon the occurrence of such damage,
in which event the Rent shall be abated from the date Tenant vacates the
Premises.  The foregoing right shall be in addition to any other right and
option of Landlord under this Article 19.
 
19.2   Uninsured Casualty.  Tenant shall be responsible for and shall pay to
Landlord Tenant’s Share of any deductible or retention amount payable under the
property insurance for the Building as part of Operating Expenses.  In the event
that the Premises or any portion of the Building is damaged to the extent Tenant
is unable to use the Premises and such damage is not covered by insurance
proceeds received by Landlord or in the event that the holder of any
indebtedness secured by the Premises requires that the insurance proceeds be
applied to such indebtedness, then Landlord shall have the right at Landlord’s
option, in Landlord’s sole and absolute discretion, either (i) to repair such
damage as soon as reasonably possible at Landlord’s expense, or (ii) to give
written notice to Tenant within thirty (30) days after the date of the
occurrence of such damage of Landlord’s intention to terminate this Lease as of
the date of the occurrence of such damage. In the event Landlord elects to
terminate this Lease, Tenant shall have the right within ten (10) days after
receipt of such notice to give written notice to Landlord of Tenant’s commitment
to pay the cost of repair of such damage, in which event this Lease shall
continue in full force and effect, and Landlord shall make such repairs as soon
as reasonably possible subject to the following conditions: Tenant shall deposit
with Landlord Landlord’s estimated cost of such repairs not later than five (5)
business days prior to Landlord’s commencement of the repair work. If the cost
of such repairs exceeds the amount deposited, Tenant shall reimburse Landlord
for such excess cost within ten (10) business days after receipt of an invoice
from Landlord.  Any amount deposited by Tenant in excess of the cost of such
repairs shall be refunded within thirty (30) days of Landlord’s final payment to
Landlord’s contractor.  If Tenant does not give such notice within the ten (10)
day period, or fails to make such deposit as required, Landlord shall have the
right, in Landlord’s sole and absolute discretion, to immediately terminate this
Lease to be effective as of the date of the occurrence of the damage.
 
19.3   Waiver.  The provisions of this Lease, including this Article 19,
constitute an express agreement between Landlord and Tenant with respect to
damage to, or destruction of, all or any portion of the Premises or the Project,
and any statute or regulation of the State of California, including without
limitation Sections 1932(2) and 1933(4) of the California Civil Code, with
respect to any rights or obligations concerning damage or destruction in the
absence of an express agreement between the parties (and any other statute or
regulation now or hereafter in effect with respect to such rights or
obligations), shall have no application to this Lease or to any damage or
destruction to all or any portion of the Premises or the Project.
 
 
-33-

--------------------------------------------------------------------------------

 
 
ARTICLE 20.
CONDEMNATION
 
20.1   Total Condemnation.  If all of the Premises is condemned by eminent
domain, inversely condemned or sold under threat of condemnation for any public
or quasi-public use or purpose (“Condemned”), this Lease shall terminate as of
the earlier of the date the condemning authority takes title to or possession of
the Premises, and Rent shall be adjusted to the date of termination.
 
20.2   Partial Condemnation.  If any portion of the Premises or Building is
condemned and such partial condemnation materially impairs Tenant’s ability to
use the Premises for Tenant’s business as reasonably determined by Landlord,
Landlord shall have the option in Landlord’s sole and absolute discretion of
either (i) relocating Tenant to comparable space within the Project or (ii)
terminate this Lease as of the earlier of the date title vests in the condemning
authority or as of the date an order of immediate possession is issued and Rent
shall be adjusted to the date of termination.  If such partial condemnation does
not materially impair Tenant’s ability to use the Premises for the business of
Tenant, Landlord shall promptly restore the Premises to the extent of any
condemnation proceeds recovered by Landlord, excluding the portion thereof lost
in such condemnation, and this Lease shall continue in full force and effect
except that after the date of such title vesting or order of immediate
possession Rent shall be adjusted as reasonably determined by Landlord.
 
20.3   Award.  If the Premises are wholly or partially condemned, Landlord shall
be entitled to the entire award paid for such condemnation, and Tenant waives
any claim to any part of the award from Landlord or the condemning authority;
provided, however, Tenant shall have the right to recover from the condemning
authority such compensation as may be separately awarded to Tenant in connection
with costs in removing Tenant’s merchandise, furniture, fixtures, leasehold
improvements and equipment to a new location.  No condemnation of any kind shall
be construed to constitute an actual or constructive eviction of Tenant or a
breach of any express or implied covenant of quiet enjoyment.  Tenant hereby
waives the effect of Sections 1265.120 and 1265.130 of the California Code of
Civil Procedure.
 
20.4   Temporary Condemnation. In the event of a temporary condemnation not
extending beyond the Term, this Lease shall remain in effect, Tenant shall
continue to pay Rent and Tenant shall receive any award made for such
condemnation except damages to any of Landlord’s property.  If a temporary
condemnation is for a period which extends beyond the Term, this Lease shall
terminate as of the date of initial occupancy by the condemning authority and
any such award shall be distributed in accordance with the preceding
section.  If a temporary condemnation remains in effect at the expiration or
earlier termination of this Lease, Tenant shall pay Landlord the reasonable cost
of performing any obligations required of Tenant with respect to the surrender
of the Premises.
 
 
-34-

--------------------------------------------------------------------------------

 
 
ARTICLE 21.
HOLD HARMLESS
 
21.1   Tenant agrees to defend, with counsel approved by Landlord, all actions
against Landlord, any member, partner, trustee, stockholder, officer, director,
employee, or beneficiary of Landlord (collectively, “Landlord Parties”), holders
of mortgages secured by the Premises or the Project and any other party having
an interest therein (collectively with Landlord Parties, the “Indemnified
Parties”) with respect to, and to pay, protect, indemnify, and save harmless, to
the extent permitted by law, all Indemnified Parties from and against, any and
all liabilities, losses, damages, costs, expenses (including reasonable
attorneys’ fees and expenses), causes of action, suits, claims, demands, or
judgments of any nature to which any Indemnified Party is subject because of its
estate or interest in the Premises or the Project arising from (a) injury to or
death of any person, or damage to or loss of property on the Premises, the
Project, on adjoining sidewalks, streets or ways, or, in any of the foregoing
cases, connected with the use, condition, or occupancy of the Premises, the
Project sidewalks streets, or ways, except to the extent, if any, caused by the
gross negligence or willful misconduct of Landlord or its employees, contractors
or agents, (b) any violation of this Lease by or attributable to Tenant, or
(c) subject to Section 13.4, any act, fault, omission, or other misconduct of
Tenant or its agents, contractors, licensees, sublessees, or invitees.  Tenant
agrees to use and occupy the Premises and other facilities of the Project at its
own risk, and hereby releases the Indemnified Parties from any and all claims
for any damage or injury to the fullest extent permitted by law.
 
21.2   Tenant agrees that Landlord shall not be responsible or liable to Tenant,
its agents, employees, or invitees for fatal or non-fatal bodily injury or
property damage occasioned by the acts or omissions of any other tenant, or such
other tenant’s agents, employees, licensees, or invitees, of the
Project.  Landlord shall not be liable to Tenant for losses due to theft,
burglary, or damages done by persons on the Project.
 
ARTICLE 22.
DEFAULT BY TENANT
 
22.1   The term “Event of Default” refers to the occurrence of any one (1) or
more of the following:
 
22.1.1   Failure of Tenant to pay when due any sum required to be paid hereunder
which is not received by Landlord within seven (7) days after the date due (the
“Monetary Default”);
 
22.1.2   Failure of Tenant, after fifteen (15) days written notice thereof, to
perform any of Tenant’s obligations, covenants, or agreements except a Monetary
Default, provided that if the cure of any such failure is not reasonably
susceptible of performance within such fifteen (15) day period, then an Event of
Default of Tenant shall not be deemed to have occurred so long as Tenant has
promptly commenced and thereafter diligently prosecutes such cure to completion
and completes that cure within thirty (30) days;
 
22.1.3   Tenant, or any guarantor of Tenant’s obligations under this Lease (the
“Guarantor”), admits in writing that it cannot meet its obligations as they
become due; or is declared insolvent according to any law; or assignment of
Tenant’s or Guarantor’s property is made for the benefit of creditors; or a
receiver or trustee is appointed for Tenant or Guarantor or its property; or the
interest of Tenant or Guarantor under this Lease is levied on under execution or
other legal process; or any petition is filed by or against Tenant or Guarantor
to declare Tenant bankrupt or to delay, reduce, or modify Tenant’s debts or
obligations; or any petition filed or other action taken to reorganize or modify
Tenant’s or Guarantor’s capital structure if Tenant is a corporation or other
entity.  Any such levy, execution, legal process, or petition filed against
Tenant or Guarantor shall not constitute a breach of this Lease provided Tenant
or Guarantor shall vigorously contest the same by appropriate proceedings and
shall remove or vacate the same within ninety (90) days from the date of its
creation, service, or filing;
 
 
-35-

--------------------------------------------------------------------------------

 
 
22.1.4   The abandonment of the Premises by Tenant, which shall mean that Tenant
has vacated the Premises for ten (10) consecutive days, whether or not Tenant is
in Monetary Default and such abandonment has impaired Landlord’s insurance
coverage for the Premises or the Building;
 
22.1.5   The discovery by Landlord that any financial statement given by Tenant
or any of its assignees, subtenants, successors-in-interest, or Guarantors was
materially false; or
 
22.1.6   If Tenant or any Guarantor shall die, cease to exist as a corporation
or partnership, or be otherwise dissolved or liquidated or become insolvent, or
shall make a transfer in fraud of creditors.
 
22.2   In the event of any Event of Default by Tenant, Landlord, at its option,
may pursue one or more of the following remedies without notice or demand in
addition to all other rights and remedies provided for at law or in equity:
 
22.2.1   Landlord may continue this Lease in full force and effect, and this
Lease shall continue in full force and effect as long as Landlord does not
terminate Tenant’s right to possession, and Landlord shall have the right to
collect Rent when due.  Landlord may enter the Premises and relet it, or any
part of it, to third parties for Tenant’s account, provided that any Rent in
excess of the Rent due hereunder shall be payable to Landlord.  Tenant shall be
liable immediately to Landlord for all costs Landlord incurs in reletting the
Premises, including, without limitation, brokers’ commissions, expenses of
cleaning and redecorating the Premises required by the reletting and like
costs.  Reletting may be for a period shorter or longer than the remaining Term
of this Lease.  Tenant shall pay to Landlord the Rent and other sums due under
this Lease on the dates the Rent is due, less the Rent and other sums Landlord
receives from any reletting.  No act by Landlord allowed by this Section 22.2(a)
shall terminate this Lease unless Landlord notifies Tenant in writing that
Landlord elects to terminate this Lease.
 
“The lessor has the remedy described in Civil Code Section 1951.4 (lessor may
continue the lease in effect after lessee’s breach and abandonment and recover
rent as it becomes due, if lessee has the right to sublet or assign subject only
to reasonable limitations).”
 
 
-36-

--------------------------------------------------------------------------------

 
 
22.2.2   Landlord may terminate Tenant’s right to possession of the Premises at
any time by giving written notice to that effect.  No act by Landlord other than
giving written notice to Tenant shall terminate this Lease.  Acts of
maintenance, efforts to relet the Premises or the appointment of a receiver on
Landlord’s initiative to protect Landlord’s interest under this Lease shall not
constitute a termination of Tenant’s right to possession.  On termination,
Landlord shall have the right to remove all personal property of Tenant and
store it at Tenant’s cost and to recover from Tenant as damages:  (i) the worth
at the time of award of unpaid Rent and other sums due and payable which had
been earned at the time of termination; plus (ii) the worth at the time of award
of the amount by which the unpaid Rent and other sums due and payable which
would have been payable after termination until the time of award exceeds the
amount of the Rent loss that Tenant proves could have been reasonably avoided;
plus (iii) the worth at the time of award of the amount by which the unpaid Rent
and other sums due and payable for the balance of the Term after the time of
award exceeds the amount of the Rent loss that Tenant proves could be reasonably
avoided; plus (iv) any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord:  (A) in retaking possession of the Premises, including reasonable
attorneys’ fees and costs therefor; (B) maintaining or preserving the Premises
for reletting to a new tenant, including repairs or alterations to the Premises
for the reletting; (C) leasing commissions; (D) any other costs necessary or
appropriate to relet the Premises; and (E) at Landlord’s election, such other
amounts in addition to or in lieu of the foregoing as may be permitted from time
to time by the laws of the State of California.
 
The “worth at the time of award” of the amounts referred to in
Sections 22.2(b)(i) and 22.2(b)(ii) shall be calculated by allowing interest at
the lesser of twelve percent (12%) per annum or the maximum rate permitted by
law, on the unpaid Rent and other sums due and payable from the termination date
through the date of award.  The “worth at the time of award” of the amount
referred to in Section 22.2(b)(iii) shall be calculated by discounting the
amount at the discount rate of the Federal Reserve Bank of San Francisco at the
time of award, plus one percent (1%).  Tenant waives redemption or relief from
forfeiture under California Code of Civil Procedure Sections 1174 and 1179, or
under any other present or future law, if Tenant is evicted or Landlord takes
possession of the Premises by reason of any Event of Default by Tenant.
 
22.3   If Landlord shall exercise any one or more remedies hereunder granted or
otherwise available, it shall not be deemed to be an acceptance or surrender of
the Premises by Tenant whether by agreement or by operation of law; it is
understood that such surrender can be effected only by the written agreement of
Landlord and Tenant.  No alteration of security devices and no removal or other
exercise of dominion by Landlord over the property of Tenant or others in the
Premises shall be deemed unauthorized or constitute a conversion, Tenant hereby
consenting to the aforesaid exercise of dominion over Tenant’s property within
the Premises after any Event of Default.
 
 
-37-

--------------------------------------------------------------------------------

 
 
22.4   Each right and remedy provided for in this Lease shall be cumulative and
shall be in addition to every other right or remedy provided for in this Lease
or now or hereafter existing at law or in equity or by statute or otherwise,
including, but not limited to, suits for injunctive relief and specific
performance.  The exercise or beginning of the exercise by Landlord of any one
or more of the rights or remedies provided for in this Lease or now or hereafter
existing at law or in equity, or by statute or otherwise shall not preclude the
simultaneous or later exercise by Landlord for any or all other rights or
remedies provided for in this Lease or now or hereafter existing at or in equity
or by statute or otherwise.  All such rights and remedies shall be considered
cumulative and non-exclusive.  All costs incurred by Landlord in connection with
collecting any Rent or other amounts and damages owing by Tenant pursuant to the
provisions of this Lease, or to enforce any provision of this Lease, including
reasonable attorneys’ fees from the date such matter is turned over to an
attorney, whether or not one or more actions are commenced by Landlord, shall
also be recoverable by Landlord from Tenant.  If any notice and grace period
required under Sections 22.1(a) or 22.1(b) was not previously given, a notice to
pay rent or quit, or to perform or quit, as the case may be, given to Tenant
under any statute authorizing the forfeiture of leases for unlawful detainer
shall also constitute the applicable notice for grace period purposes required
by Sections 22.1(a) or 22.1(b).  In such case, the applicable grace period under
Sections 22.1(a) or 22.1(b) and under the unlawful detainer statute shall run
concurrently after the one such statutory notice, and the failure of Tenant to
cure the default within the greater of the two (2) such grace periods shall
constitute both an unlawful detainer and an Event of Default entitling Landlord
to the remedies provided for in this Lease and/or by said statute.
 
22.5   If Tenant should fail to make any payment or cure any default hereunder
within the time herein permitted and such failure constitutes an Event of
Default (except in the case where if Landlord in good faith believes that action
prior to the expiration of any cure period under Section 22.1 is necessary to
prevent damage to persons or property, in which case Landlord may act without
waiting for such cure period to expire), Landlord, without being under any
obligation to do so and without thereby waiving such default, may make such
payment and/or remedy such default for the account of Tenant (and enter the
Premises for such purpose), and thereupon, Tenant shall be obligated and hereby
agrees to pay Landlord, upon demand, all reasonable costs, expenses, and
disbursements, plus ten percent (10%) overhead cost incurred by Landlord in
connection therewith.
 
22.6   In addition to Landlord’s rights set forth above, if Tenant fails to pay
its Rent or any other amounts owing hereunder on the due date thereof more than
two (2) times during any calendar year during the Term, then upon the occurrence
of the third or any subsequent default in the payment of monies during said
calendar year, Landlord, at its sole option, shall have the right to require
that Tenant, as a condition precedent to curing such default, pay to Landlord,
in check or money order, in advance, the Rent and Landlord’s estimate of all
other amounts which will become due and owing hereunder by Tenant for a period
of two (2) months following said cure. All such amounts shall be paid by Tenant
within thirty (30) days after notice from Landlord demanding the same.  All
monies so paid shall be retained by Landlord, without interest, for the balance
of the Term and any extension thereof, and shall be applied by Landlord to the
last due amounts owing hereunder by Tenant.  If, however, Landlord’s estimate of
the Rent and other amounts for which Tenant is responsible hereunder are
inaccurate, when such error is discovered, Landlord shall pay to Tenant, or
Tenant shall pay to Landlord, within thirty (30) days after written notice
thereof, the excess or deficiency, as the case may be, which is required to
reconcile the amount on deposit with Landlord with the actual amounts for which
Tenant is responsible.
 
 
-38-

--------------------------------------------------------------------------------

 
 
22.7   Nothing contained in this Article 22 shall limit or prejudice the right
of Landlord to prove and obtain as damages in any bankruptcy, insolvency,
receivership, reorganization, or dissolution proceeding, an amount equal to the
maximum allowed by any statute or rule of law governing such a proceeding and in
effect at the time when such damages are to be proved, whether or not such
amount be greater, equal, or less than the amounts recoverable, either as
damages or Rent, referred to in any of the preceding provisions of this
Article 22.  Notwithstanding anything contained in this Article to the contrary,
any such proceeding or action involving bankruptcy, insolvency, reorganization,
arrangement, assignment for the benefit of creditors, or appointment of a
receiver or trustee, as set forth above, shall be considered to be an Event of
Default only when such proceeding, action, or remedy shall be taken or brought
by or against the then holder of the leasehold estate under this Lease.
 
22.8   Landlord is entitled to accept, receive, in check or money order, and
deposit any payment made by Tenant for any reason or purpose or in any amount
whatsoever, and apply them at Landlord’s option to any obligation of Tenant, and
such amounts shall not constitute payment of any amount owed, except that to
which Landlord has applied them.  No endorsement or statement on any check or
letter of Tenant shall be deemed an accord and satisfaction or recognized for
any purpose whatsoever.  The acceptance of any such check or payment shall be
without prejudice to Landlord’s rights to recover any and all amounts owed by
Tenant hereunder and shall not be deemed to cure any other default nor prejudice
Landlord’s rights to pursue any other available remedy, Landlord’s acceptance of
partial payment of Rent does not constitute a waiver of any rights, including
without limitation any right Landlord may have to recover possession of the
Premises.
 
22.9   In the event that Tenant’s right of possession of the Premises is
terminated prior to the end of the initial Term by reason of an Event of Default
by Tenant, then immediately upon such termination, an amount shall be due and
payable by Tenant to Landlord equal to the unamortized portion as of that date
(which amortization shall be based on an interest rate of eleven percent (11%)
per annum) of the sum of (a) the cost of Landlord’s Work (if any), (b) the
Allowance (if any), (c) the value of any free Base Rent (i.e., the Base Rent
stated in this Lease to be abated as an inducement to Tenant’s entering into
this Lease) enjoyed as of that date by Tenant, and (d) the amount of all
commissions paid by Landlord in order to procure this Lease.
 
22.10   Tenant waives the right to terminate this Lease on Landlord’s default
under this Lease.  Tenant’s sole remedy on Landlord’s default is an action for
damages or injunctive or declaratory relief.  Landlord’s failure to perform any
of its obligations under this Lease shall constitute a default by Landlord under
this Lease if the failure continues for thirty (30) days after written notice of
the failure from Tenant to Landlord.  If the required performance cannot be
completed within thirty (30) days, Landlord’s failure to perform shall
constitute a default under the Lease unless Landlord undertakes to cure the
failure within thirty (30) days and diligently and continuously attempts to
complete this cure as soon as reasonably possible.  All obligations of each
party hereunder shall be construed as covenants, not conditions.
 
 
-39-

--------------------------------------------------------------------------------

 
 
ARTICLE 23.
LIEN FOR RENT
 
23.1   To secure the payment of all Rent due and to become due hereunder and the
faithful performance of all the other covenants of this Lease required to be
performed by Tenant, Tenant hereby gives to Landlord an express contract lien on
and first security interest in and to all property, equipment, machinery, trade
fixtures, chattels, and merchandise (“Lien”) which may be placed in the
Premises, and also upon all proceeds of any insurance which may accrue to Tenant
by reason of damage to or destruction of any such property, and agrees that this
Lease shall constitute a security agreement with respect thereto. All exemption
laws are hereby waived by Tenant.  This Lien is given in addition to any
statutory liens and shall be cumulative thereto.  Tenant authorizes Landlord to
file UCC-1 Financing Statements referencing this Security Agreement in a form
satisfactory to Landlord, and to file originals of such statements with the
Secretary of State and the clerk(s) of the county(ies) where (a) the Premises
are located, and (b) Tenant maintain its principal business office or residence,
or wherever else such statements would ordinarily be filed to protect creditor’s
rights under California law.  In addition to all other rights of Landlord under
this Lease, upon Tenant’s default, Landlord shall have all of the remedies of a
secured party with respect to said property, equipment, machinery, trade
fixtures, chattels, and merchandise.
 
ARTICLE 24.
RIGHT TO RELOCATE
 
24.1   Notwithstanding anything herein to the contrary, Landlord shall, in all
cases, retain the right and power to relocate Tenant upon thirty (30) days’
written notice to other space in the Project in such space which is the same or
larger in size, has a comparable location, has comparable improvements and is
suited to Tenant’s use, such right and power to be exercised
reasonably.  Landlord shall not be liable or responsible for any claims,
damages, or liabilities in connection with, or occasioned by such relocation,
except to the extent expressly provided in this Section 24.1.  Landlord’s
reasonable exercise of such right and power shall include, but not be limited
to, a relocation to consolidate the rentable area occupied in order to provide
Landlord’s services more efficiently or a relocation to provide contiguous
vacant space for a prospective tenant.  If Landlord shall exercise said option,
the substituted premises shall thereafter be deemed for the purposes hereof the
“Premises” hereunder, and a new amended Exhibits A and B showing the new
Premises and Project will be substituted for the original Exhibits A and B
attached hereto and there shall be no increase in Rent resulting from such
relocation.  Landlord agrees to pay all Tenant’s reasonable expenses incurred as
a result of the relocation, including without limitation all costs incurred in
changing addresses on stationery, business cards, and other such items and all
costs to move Tenant’s furniture, fixtures and equipment to such substituted
Premises.
 
 
-40-

--------------------------------------------------------------------------------

 
 
ARTICLE 25.
ATTORNEYS’ FEES
 
25.1   All costs and expenses, including reasonable attorneys’ fees (whether or
not legal proceedings are instituted), involved in collecting rents, enforcing
the obligations of Tenant, or protecting the rights or interests of Landlord
under this Lease, whether or not an action is filed, including without
limitation the cost and expense of instituting and prosecuting legal proceedings
or recovering possession of the Premises after default by Tenant or upon
expiration or sooner termination of this Lease, shall be due and payable by
Tenant on demand, as Additional Rent.  In addition, and notwithstanding the
foregoing, if either party hereto shall file any action or bring any proceeding
against the other party arising out of this Lease or for the declaration of any
rights hereunder, the prevailing party in such action shall be entitled to
recover from the other party all costs and expenses, including reasonable
attorneys’ fees incurred by the prevailing party, as determined by the trier of
fact in such legal proceeding.  For purposes of this provision, the terms
“attorneys’ fees” or “attorneys’ fees and costs,” or “costs and expenses” shall
mean the fees and expenses of legal counsel (including external counsel and
in-house counsel) of the parties hereto, which include printing, photocopying,
duplicating, mail, overnight mail, messenger, court filing fees, costs of
discovery, and fees billed for law clerks, paralegals, investigators and other
persons not admitted to the bar for performing services under the supervision
and direction of an attorney.  For purposes of determining in-house counsel
fees, the same shall be considered as those fees normally applicable to a
partner in a law firm with like experience in such field.  In addition, the
prevailing party shall be entitled to recover reasonable attorneys’ fees and
costs incurred in enforcing any judgment arising from a suit or proceeding under
this Lease, including without limitation post-judgment motions, contempt
proceedings, garnishment, levy and debtor and third party examinations,
discovery and bankruptcy litigation, without regard to schedule or rule of court
purporting to restrict such award.  This post-judgment award of attorneys’ fees
and costs provision shall be severable from any other provision of this Lease
and shall survive any judgment/award on such suit or arbitration and is not to
be deemed merged into the judgment/award or terminated with the Lease.
 
ARTICLE 26.
NON-WAIVER
 
26.1   Neither acceptance of any payment by Landlord from Tenant nor, failure by
Landlord to complain of any action, non-action, or default of Tenant shall
constitute a waiver of any of Landlord’s rights hereunder.  Time is of the
essence with respect to the performance of every obligation of each party under
this Lease in which time of performance is a factor.  Waiver by either party of
any right or remedy arising in connection with any default of the other party
shall not constitute a waiver of such right or remedy or any other right or
remedy arising in connection with either a subsequent default of the same
obligation or any other default.  No right or remedy of either party hereunder
or covenant, duty, or obligation of any party hereunder shall be deemed waived
by the other party unless such waiver is in writing, signed by  the other party
or the other party’s duly authorized agent.
 
ARTICLE 27.
RULES AND REGULATIONS
 
27.1   Such reasonable rules and regulations applying to all lessees in the
Project for the safety, care, and cleanliness of the Project and the
preservation of good order thereon are hereby made a part hereof as Exhibit D,
and Tenant agrees to comply with all such rules and regulations.  Landlord shall
have the right at all times to change such rules and regulations or to amend
them in any reasonable and non-discriminatory manner as may be deemed advisable
by Landlord, all of which changes and amendments shall be sent by Landlord to
Tenant in writing and shall be thereafter carried out and observed by
Tenant.  Landlord shall not have any liability to Tenant for any failure of any
other lessees of the Project to comply with such rules and regulations.
 
 
-41-

--------------------------------------------------------------------------------

 
 
ARTICLE 28.
ASSIGNMENT BY LANDLORD
 
28.1   Landlord shall have the right to transfer or assign, in whole or in part,
all its rights and obligations hereunder and in the Premises and the
Project.  In such event, no liability or obligation shall accrue or be charged
to Landlord with respect to the period from and after such transfer or
assignment and assumption of Landlord’s obligations by the transferee or
assignee.
 
ARTICLE 29.
LIABILITY OF LANDLORD
 
29.1   It is expressly understood and agreed that the obligations of Landlord
under this Lease shall be binding upon Landlord and its successors and assigns
and any future owner of the Project only with respect to events occurring during
its and their respective ownership of the Project.  In addition, Tenant agrees
to look solely to Landlord’s interest in the Project for recovery of any
judgment against Landlord arising in connection with this Lease, it being agreed
that neither Landlord nor any successor or assign of Landlord nor any future
owner of the Project, nor any partner, shareholder, member, or officer of any of
the foregoing shall ever be personally liable for any such judgment.  The
limitations of liability contained in this Section 29.1 shall inure to the
benefit of Landlord’s and the Landlord Parties’ present and future partners,
beneficiaries, officers, directors, trustees, shareholders, agents and
employees, and their respective partners, heirs, successors and assigns.  Under
no circumstances shall any present or future partner of Landlord (if Landlord is
a partnership), or trustee or beneficiary (if Landlord or any partner of
Landlord is a trust), have any liability for the performance of Landlord’s
obligations under this Lease.  Notwithstanding any contrary provision herein,
neither Landlord nor the Landlord Parties shall be liable under any
circumstances for any indirect or consequential damages or any injury or damage
to, or interference with, Tenant’s business, including but not limited to, loss
of profits, loss of rents or other revenues, loss of business opportunity, loss
of goodwill or loss of use, in each case, however occurring.
 
ARTICLE 30.
SUBORDINATION AND ATTORNMENT
 
30.1   This Lease, at Landlord’s option, shall be subordinate to any present or
future mortgage, ground lease or declaration of covenants regarding maintenance
and use of any areas contained in any portion of the Building, and to any and
all advances made under any present or future mortgage and to all renewals,
modifications, consolidations, replacements, and extensions of any or all of
same.  Tenant agrees, with respect to any of the foregoing documents, that no
documentation other than this Lease shall be required to evidence such
subordination.  If any holder of a mortgage shall elect for this Lease to be
superior to the lien of its mortgage and shall give written notice thereof to
Tenant, then this Lease shall automatically be deemed prior to such mortgage
whether this Lease is dated earlier or later than the date of said mortgage or
the date of recording thereof.  Tenant agrees to execute such documents as may
be further required to evidence such subordination or to make this Lease prior
to the lien of any mortgage or deed of trust, as the case may be, and by failing
to do so within five (5) days after written demand, Tenant does hereby make,
constitute, and irrevocably appoint Landlord as Tenant’s attorney-in-fact and in
Tenant’s name, place, and stead, to do so.  This power of attorney is coupled
with an interest.  Tenant hereby attorns to all successor owners of the
Building, whether or not such ownership is acquired as a result of a sale
through foreclosure or otherwise.  Landlord hereby agrees to use commercially
reasonable efforts to obtain a recognition and non-disturbance agreement from
any present or future lenders with a lien that is superior to Tenant’s leasehold
interest in the Premises.
 
 
-42-

--------------------------------------------------------------------------------

 
 
30.2   Each party shall, at such time or times as the other party may request,
upon not less than ten (10) days’ prior written request by the requesting party,
sign and deliver to the requesting party a certificate stating whether this
Lease is in full force and effect; whether any amendments or modifications
exist; whether any Monthly Rent has been prepaid and, if so, how much; whether
to the knowledge of the certifying party there are any defaults hereunder; and
in the circumstance where Landlord is the requesting party, such other
information and agreements as may be reasonably requested, it being intended
that any such statement delivered pursuant to this Article may be relied upon by
the requesting party and by any prospective purchaser of all or any portion of
the requesting party’s interest herein, or a holder or prospective holder of any
mortgage encumbering the Building.  Tenant’s failure to deliver such statement
within five (5) days after Landlord’s second written request therefor shall
constitute an Event of Default (as that term is defined elsewhere in this Lease)
and shall conclusively be deemed to be an admission by Tenant of the matters set
forth in the request for an estoppel certificate.
 
30.3   Tenant shall deliver to Landlord prior to the execution of this Lease and
thereafter at any time upon Landlord’s request, Tenant’s current audited
financial statements, including a balance sheet and profit and loss statement
for the most recent prior year (collectively, the “Statements”), which
Statements shall accurately and completely reflect the financial condition of
Tenant.  Landlord shall have the right to deliver the same to any proposed
purchaser of the Building or the Project, and to any encumbrancer of all or any
portion of the Building or the Project.
 
30.4   Tenant acknowledges that Landlord is relying on the Statements in its
determination to enter into this Lease, and Tenant represents to Landlord, which
representation shall be deemed made on the date of this Lease and again on the
Commencement Date, that no material change in the financial condition of Tenant,
as reflected in the Statements, has occurred since the date Tenant delivered the
Statements to Landlord.  The Statements are represented and warranted by Tenant
to be correct and to accurately and fully reflect Tenant’s true financial
condition as of the date of submission of any Statements to Landlord.
 
ARTICLE 31.
HOLDING OVER
 
31.1   In the event Tenant, or any party claiming under Tenant, retains
possession of the Premises after the Expiration Date or Termination Date, such
possession shall be that of a holdover tenant and an unlawful detainer.  No
tenancy or interest shall result from such possession, and such parties shall be
subject to immediate eviction and removal.  Tenant or any such party shall pay
Landlord, as Base Rent for the period of such holdover, an amount equal to one
hundred fifty percent (150%) of the Base Rent otherwise provided for herein,
during the time of holdover together with all other Additional Rent and other
amounts payable pursuant to the terms of this Lease.  Tenant shall also be
liable for any and all damages sustained by Landlord as a result of such
holdover.  Tenant shall vacate the Premises and deliver same to Landlord
immediately upon Tenant’s receipt of notice from Landlord to so vacate.  The
Rent during such holdover period shall be payable to Landlord on demand.  No
holding over by Tenant, whether with or without consent of Landlord, shall
operate to extend the Term of this Lease.
 
 
-43-

--------------------------------------------------------------------------------

 
 
ARTICLE 32.
SIGNS
 
32.1   No sign, symbol, or identifying marks shall be put upon the Project,
Building, in the halls, elevators, staircases, entrances, parking areas, or upon
the doors or walls, without the prior written approval of Landlord.  Should such
approval ever be granted, all signs or lettering shall conform in all respects
to the sign and/or lettering criteria established by Landlord.  Landlord, at
Landlord’s sole cost and expense, reserves the right to change the door plaques
as Landlord deems reasonably desirable.
 
32.2   Landlord, at Tenant’s sole cost and expense, shall provide Tenant with
Building standard lobby signage.
 
32.3   Subject to Applicable Laws, the CC&Rs, and the reasonable regulations and
requirements of Landlord, Tenant shall be entitled, at its sole cost and
expense, to one (1) signage slot on the monument sign for the Building.  Such
sign shall be installed by a signage contractor designated by Landlord.  The
location, quality, design, style, lighting and size of such sign shall be
consistent with the Landlord’s Building standard signage program and shall be
subject to Landlord’s prior written approval, in its reasonable
discretion.  Upon the expiration or earlier termination of this Lease, Tenant
shall be responsible, at its sole cost and expense, for the removal of such
signage and the repair of all damage caused by such removal.  Except for such
identification sign, Tenant may not install any signs on the exterior or roof of
the Building or the Common Areas of the Building or the Project.  Any signs,
window coverings, or blinds (even if the same are located behind the Landlord
approved window coverings for the Building), or other items visible from the
exterior of the Premises or Building are subject to the prior approval of
Landlord, in its sole and absolute discretion.
 
ARTICLE 33.
HAZARDOUS SUBSTANCES
 
33.1   Except for Hazardous Material (as defined below) contained in products
used by Tenant for ordinary cleaning and office purposes in quantities not
violative of applicable Environmental Requirements, Tenant shall not permit or
cause any party to bring any Hazardous Material upon the Premises and/or the
Project or transport, store, use, generate, manufacture, dispose, or release any
Hazardous Material on or from the Premises and/or the Project without Landlord’s
prior written consent.  Tenant, at its sole cost and expense, shall operate its
business in the Premises in strict compliance with all Environmental
Requirements (as defined below) and all requirements of this Lease.  Tenant
shall complete and certify to disclosure statements as requested by Landlord
from time to time relating to Tenant’s transportation, storage, use, generation,
manufacture, or release of Hazardous Materials on the Premises, and Tenant shall
promptly deliver to Landlord a copy of any notice of violation relating to the
Premises or the Project of any Environmental Requirement.
 
 
-44-

--------------------------------------------------------------------------------

 
 
33.2   The term “Environmental Requirements” means all applicable present and
future statutes, regulations, ordinances, rules, codes, judgments, permits,
authorizations, orders, policies or other similar requirements of any
governmental authority, agency or court regulating or relating to health,
safety, or environmental conditions on, under, or about the Premises or the
environment, including without limitation, the following:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Resource
Conservation and Recovery Act; the Clean Air Act; the Clean Water Act; the Toxic
Substances Control Act and all state and local counterparts thereto; all
applicable California requirements, including, but not limited to,
Sections 25115, 25117, 25122.7, 25140, 25249.8, 25281, 25316 and 25501 of the
California Health and Safety Code and Title 22 of the California Code of
Regulations, Division 4.5, Chapter 11, and any policies or rules promulgated
thereunder as well as any County or City ordinances that may operate independent
of, or in conjunction with, the State programs, and any common or civil law
obligations including, without limitation, nuisance or trespass, and any other
requirements of Article 3 of this Lease.  The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant  that is
or could be regulated under any Environmental Requirement or that may adversely
affect human health or the environment, including, without limitation, any solid
or hazardous waste, hazardous substance, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, synthetic gas, polychlorinated
biphenyls (PCBs), and radioactive material).  For purposes of Environmental
Requirements, to the extent authorized by law, Tenant is and shall be deemed to
be the responsible party, including without limitation, the “owner” and
“operator” of Tenant’s “facility” and the “owner” of all Hazardous Materials
brought on the Premises by Tenant, its agents, employees, contractors or
invitees, and the wastes, by-products, or residues generated, resulting, or
produced therefrom.
 
33.3   Tenant, at its sole cost and expense, shall remove all Hazardous
Materials stored, disposed of or otherwise released by Tenant, its assignees,
subtenants, agents, employees, contractors or invitees onto or from the
Premises, in a manner and to a level satisfactory to Landlord in its sole
discretion, but in no event to a level and in a manner less than that which
complies with all Environmental Requirements and does not limit any future uses
of the Premises or require the recording of any deed restriction or notice
regarding the Premises.  Tenant shall perform such work at any time during the
Term of the Lease upon written request by Landlord or, in the absence of a
specific request by Landlord, before Tenant’s right to possession of the
Premises terminates or expires.  If Tenant fails to perform such work within the
time period specified by Landlord or before Tenant’s right to possession
terminates or expires (whichever is earlier), Landlord may at its discretion,
and without waiving any other remedy available under this Lease or at law or
equity (including without limitation an action to compel Tenant to perform such
work), perform such work at Tenant’s cost.  Tenant shall pay all costs incurred
by Landlord in performing such work within ten (10) days after Landlord’s
request therefor.  Such work performed by Landlord is on behalf of Tenant and
Tenant remains the owner, generator, operator, transporter, and/or arranger of
the Hazardous Materials for purposes of Environmental Requirements.  Tenant
agrees not to enter into any agreement with any person, including without
limitation any governmental authority, regarding the removal of Hazardous
Materials that have been disposed of or otherwise released onto or from the
Premises without the written approval of Landlord.
 
 
-45-

--------------------------------------------------------------------------------

 
 
33.4   Tenant shall indemnify, defend, and hold Landlord harmless from and
against any and all losses (including, without limitation, diminution in value
of the Premises or the Project and loss of rental income from the Project),
claims, demands, actions, suits, damages (including, without limitation,
punitive damages), expenses (including, without limitation, remediation,
removal, repair, corrective action, or cleanup expenses), and costs (including,
without limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the Premises or disturbed in breach of the requirements of this Article 33,
regardless of whether such removal or management is required by law) which are
brought or recoverable against, or suffered or incurred by Landlord as a result
of any release of Hazardous Materials  or any breach of the requirements under
this Article 33 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance.  The obligations of Tenant under this Article 33 shall survive
any termination of this Lease.
 
33.5   Landlord shall have access to, and a right to perform inspections and
tests of, the Premises to determine Tenant’s compliance with Environmental
Requirements, its obligations under this Article 33, or the environmental
condition of the Premises.  Access shall be granted to Landlord upon Landlord’s
prior notice to Tenant and at such times so as to minimize, so far as may be
reasonable under the circumstances, any disturbance to Tenant’s
operations.  Such inspections and tests shall be conducted at Landlord’s
expense, unless such inspections or tests reveal that Tenant has not complied
with any Environmental Requirement, in which case Tenant shall reimburse
Landlord for the reasonable cost of such inspection and tests.  Landlord’s
receipt of or satisfaction with any environmental assessment in no way waives
any rights that Landlord holds against Tenant.  Tenant shall promptly notify
Landlord of any communication or report that Tenant makes to any governmental
authority regarding any possible violation of Environmental Requirements or
release or threat of release of any Hazardous Materials onto or from the
Premises.  Tenant shall, within five (5) days of receipt thereof, provide
Landlord with a copy of any documents or correspondence received from any
governmental agency or other party relating to a possible violation of
Environmental Requirements or claim or liability associated with the release or
threat of release of any Hazardous Materials onto or from the Premises.
 
33.6   In addition to all other rights and remedies available to Landlord under
this Lease or otherwise, Landlord may, in the event of a breach of the
requirements of this Article 33 that is not cured within thirty (30) days
following notice of such breach by Landlord, require Tenant to provide financial
assurance (such as insurance, escrow of funds or third party guarantee) in an
amount and form satisfactory to Landlord.  The requirements of this Article 33
are in addition to and not in lieu of any other provision in the Lease.
 
 
-46-

--------------------------------------------------------------------------------

 
 
ARTICLE 34.
COMPLIANCE WITH LAWS AND OTHER REGULATIONS
 
34.1          Tenant, at its sole cost and expense, shall promptly comply with
all laws, statutes, ordinances, and governmental rules, regulations, or
requirements now in force or which may hereafter become in force, of federal,
state, county, and municipal authorities, including, but not limited to, the
Americans with Disabilities Act, with the requirements of any board of fire
underwriters or other similar body now or hereafter constituted, and with any
occupancy certificate issued pursuant to any law by any public officer or
officers, which impose, any duty upon Landlord or Tenant, insofar as any thereof
relate to or affect the condition, use, alteration, or occupancy of the
Premises.  Landlord’s approval of Tenant’s plans for any improvements shall
create no responsibility or liability on the part of Landlord for their
completeness, design sufficiency, or compliance with all laws, rules, and
regulations of governmental agencies or authorities, including, but not limited
to, the Americans with Disabilities Act.
 
34.2          As an inducement to Landlord to enter into this Lease, Tenant
hereby represents and warrants that:  (i) Tenant is not, nor is it owned or
controlled directly or indirectly by, any person, group, entity or nation named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any
similar list or any law, order, rule or regulation or any Executive Order of the
President of the United States as a terrorist, “Specially Designated National
and Blocked Person” or other banned or blocked person (any such person, group,
entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Tenant is not (nor is it owned or controlled, directly or indirectly, by
any person, group, entity or nation which is) acting directly or indirectly for
or on behalf of any Prohibited Person; and (iii) neither Tenant (nor any person,
group, entity or nation which owns or controls Tenant, directly or indirectly)
has conducted or will conduct business or has engaged or will engage in any
transaction or dealing with any Prohibited Person, including without limitation
any assignment of this Lease or any subletting of all or any portion of the
Premises or the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person.  Tenant covenants and
agrees (a) to comply with all requirements of law relating to money laundering,
anti-terrorism, trade embargos and economic sanctions, now or hereafter in
effect, (b) to immediately notify Landlord in writing if any of the
representations, warranties or covenants set forth in this Section 34.2 are no
longer true or have been breached or if Tenant has a reasonable basis to believe
that they may no longer be true or have been breached, (c) not to use funds from
any Prohibited Person to make any payment due to Landlord under the Lease and
(d) at the request of Landlord, to provide such information as may be requested
by Landlord to determine Tenant’s compliance with the terms hereof.  Any breach
by Tenant of the foregoing representations and warranties shall be deemed an
Event of Default by Tenant under this Lease and shall be covered by the
indemnity provisions of Section 21.1 above.  The representations and warranties
contained in this subsection shall be continuing in nature and shall survive the
expiration or earlier termination of this Lease.
 
ARTICLE 35.
SEVERABILITY
 
35.1   This Lease shall be construed in accordance with the laws of the State of
California.  If any clause or provision of this Lease is illegal, invalid, or
unenforceable under present or future laws effective during the Term, then it is
the intention of the parties hereto that the remainder of this Lease shall not
be affected thereby.  It is also the intention of both parties that in lieu of
each clause or provision that is illegal, or unenforceable, there is added as a
part of this Lease a clause or provision as similar in terms to such illegal,
invalid, or unenforceable clause or provision as may be possible and still be
legal, valid, and enforceable.
 
 
-47-

--------------------------------------------------------------------------------

 
 
ARTICLE 36.
NOTICES
 
36.1   Whenever in this Lease it shall be required or permitted that notice or
demand be given or served by either party to this Lease to or on the other, such
notice or demand shall be given or served in writing and delivered personally,
or forwarded by certified or registered mail, postage prepaid, or recognized
overnight courier, addressed to Landlord’s address and Tenant’s address, as
applicable, as specified in the Basic Lease Information.  Either party may
change its address for notice from time to time by serving written notice of the
new address as provided in this Article 36.
 
36.2   Notice hereunder shall become effective upon (a) delivery in case of
personal delivery and (b) receipt or refusal in case of certified or registered
mail or delivery by overnight courier.
 
ARTICLE 37.
OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER
 
37.1   Landlord and Tenant agree that all the provisions hereof are to be
construed as covenants and agreements as though the words imparting such
covenants were used in each paragraph hereof, and that, except as restricted by
the provisions hereof, shall bind and inure to the benefit of the parties
hereto, their respective heirs, legal representatives, successors, and
assigns.  If the rights of Tenant hereunder are owned by two or more parties, or
two or more parties are designated herein as Tenant, then all such parties shall
be jointly and severally liable for the obligations of Tenant
hereunder.  Whenever the singular or plural number, masculine or feminine or
neuter gender is used herein, it shall equally include the other.
 
ARTICLE 38.
ENTIRE AGREEMENT
 
38.1   This Lease and any attached addenda or exhibits constitute the entire
agreement between Landlord and Tenant.  No prior or contemporaneous written or
oral leases or representations shall be binding.  This Lease shall not be
amended, changed, or extended except by written instrument signed by Landlord
and Tenant.
 
38.2   THE SUBMISSION OF THIS LEASE BY LANDLORD, ITS AGENT OR REPRESENTATIVE FOR
EXAMINATION OR EXECUTION BY TENANT DOES NOT CONSTITUTE AN OPTION OR OFFER TO
LEASE THE PREMISES UPON THE TERMS AND CONDITIONS CONTAINED HEREIN OR A
RESERVATION OF THE PREMISES IN FAVOR OF TENANT, IT BEING INTENDED HEREBY THAT
THIS LEASE SHALL ONLY BECOME EFFECTIVE UPON THE EXECUTION HEREOF BY LANDLORD AND
DELIVERY OF A FULLY EXECUTED LEASE TO TENANT.
 
 
-48-

--------------------------------------------------------------------------------

 
 
ARTICLE 39.
CAPTIONS
 
39.1          Paragraph captions are for Landlord’s and Tenant’s convenience
only, and neither limit nor amplify the provisions of this Lease.
 
ARTICLE 40.
CHANGES
 
40.1          Should any mortgagee require a modification of this Lease, which
modification will not bring about any increased cost or expense to Tenant or in
any other way substantially and adversely change the rights and obligations of
Tenant hereunder, then and in such event Tenant agrees that this Lease may be so
modified.
 
ARTICLE 41.
AUTHORITY
 
41.1          All rights and remedies of Landlord under this Lease, or those
which may be provided by law, may be exercised by Landlord in its own name
individually, or in its name by its agent, and all legal proceedings for the
enforcement of any such rights or remedies, including distress for Rent,
unlawful detainer, and any other legal or equitable proceedings may be commenced
and prosecuted to final judgment and be executed by Landlord in its own name
individually or in its name by its agent.  Landlord and Tenant each represent to
the other that each has full power and authority to execute this Lease and to
make and perform the agreements herein contained, and Tenant expressly
stipulates that any rights or remedies available to Landlord, either by the
provisions of this Lease or otherwise, may be enforced by Landlord in its own
name individually or in its name by its agent or principal.
 
ARTICLE 42.
BROKERAGE
 
42.1          Tenant represents and warrants to Landlord that it has dealt only
with Tenant’s Broker and Landlord’s Broker, in negotiation of this
Lease.  Landlord shall make payment of the brokerage fee due the Landlord’s
Broker pursuant to and in accordance with a separate agreement between Landlord
and Landlord’s Broker.  Landlord’s Broker shall pay a portion of its commission
to Tenant’s Broker pursuant to a separate agreement between Landlord’s Broker
and Tenant’s Broker.  Except for amounts owing to Landlord’s Broker and Tenant’s
Broker, each party hereby agrees to indemnify and hold the other party harmless
of and from any and all damages, losses, costs, or expenses (including, without
limitation, all attorneys’ fees and disbursements) by reason of any claim of or
liability to any other broker or other person claiming through the indemnifying
party and arising out of or in connection with the negotiation, execution, and
delivery of this Lease.  Additionally, except as may be otherwise expressly
agreed upon by Landlord in writing, Tenant acknowledges and agrees that Landlord
and/or Landlord’s agent shall have no obligation for payment of any brokerage
fee or similar compensation to any person with whom Tenant has dealt or may in
the future deal with respect to leasing of any additional or expansion space in
the Building or renewals or extensions of this Lease.
 
 
-49-

--------------------------------------------------------------------------------

 
 
ARTICLE 43.
EXHIBITS
 
43.1   Exhibits A through G are attached hereto and incorporated herein for all
purposes and are hereby acknowledged by both parties to this Lease.
 
ARTICLE 44.
APPURTENANCES
 
44.1   The Premises include the right of ingress and egress thereto and
therefrom; however, Landlord reserves the right to make changes and alterations
to the Building, fixtures and equipment thereof, in the street entrances, doors,
halls, corridors, lobbies, passages, elevators, escalators, stairways, toilets
and other parts thereof which Landlord may deem necessary or desirable; provided
that Tenant at all times has a means of access to the Premises (subject to a
temporary interruption due to Force Majeure Events or necessary maintenance that
cannot reasonably be performed without such interruption of access).  Neither
this Lease nor any use by Tenant of the Building or any passage, door, tunnel,
concourse, plaza or any other area connecting the garages or other buildings
with the Building, shall give Tenant any right or easement of such use and the
use thereof may, without notice to Tenant, be regulated or discontinued at any
time and from time to time by Landlord without liability of any kind to Tenant
and without affecting the obligations of Tenant under this Lease.
 
ARTICLE 45.
PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY
 
45.1   Tenant, for itself and for all persons claiming through or under it,
hereby expressly waives any and all rights which are, or in the future may be,
conferred upon Tenant by any present or future law to redeem the Premises, or to
any new trial in any action for ejection under any provisions of law, after
reentry thereupon, or upon any part thereof, by Landlord, or after any warrant
to dispossess or judgment in ejection.  If Landlord shall acquire possession of
the Premises by summary proceedings, or in any other lawful manner without
judicial proceedings, it shall be deemed a reentry within the meaning of that
word as used in this Lease.  In the event that Landlord commences any summary
proceedings or action for nonpayment of Rent or other charges provided for in
this Lease, Tenant shall not interpose any counterclaim of any nature or
description in any such proceeding or action.  Tenant and Landlord both waive a
trial by jury of any or all issues arising in any action or proceeding between
the parties hereto or their successors, under or connected with this Lease, or
any of its provisions.
 
ARTICLE 46.
RECORDING
 
46.1   Tenant shall not record this Lease but will, at the request of Landlord,
execute a memorandum or notice thereof in recordable form satisfactory to both
Landlord and Tenant specifying the date of commencement and expiration of the
Term of this Lease and other information required by statute.  Either Landlord
or Tenant may then record said memorandum or notice of lease at the cost of the
recording party.
 
 
-50-

--------------------------------------------------------------------------------

 
 
ARTICLE 47.
MORTGAGEE PROTECTION
 
47.1   Tenant agrees to give any mortgagees and/or trust deed holders, by
registered mail, a copy of any notice of default served upon Landlord, provided
that prior to such notice Tenant has been notified, in writing of the address of
such mortgagees and/or trust deed holders.  Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the mortgagees and/or trust deed holders shall have an
additional thirty (30) days within which to cure such default or if such default
cannot be cured within that time, then such additional time as may be necessary
to cure such default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure) in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.
 
ARTICLE 48.
OTHER LANDLORD CONSTRUCTION
 
48.1   Tenant acknowledges that portions of the Project may be under
construction following Tenant’s occupancy of the Premises, and that such
construction may result in levels of noise, dust, odor, obstruction of access,
etc. which are in excess of that present in a fully constructed project.  Tenant
hereby waives any and all rent offsets or claims of constructive eviction which
may arise in connection with such construction.  If any excavation or
construction is made adjacent to, upon or within the Building, or any part
thereof, Tenant shall afford to any and all persons causing or authorized to
cause such excavation or construction license to enter upon the Premises for the
purpose of doing such work as such persons shall deem necessary to preserve the
Building or any portion thereof from injury or damage and to support the same by
proper foundations, braces and supports, without any claim for damages or
indemnity or abatement of Rent (subject to the express provisions of this
Lease), or of a constructive or actual eviction of Tenant.
 
48.2   It is specifically understood and agreed that Landlord has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, the Building, or any part thereof and that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant except as specifically set forth
herein.  However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, the “Renovations”) the Project, the Building and/or the
Premises.  Tenant hereby agrees that such Renovations shall in no way constitute
a constructive eviction of Tenant nor entitle Tenant to any abatement of
Rent.  Landlord shall have no responsibility and shall not be liable to Tenant
for any injury to or interference with Tenant’s business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant’s personal property or improvements resulting from the Renovations, or
for any inconvenience or annoyance occasioned by such Renovations.
 
 
-51-

--------------------------------------------------------------------------------

 
 
ARTICLE 49.
PARKING
 
49.1   The use by Tenant, its employees and invitees, of the parking facilities
of the Project shall be on the terms and conditions set forth in Exhibit E
attached hereto and by this reference incorporated herein and shall be subject
to such other agreement between Landlord and Tenant as may hereinafter be
established and to such other rules and regulations as Landlord may establish
from time to time.  Tenant, its employees and invitees shall use no more than
the Maximum Parking Allocation.  Tenant shall only use those parking facilities
located within the Project.  If, in Landlord’s reasonable business judgment, it
becomes necessary, Landlord shall exercise due diligence to cause the creation
of cross-parking easements and such other agreements as are necessary to permit
Tenant, its employees and invitees to use parking spaces on properties and
buildings which are separate legal parcels from the Project.  Tenant
acknowledges that other tenants of the Project and the tenants of the other
buildings, their employees and invitees, may be given the right to park at the
Project.
 
ARTICLE 50.
ELECTRICAL CAPACITY
 
50.1           Tenant covenants and agrees that at all times, its use of
electric energy shall never exceed the capacity of the existing feeders to the
Building or the risers of wiring installation.  Any riser or risers to supply
Tenant’s electrical requirements upon written request of Tenant shall be
installed by Landlord at the sole cost and expense of Tenant, if, in Landlord’s
sole judgment, the same are necessary and will not cause or create a dangerous
or hazardous condition or entail excess or unreasonable alterations, repairs or
expense or interfere with or disrupt other tenants or occupants.  In addition to
the installation of such riser or risers, Landlord will also, at the sole cost
and expense of Tenant, install all other equipment proper and necessary in
connection therewith subject to the aforesaid terms and conditions.
 
ARTICLE 51.
OPTION TO EXTEND LEASE
 
51.1     Extension Option.  Tenant shall have the option to extend this Lease
(the ”Extension Option”) for one additional term of five (5) years (the
“Extension Period”), upon the terms and conditions hereinafter set forth:
 
51.1.1     If the Extension Option is exercised, then the Base Rent per annum
for such Extension Period (the “Option Rent”) shall be an amount equal to the
Fair Market Rental Value (as defined hereinafter) for the Premises as of the
commencement of the Extension Option for such Extension Period; provided,
however, that the Option Rent shall in no event be less than the Base Rent
scheduled to be paid during the year immediately prior to the commencement of
the Extension Period.
 
51.1.2     The Extension Option must be exercised by Tenant, if at all, only at
the time and in the manner provided in this Section 51.1(b).
 
 
-52-

--------------------------------------------------------------------------------

 
 
(A)         If Tenant wishes to exercise the Extension Option, Tenant must, on
or before the date occurring nine (9) months before the expiration of the
initial Lease Term (but not before the date that is twelve (12) months before
the expiration of the initial Lease Term), exercise the Extension Option by
delivering written notice (the “Exercise Notice”) to Landlord.  If Tenant timely
and properly exercises its Extension Option, the Lease Term shall be extended
for the Extension Period upon all of the terms and conditions set forth in the
Lease, as amended, except that the Base Rent for the Extension Period shall be
as provided in Section 51.1(a) and Tenant shall have no further options to
extend the Lease Term.
 
(B)         If Tenant fails to deliver a timely Exercise Notice, Tenant shall be
considered to have elected not to exercise the Extension Option.
 
51.1.3     It is understood and agreed that the Extension Option hereby granted
is personal to the Original Tenant and is not transferable.  In the event of any
assignment or subletting of the Premises or any part thereof, the Extension
Option shall automatically terminate and shall thereafter be null and void.
 
51.1.4     Tenant’s exercise of the Extension Option shall, if Landlord so
elects in its absolute discretion, be ineffective in the event that (i) an Event
of Default by Tenant remains uncured at the time of delivery of the Exercise
Notice or at the commencement of the Extension Period, or (ii) Tenant shall have
reduced the size of the Premises below the size of the initial Premises by
agreement with Landlord or pursuant to an express right in this Lease.
 
51.2         Fair Market Rental Value.  The provisions of this Section shall
apply in any instance in which this Lease provides that the Fair Market Rental
Value is to apply.
 
51.2.1     “Fair Market Rental Value” means the annual amount per square foot
that a willing tenant would pay and a willing landlord would accept in arm’s
length negotiations, without any additional inducements, for a lease of the
applicable space on the applicable terms and conditions for the applicable
period of time.  Fair Market Rental Value shall be determined by Landlord
considering the most recent new direct leases (and market renewals and
extensions, if applicable) in the Building and in Comparable Buildings owned or
managed by Landlord in the Market Area.  If there are no such direct leases that
are recent, consideration shall be given to the most recent new direct leases
(and market renewals and extensions, if applicable) in other Comparable
Buildings in the Market Area.
 
51.2.2     In determining the rental rate of comparable space, the parties shall
include all escalations and take into consideration the following concessions:
 
(A)   Rental abatement concessions, if any, being granted to tenants in
connection with the comparable space;
 
(B)   Tenant improvements or allowances provided or to be provided for the
comparable space, taking into account the value of the existing improvements in
the Premises, based on the age, quality, and layout of the improvements.
 
51.2.3     If in determining the Fair Market Rental Value the parties determine
that the economic terms of leases of comparable space include a tenant
improvement allowance, Landlord may, at Landlord’s sole option, elect to do the
following:
 
 
-53-

--------------------------------------------------------------------------------

 
 
(A)   Grant some or all of the value of the tenant improvement allowance as an
allowance for the refurbishment of the Premises; and
 
(B)    Reduce the Base Rent component of the Fair Market Rental Value to be an
effective rental rate that takes into consideration the total dollar value of
that portion of the tenant improvement allowance that Landlord has elected not
to grant to Tenant (in which case that portion of the tenant improvement
allowance evidenced in the effective rental rate shall not be granted to
Tenant).
 
51.3         Determination of Fair Market Rental Value.  The determination of
Fair Market Rental Value shall be as provided in this Section 51.3.
 
51.3.1   Negotiated Agreement.  Landlord and Tenant shall diligently attempt in
good faith to agree on the Fair Market Rental Value on or before the tenth
(10th) day after Tenant’s exercise of the Extension Option (the “Outside
Agreement Date”).
 
51.3.2   Parties’ Separate Determinations.  If Landlord and Tenant fail to reach
agreement on or before the Outside Agreement Date, Landlord and Tenant shall
each make a separate determination of the Fair Market Rental Value and notify
the other party of this determination within five (5) days after the Outside
Agreement Date.
 
(A)   Two Determinations.  If each party makes a timely determination of the
Fair Market Rental Value, those determinations shall be submitted to arbitration
in accordance with Section 51.3(c).
 
(B)   One Determination.  If Landlord or Tenant fails to make a determination of
the Fair Market Rental Value within the five (5) day period, that failure shall
be conclusively considered to be that party’s approval of the Fair Market Rental
Value submitted within the five (5) day period by the other party.
 
51.3.3   Arbitration.  If both parties make timely individual determinations of
the Fair Market Rental Value under Section 51.3(b), the Fair Market Rental Value
shall be determined by arbitration under this Section 51.3(c).
 
(A)   Scope of Arbitration.  The determination of the arbitrators shall be
limited to the sole issue of whether Landlord’s or Tenant’s submitted Fair
Market Rental Value is the closest to the actual Fair Market Rental Value as
determined by the arbitrators, taking into account the requirements of
Section 51.2.
 
(B)   Qualifications of Arbitrator(s).  The arbitrators must be licensed real
estate brokers who have been active in the leasing of commercial multi-story
properties in the Market Area over the five-year period ending on the date of
their appointment as arbitrator(s).
 
(C)   Parties’ Appointment of Arbitrators.  Within fifteen (15) days after the
Outside Agreement Date, Landlord and Tenant shall each appoint one arbitrator
and notify the other party of the arbitrator’s name and business address.
 
 
-54-

--------------------------------------------------------------------------------

 
 
(D)   Appointment of Third Arbitrator.  If each party timely appoints an
arbitrator, the two (2) arbitrators shall, within ten (10) days after the
appointment of the second arbitrator, agree on and appoint a third arbitrator
(who shall be qualified under the same criteria set forth above for
qualification of the initial two (2) arbitrators) and provide notice to Landlord
and Tenant of the arbitrator’s name and business address.
 
(E)   Arbitrators’ Decision.  Within thirty (30) days after the appointment of
the third arbitrator, the three (3) arbitrators shall decide whether the parties
will use Landlord’s or Tenant’s submitted Fair Market Rental Value and shall
notify Landlord and Tenant of their decision.  The decision of the majority the
three (3) arbitrators shall be binding on Landlord and Tenant.
 
(F)   If Only One Arbitrator is Appointed.  If either Landlord or Tenant fails
to appoint an arbitrator within fifteen (15) days after the Outside Agreement
Date, the arbitrator timely appointed by one of them shall reach a decision and
notify Landlord and Tenant of that decision within thirty (30) days after the
arbitrator’s appointment.  The arbitrator’s decision shall be binding on
Landlord and Tenant.
 
(G)   If Only Two Arbitrators Are Appointed.  If each party appoints an
arbitrator in a timely manner, but the two (2) arbitrators fail to agree on and
appoint a third arbitrator within the required period, the arbitrators shall be
dismissed without delay and the issue of Fair Market Rental Value shall be
submitted to binding arbitration under the real estate arbitration rules of
JAMS, subject to the provisions of this section.
 
(H)   If No Arbitrator Is Appointed.  If Landlord and Tenant each fail to
appoint an arbitrator in a timely manner, the matter to be decided shall be
submitted without delay to binding arbitration under the real estate arbitration
rules of JAMS subject the provisions of this Section 51.3(c).
 
51.4         Cost of Arbitration.  The cost of the arbitration shall be paid by
the party whose submitted Fair Market Rental Value is not selected by the
arbitrators.
 
ARTICLE 52.
TELECOMMUNICATIONS LINES AND EQUIPMENT
 
52.1         Location of Tenant’s Equipment and Landlord Consent:
 
52.1.1   Tenant may install, maintain, replace, remove and use communications or
computer wires, cables and related devices (collectively, the “Lines”) at the
Building in or serving the Premises only with Landlord’s prior written consent,
which consent may not be unreasonably withheld.  Tenant shall locate all
electronic telecommunications equipment within the Premises and shall coordinate
the location of all Lines with Landlord.  Any request for consent shall contain
such information as Landlord may request.
 
52.1.2   Landlord’s approval of, or requirements concerning, the Lines or any
equipment related thereto, the plans, specifications or designs related thereto,
the contractor or subcontractor, or the work performed hereunder, shall not be
deemed a warranty as to the adequacy or appropriateness thereof, and Landlord
hereby disclaims any responsibility or liability for the same.
 
 
-55-

--------------------------------------------------------------------------------

 
 
52.1.3   If Landlord consents to Tenant’s proposal, Tenant shall pay all of
Tenant’s and Landlord’s third party costs in connection therewith (including
without limitation all costs related to new Lines) and shall use, maintain and
operate the Lines and related equipment in accordance with and subject to all
laws governing the Lines and equipment and at Tenant’s sole risk and
expense.  Tenant shall comply with all of the requirements of this Lease
concerning alterations in connection with installing the Lines.  As soon as the
work is completed, Tenant shall submit as-built drawings to Landlord.
 
52.1.4   Landlord reserves the right to require that Tenant remove any Lines
located in or serving the Premises which are installed in violation of these
provisions, or which are at any time in violation of any laws or present a
dangerous or potentially dangerous condition (whether such Lines were installed
by Tenant or any other party), within three (3) days after written notice.
 
52.2          Reallocation of Line Space.  Landlord may (but shall not have the
obligation to) (a) install and relocate Lines at the Building; and (b) monitor
and control the installation, maintenance, replacement and removal of, the
allocation and periodic re-allocation of available space (if any) for, and the
allocation of excess capacity (if any) on, any Lines now or hereafter installed
at the Building by Landlord, Tenant or any other party.
 
52.3          Line Problems.  Except to the extent arising from the gross
negligence or willful misconduct of Landlord or Landlord’s contractors, agents
or employees, Landlord shall have no liability for damages arising from, and
Landlord does not warrant that the Tenant’s use of any Lines will be free from
the following (collectively called “Line Problems”):  (a) any shortages,
failures, variations, interruptions, disconnections, loss or damage caused by
the installation, maintenance, or replacement, use or removal of Lines by or for
other tenants or occupants in the Building, by any failure of the environmental
conditions or the power supply for the Building to conform to any requirement of
the Lines or any associated equipment, or any other problems associated with any
Lines by any other cause; (b) any failure of any Lines to satisfy Tenant’s
requirements; or (c) any eavesdropping or wiretapping by unauthorized
parties.  Landlord in no event shall be liable for damages by reason of loss of
profits, business interruption or other consequential damage arising from any
Line Problems.
 
52.4          Electromagnetic Fields.  If Tenant at any time uses any equipment
that may create an electromagnetic field and/or radio frequency exceeding the
normal insulation ratings of ordinary twisted pair riser cable or cause
radiation higher than normal background radiation, Landlord reserves the right
to require Tenant to appropriately insulate that equipment and the Lines
therefor (including without limitation riser cables), and take such other
remedial action at Tenant’s sole cost and expense as Lender may require in its
sole discretion to prevent such excessive electromagnetic fields, radio
frequency or radiation.
 
52.5          Removal of Electrical and Telecommunications Wires.
 
 
-56-

--------------------------------------------------------------------------------

 
 
52.5.1    Within thirty (30) days after the expiration or sooner termination of
the Lease, Landlord may elect by written notice to Tenant to:
 
(a)           Retain any or all Lines installed by Tenant in the risers of the
Building;
 
(b)           Remove any or all such Lines and restore the Premises and risers
to their condition existing prior to the installation of the Lines (“Wire
Restoration Work”).  Landlord shall perform such Wire Restoration Work at
Tenant’s sole cost and expense; or
 
(c)           Require Tenant to perform the Wire Restoration Work at Tenant’s
sole cost and expense.
 
52.5.2     In the event Landlord elects to retain the Lines, Tenant covenants
that Tenant shall have good right to surrender such Lines, free of all liens and
encumbrances, and that all Lines shall be left in their then existing condition,
reasonable wear and tear excepted, properly labeled at each end and in each
telecommunications/electrical closet and junction box, and in safe condition.
 
52.5.3     In the event Tenant fails or refuses to pay all costs of the Wire
Restoration Work within ten (10) days of Tenant’s receipt of Landlord’s notice
requesting Tenant’s reimbursement for or payment of such costs, Landlord may
apply all or any portion of Tenant’s Security Deposit toward the payment of such
unpaid costs relative to the Wire Restoration Work.  The retention or
application of such Security Deposit by Landlord pursuant to this clause does
not constitute a limitation on or waiver of Landlord’s right to seek further
remedy under law or equity.  The provisions of this clause shall survive the
expiration or sooner termination of the Lease.
 
ARTICLE 53.
ERISA
 
53.1         To induce Landlord to enter into the Lease, and in order to enable
The Prudential Insurance Company of America (“Prudential”) to satisfy its
compliance with the Employee Retirement Income Security Act of 1974, as amended,
Tenant represents and warrants to Landlord and Prudential that:  (i) neither
Tenant nor any of its affiliates (within the meaning of Part V(c) of Prohibited
Transaction Exemption 84-14 granted by the U.S. Department of Labor
(“PTE 84-14”)) has the authority to appoint or terminate Prudential as
investment manager of any assets of the employee benefit plan whose assets are
held by Prudential or to negotiate the terms of any management agreement with
Prudential on behalf of any such plan; (ii) the transaction evidenced by this
Lease is not specifically excluded by Part I(b) of PTE 84-14; (iii) the
undersigned is not a related party of Prudential (as defined in V(h) of
PTE 84-14, and (iv) the terms of the Lease have been negotiated and determined
at arm’s length, as such terms would be negotiated and determined by unrelated
parties.
 
 
-57-

--------------------------------------------------------------------------------

 
 
ARTICLE 54.
RIGHT OF FIRST REFUSAL
 
54.1          During the first two (2) Lease Years only, Tenant shall have a
right of first refusal (the “First Refusal Right”) to lease the First Refusal
Space (defined below) in accordance with the terms of this Article 54.  As used
herein, the term “First Refusal Space” shall mean all of the shell area on the
ground floor of the Building for which Landlord receives a Good Faith Offer
(defined below) which space includes all or any portion of the Expansion Space.
 
54.2          If at any time during the first two (2) Lease Years Landlord
receives a good faith written offer (the “Good Faith Offer”) to lease any
portion of the First Refusal Space which Landlord desires to accept, Landlord
shall deliver to Tenant a written notice (the “First Refusal Notice”) setting
forth the terms of such Good Faith Offer and providing Tenant with the right to
exercise its First Refusal Right as set forth herein.  The First Refusal Notice
shall describe the space so offered to Tenant and shall set forth the “First
Refusal Rent,” as that term is defined in Section 54.4 below, and the other
economic terms upon which Landlord is willing to lease such space to Tenant
(collectively, the “Economic Terms”), which Economic Terms shall be consistent
with the terms of the Good Faith Offer.
 
54.3          If Tenant wishes to exercise its First Refusal Right, then within
five (5) business days of delivery of the First Refusal Notice to Tenant (the
“Exercise Period”), Tenant shall deliver notice to Landlord of Tenant’s exercise
of its First Refusal Right with respect to all of the space described in the
First Refusal Notice on the terms contained in such First Refusal Notice.  If
Tenant does not notify Landlord prior to the expiration of the Exercise Period,
then Landlord shall be free to lease all or any part of the First Refusal Space
described in the First Refusal Notice to anyone to whom Landlord desires on any
terms that Landlord desires.
 
54.4          The Rent payable by Tenant for the First Refusal Space (the “First
Refusal Rent”) shall be equal to the Economic Terms set forth in the First
Refusal Notice.
 
54.5          Tenant shall take the First Refusal Space in its “AS-IS”
condition, and the construction of any improvements in the First Refusal Space
shall be performed by Tenant and shall comply with the terms of Article 15 of
this Lease; provided Landlord agrees to provide Tenant with a tenant improvement
allowance equal to $100.00 per rentable square foot of the First Refusal Space
(the “ROFR Allowance”); provided the ROFR Allowance shall be prorated by
dividing the number of months remaining in the initial Term from and after the
month when the First Refusal Notice is delivered to Tenant, by sixty (60).  For
example, if forty-eight (48) months remain in the Term as of the month when the
First Refusal Notice is sent to Tenant, then the ROFR Allowance would be equal
to 48/60 x $100.00, or $80.00 per rentable square foot of the First Refusal
Space.
 
54.6          If Tenant timely exercises Tenant’s right to lease the First
Refusal Space as set forth herein, Landlord and Tenant shall endeavor to execute
within fifteen (15) days thereafter an amendment to this Lease for such First
Refusal Space upon the terms and conditions as set forth in the First Refusal
Notice and this Article 54.  The term of the First Refusal Space shall commence
upon the date of delivery of the First Refusal Space to Tenant (the “First
Refusal Commencement Date”), and terminate on the date set forth in the First
Refusal Notice (the “First Refusal Term”), subject to the Economic Terms agreed
upon for the lease of the First Refusal Space.
 
 
-58-

--------------------------------------------------------------------------------

 
 
54.7          The rights contained in this Article 54 shall be personal to the
original Tenant named above and executing this Lease (the “Original Tenant”) and
may only be exercised by the Original Tenant and not any other assignee or any
sublessee or other transferee of the Original Tenant’s interest in this
Lease.  Tenant shall not have the right to lease First Refusal Space, as
provided in this Article 54, if, as of the date of the attempted exercise of any
First Refusal Right by Tenant, or, at Landlord’s option, as of the scheduled
date of delivery of such First Refusal Space to Tenant, an uncured Event of
Default by Tenant exists under this Lease.  In addition, Tenant’s right to lease
each portion of the First Refusal Space shall terminate and be of no further
force or effect in the event Tenant fails to lease such portion of the First
Refusal Space following Tenant’s receipt of a First Refusal Notice from
Landlord.
 
Remainder of page intentionally left blank.
Signatures on following page(s).
 
 
-59-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant, acting herein through duly authorized
individuals, have caused these presents to be executed as of the date first
above written.
 

 
TENANT:
     
 
BIOTIME, INC., a California corporation         By:                   [Printed
Name and Title]         By:                   [Printed Name and Title]        
If Tenant is a corporation, this instrument must be executed by BOTH (i) the
chairman of the board, the president or any vice president, AND (ii) the
secretary, any assistant secretary, the chief financial officer or any assistant
financial officer or any assistant treasurer of such corporation, unless the
bylaws or a resolution of the board of directors shall otherwise provide, in
which case the bylaws or a certified copy of the resolution, as the case may be,
must be attached to this instrument.
 
Tenant’s NAICS Code:                                  ______________

 
 
-60-

--------------------------------------------------------------------------------

 
                                          

 
LANDLORD:
 
 
SKS HARBOR BAY ASSOCIATES, LLC,
a Delaware limited liability company
          By:   THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a New Jersey
corporation, its member             By:                           [Printed Name
and Title]

 
 
-61-

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
THE PROJECT
 
 
Exhibit A 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
PREMISES (including Existing Premises and Expansion Space)
 
(See Attached)
 
 
Exhibit B 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1
 
TENANT WORK LETTER
 
This Tenant Work Letter (“Tenant Work Letter”) shall set forth the terms and
conditions relating to the construction of the Premises.  All references in this
Tenant Work Letter to “the Lease” shall mean the relevant portions of the Lease
to which this Tenant Work Letter is attached as Exhibit C-1.
 
ARTICLE 1.

 
BASE, SHELL AND CORE
 
Landlord has previously constructed the base, shell, and core (i) of the
Premises and (ii) of the floor(s) of the Building on which the Premises are
located (collectively, the “Base, Shell, and Core”), and Tenant shall accept the
Base, Shell and Core and the Premises in their current “As-Is” condition
existing as of the date of the Lease and the Commencement Date.  Tenant shall
install in the Premises certain “Tenant Improvements” (as defined below)
pursuant to the provisions of this Tenant Work Letter.  Except for Landlord’s
obligation to disburse the Tenant Improvement Allowance as described below, and
except as set forth in Exhibit C-2, Landlord shall not be obligated to make or
pay for any alterations or improvements to the Premises, the Building or the
Project.
 
ARTICLE 2.

 
TENANT IMPROVEMENTS
 
2.1           Tenant Improvement Allowance.  Tenant shall be entitled to a
one-time tenant improvement allowance (the “Tenant Improvement Allowance”) in
the amount of up to, but not exceeding Sixteen Dollars ($16.00) per rentable
square foot of the Premises (i.e., up to Two Hundred Seventy Four Thousand Eight
Hundred Ninety Six Dollars ($274,896), based on 17,181 rentable square feet in
the Premises), for the costs relating to the initial design and construction of
Tenant’s improvements which are permanently affixed to the Premises (the “Tenant
Improvements”); provided, however, that (i) the Tenant Improvement Allowance
shall be reduced to $72,000 as of the first anniversary of the Commencement
Date, and Landlord shall have no obligation to disburse any portion of the
Tenant Improvement Allowance in excess of such amount to Tenant unless Tenant
makes a request for disbursement pursuant to the terms and conditions of
Section 2.2 below prior to such date, and (ii) Landlord shall have no obligation
to disburse any remaining portion of the then reduced Tenant Improvement
Allowance unless Tenant makes a request for disbursement pursuant to the terms
and conditions of Section 2.2 below prior to the third (3rd) anniversary of the
Commencement Date.  In no event shall Landlord be obligated to make
disbursements pursuant to this Tenant Work Letter in a total amount which
exceeds the Tenant Improvement Allowance.  Tenant shall not be entitled to
receive any cash payment or credit against Rent or otherwise for any unused
portion of the Tenant Improvement Allowance which is not used to pay for the
Tenant Improvement Allowance Items (as such term is defined below).
 
 
Exhibit C-1
-1-

--------------------------------------------------------------------------------

 
 
2.2           Disbursement of the Tenant Improvement Allowance.
 
2.2.1         Tenant Improvement Allowance Items.  Except as otherwise set forth
in this Tenant Work Letter, the Tenant Improvement Allowance shall be disbursed
by Landlord only for the following items and costs (collectively, the “Tenant
Improvement Allowance Items”):
 
 2.2.1.1  Payment of the fees of the “Architect” and the “Engineers,” as those
terms are defined in Section 3.1 of this Tenant Work Letter, and payment of the
fees incurred by, and the cost of documents and materials supplied by, Landlord
and Landlord’s consultants in connection with the preparation and review of the
“Construction Drawings,” as that term is defined in Section 3.1 of this Tenant
Work Letter;
 
 2.2.1.2  The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements;
 
 2.2.1.3  The cost of construction of the Tenant Improvements, including,
without limitation, contractors’ fees and general conditions, testing and
inspection costs, costs of utilities, trash removal, parking and hoists, and the
costs of after-hours freight elevator usage.
 
 2.2.1.4  The cost of any changes in the Base, Shell and Core work when such
changes are required by the Construction Drawings (including if such changes are
due to the fact that such work is prepared on an unoccupied basis), such cost to
include all direct architectural and/or engineering fees and expenses incurred
in connection therewith;
 
 2.2.1.5  The cost of any changes to the Construction Drawings or Tenant
Improvements required by applicable laws and building codes (collectively,
“Code”);
 
 2.2.1.6  Sales and use taxes and Title 24 fees;
 
 2.2.1.7  The “Coordination Fee,” as that term is defined in Section 4.2.2.2 of
this Tenant Work Letter; and
 
 2.2.1.7  All other costs to be expended by Landlord in connection with the
construction of the Tenant Improvements.
 
2.2.2         Disbursement of Tenant Improvement Allowance.  Subject to
Section 2.1 above, during the construction of the Tenant Improvements, Landlord
shall make monthly disbursements of the Tenant Improvement Allowance for Tenant
Improvement Allowance Items for the benefit of Tenant and shall authorize the
release of monies for the benefit of Tenant as follows:
 
 
Exhibit C-1
-2-

--------------------------------------------------------------------------------

 
 
 2.2.2.1  Monthly Disbursements.  On or before the first (1st) day of each
calendar month during the construction of the Tenant Improvements (or such other
date as Landlord may designate), Tenant shall deliver to Landlord:  (i) a
request for payment of the “Contractor,” as that term is defined in Section 4.1
below, approved by Tenant, in a form to be provided by Landlord, showing the
schedule, by trade, of percentage of completion of the Tenant Improvements in
the Premises, detailing the portion of the work completed and the portion not
completed, and demonstrating that the relationship between the cost of the work
completed and the cost of the work to be completed complies with the terms of
the “Construction Budget,” as that term is defined in Section 4.2.1 below;
(ii) invoices from all of “Tenant’s Agents,” as that term is defined in
Section 4.1.2 below, for labor rendered and materials delivered to the Premises;
(iii) executed mechanic’s lien releases from all of Tenant’s Agents which shall
comply with the appropriate provisions, as reasonably determined by Landlord, of
California Civil Code Section 3262(d); and (iv) all other information reasonably
requested by Landlord.  Tenant’s request for payment shall be deemed Tenant’s
acceptance and approval of the work furnished and/or the materials supplied as
set forth in Tenant’s payment request.  On or before the twentieth (20th) day of
the following calendar month, Landlord shall deliver a check to Tenant made
jointly payable to Contractor and Tenant in payment of the lesser of (A) the
amounts so requested by Tenant, as set forth in this Section 2.2.2.1, above,
less a ten percent (10%) retention (the aggregate amount of such retentions to
be known as the “Final Retention”) and (B) the balance of any remaining
available portion of the Tenant Improvement Allowance (not including the Final
Retention), provided that Landlord does not dispute any request for payment
based on non-compliance of any work with the “Approved Working Drawings”, as
that term is defined in Section 3.4 below, or due to any substandard work, or
for any other reason.  Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work furnished or materials supplied as
set forth in Tenant’s payment request.
 
 2.2.2.2  Final Retention.  Subject to the provisions of this Tenant Work
Letter, a check for the Final Retention payable jointly to Tenant and Contractor
shall be delivered by Landlord to Tenant following the completion of
construction of the Premises, provided that (i) Tenant delivers to Landlord
properly executed mechanics lien releases in compliance with both California
Civil Code Section 3262(d)(2) and either Section 3262(d)(3) or
Section 3262(d)(4), and (ii) Landlord has determined that no substandard work
exists which adversely affects the mechanical, electrical, plumbing, heating,
ventilating and air conditioning, life-safety or other systems of the Building,
the curtain wall of the Building, the structure or exterior appearance of the
Building, or any other tenant’s use of such other tenant’s leased premises in
the Building.
 
 2.2.2.3  Other Terms.  Landlord shall only be obligated to make disbursements
from the Tenant Improvement Allowance to the extent costs are incurred by Tenant
for Tenant Improvement Allowance Items.
 
2.2.3         Specifications for Building Standard Components.  Landlord has
established specifications (the “Specifications”) for the Building standard
components to be used in the construction of the Tenant Improvements in the
Premises which Specifications have been received by Tenant.  Unless otherwise
agreed to by Landlord, the Tenant Improvements shall comply with the
Specifications.  Landlord may make changes to the Specifications from time to
time.
 
2.2.4         Required Tenant Improvements.  Tenant hereby agrees that the
initial Tenant Improvements shall include, at a minimum, installation of an
autoclave and DI water system, both of which shall remain in the Premises upon
the expiration of the Term or earlier termination of this Lease, and on such
date become the Landlord’s property without any payment needed to
Tenant.  Tenant hereby agrees that Landlord shall have no obligation to disburse
any portion of the Tenant Improvement Allowance until it is satisfied, in
Landlord’s sole and absolute discretion, that such items are included in the
initial Tenant Improvements to be constructed by Tenant in accordance with this
Work Letter.
 
 
Exhibit C-1
-3-

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
 
CONSTRUCTION DRAWINGS
 
3.1           Selection of Architect/Construction Drawings.  Tenant shall retain
the architect/space planner (the “Architect”) approved by Landlord, which
approval shall not be unreasonably withheld, to prepare the Construction
Drawings.  Tenant shall retain the engineering consultants designated by
Landlord (the “Engineers”) to prepare all plans and engineering working drawings
relating to the structural, mechanical, electrical, plumbing, HVAC, lifesafety,
and sprinkler work in the Premises.  The plans and drawings to be prepared by
Architect and the Engineers hereunder shall be known collectively as the
“Construction Drawings.”  All Construction Drawings shall comply with the
drawing format and specifications reasonably determined by Landlord, and shall
be subject to Landlord’s approval.  Tenant and Architect shall verify, in the
field, the dimensions and conditions as shown on the relevant portions of the
base building plans, and Tenant and Architect shall be solely responsible for
the same, and Landlord shall have no responsibility in connection
therewith.  Landlord’s review of the Construction Drawings as set forth in this
Section 3, shall be for its sole purpose and shall not imply Landlord’s review
of the same, or obligate Landlord to review the same, for quality, design, Code
compliance or other like matters.  Accordingly, notwithstanding that any
Construction Drawings are reviewed by Landlord or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Tenant by Landlord or Landlord’s space planner, architect,
engineers, and consultants, Landlord shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Drawings.
 
3.2           Final Space Plan.  Tenant shall supply Landlord with four (4)
copies signed by Tenant of its final space plan for the Premises before any
architectural working drawings or engineering drawings have been commenced.  The
final space plan (the “Final Space Plan”) shall include a layout and designation
of all offices, rooms and other partitioning, their intended use, and equipment
to be contained therein.  Landlord may request clarification or more specific
drawings for special use items not included in the Final Space Plan.  Landlord
shall advise Tenant within five (5) business days after Landlord’s receipt of
the Final Space Plan for the Premises if the same is unsatisfactory or
incomplete in any respect.  If Tenant is so advised, Tenant shall promptly
(i) cause the Final Space Plan to be revised to correct any deficiencies or
other matters Landlord may reasonably require, and (ii) deliver such revised
Final Space Plan to Landlord.
 
3.3           Final Working Drawings.  After the Final Space Plan has been
approved by Landlord and Tenant, Tenant shall promptly cause the Architect and
the Engineers to complete the architectural and engineering drawings for the
Premises, and cause the Architect to compile a fully coordinated set of
architectural, structural, mechanical, electrical and plumbing working drawings
in a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits for the Tenant Improvements (collectively, the
“Final Working Drawings”), and shall submit the same to Landlord for Landlord’s
approval.  Tenant shall supply Landlord with four (4) copies signed by Tenant of
such Final Working Drawings.  Landlord shall advise Tenant within five (5)
business days after Landlord’s receipt of the Final Working Drawings for the
Premises if the same is unsatisfactory or incomplete in any respect.  If Tenant
is so advised, Tenant shall promptly (i) revise the Final Working Drawings in
accordance with such review and any disapproval of Landlord in connection
therewith, and (ii) deliver such revised Final Working Drawings to Landlord.
 
 
Exhibit C-1
-4-

--------------------------------------------------------------------------------

 
 
3.4           Approved Working Drawings.  The Final Working Drawings shall be
approved by Landlord (the “Approved Working Drawings”) prior to the commencement
of construction of the Premises by Tenant.  After approval by Landlord of the
Final Working Drawings, Tenant shall promptly submit the same to the appropriate
governmental authorities for all applicable building permits.  Tenant hereby
agrees that neither Landlord nor Landlord’s consultants shall be responsible for
obtaining any building permit or certificate of occupancy for the Premises and
that obtaining the same shall be Tenant’s responsibility; provided, however,
that Landlord shall cooperate with Tenant in executing permit applications and
performing other ministerial acts reasonably necessary to enable Tenant to
obtain any such permit or certificate of occupancy.  No changes, modifications
or alterations in the Approved Working Drawings may be made without the prior
written consent of Landlord, which consent shall not be unreasonably withheld;
provided that Landlord may withhold its consent, in its sole discretion, to any
change in the Approved Working Drawings, if such change would result in an
Over-Allowance Cap (as defined below).
 
ARTICLE 4.
 
CONSTRUCTION OF THE TENANT IMPROVEMENTS
 
4.1           Tenant’s Selection of Contractor and Tenant’s Agents.
 
4.1.1         The Contractor.  A general contractor shall be retained by Tenant
to construct the Tenant Improvements.  Such general contractor (“Contractor”)
shall be selected by Tenant from a list of general contractors supplied by
Landlord, and Tenant shall deliver to Landlord notice of its selection of the
Contractor upon such selection.
 
4.1.2         Tenant’s Agents.  All subcontractors, laborers, materialmen, and
suppliers used by Tenant (such subcontractors, laborers, materialmen, and
suppliers, and the Contractor to be known collectively as “Tenant’s Agents”)
must be approved in writing by Landlord, which approval shall not be
unreasonably withheld or delayed; provided that, in any event, Tenant must
contract with Landlord’s base building subcontractors for any mechanical,
electrical, plumbing, life safety, structural, heating, ventilation, and
air-conditioning work in the Premises.  If requested by Landlord, Tenant’s
Agents shall all be union labor in compliance with the master labor agreements
existing between trade unions and the local chapter of the Associated General
Contractors of America.
 
4.2           Construction of Tenant Improvements by Tenant’s Agents.
 
 
Exhibit C-1
-5-

--------------------------------------------------------------------------------

 
 
4.2.1         Construction Contract; Cost Budget.  Prior to Tenant’s execution
of the construction contract and general conditions with Contractor (the
“Contract”), Tenant shall submit the Contract to Landlord for its approval,
which approval shall not be unreasonably withheld or delayed.  Prior to the
commencement of the construction of the Tenant Improvements, and after Tenant
has accepted all bids for the Tenant Improvements, Tenant shall provide Landlord
with a written detailed cost breakdown (the “Final Costs Statement”), by trade,
of the final costs to be incurred, or which have been incurred, as set forth
more particularly in Section 2.2.1.1 through 2.2.1.8 above, in connection with
the design and construction of the Tenant Improvements to be performed by or at
the direction of Tenant or the Contractor which costs form a basis for the
amount of the Contract, if any (the “Final Costs”).  Prior to the commencement
of construction of the Tenant Improvements, Tenant shall supply Landlord with
cash in an amount (the “Over-Allowance Amount”) by which the Final Costs exceed
the Tenant Improvement Allowance (less any portion thereof already disbursed by
Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the Tenant Improvements).  The Over-Allowance
Amount shall be disbursed by Landlord prior to the disbursement of any of the
then remaining portion of the Tenant Improvement Allowance, and such
disbursement shall be pursuant to the same procedure as the Tenant Improvement
Allowance.  In the event that, after the Final Costs have been delivered by
Landlord to Tenant, the costs relating to the design and construction of the
Tenant Improvements shall change, any additional costs necessary to such design
and construction in excess of the Final Costs shall, to the extent they exceed
the remaining balance of the Tenant Improvement Allowance, be paid by Tenant to
Landlord immediately as an addition to the Over-Allowance Amount and, in any
event, prior to the commencement of the construction of such changes, or, at
Landlord’s option, Tenant shall make payments for such additional costs out of
its own funds, but Tenant shall continue to provide Landlord with the documents
described in Sections 2.2.2.1(i), (ii), (iii) and (iv) above, for Landlord’s
approval, prior to Tenant paying such costs
 
4.2.2         Tenant’s Agents.
 
 4.2.2.1  Landlord’s General Conditions for Tenant’s Agents and Tenant
Improvement Work.  Tenant’s and Tenant’s Agents’ construction of the Tenant
Improvements shall comply with the following:  (i) the Tenant Improvements shall
be constructed in strict accordance with the Approved Working Drawings;
(ii) Tenant and Tenant’s Agents shall not, in any way, interfere with, obstruct,
or delay, the work of Landlord’s base building contractor and subcontractors
with respect to the Base, Shell and Core or any other work in the Building;
(iii) Tenant’s Agents shall submit schedules of all work relating to the
Tenant’s Improvements to Contractor and Contractor shall, within five (5)
business days of receipt thereof, inform Tenant’s Agents of any changes which
are necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule; and (iv) Tenant shall abide by all rules made by Landlord’s Building
contractor or Landlord’s Building manager with respect to the use of freight,
loading dock and service elevators, storage of materials, coordination of work
with the contractors of other tenants, and any other matter in connection with
this Tenant Work Letter, including, without limitation, the construction of the
Tenant Improvements.
 
 
Exhibit C-1
-6-

--------------------------------------------------------------------------------

 
 
 4.2.2.2  Coordination Fee.  Tenant shall pay a logistical coordination fee (the
“Coordination Fee”) to Landlord in an amount equal to the product of (i) three
percent (3%), and (ii) the sum of the Tenant Improvement Allowance, the
Over-Allowance Amount, as such amount may be increased hereunder, and any other
amounts expended by Tenant in connection with the design and construction of the
Tenant Improvements, which Coordination Fee shall be for services relating to
the coordination of the construction of the Tenant Improvements.  Landlord
agrees to cap this fee at $6,000 for the initial anticipated improvements of
Tenant’s autoclave, deionized water system, paint and carpet.  Should the scope
of improvements be changed, Coordination Fee shall be adjusted.
 
 4.2.2.3  Indemnity.  Tenant’s indemnity of Landlord as set forth in the Lease
shall also apply with respect to any and all costs, losses, damages, injuries
and liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Improvements and/or Tenant’s disapproval of all or any portion of any request
for payment.  Such indemnity by Tenant, as set forth in the Lease, shall also
apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to Landlord’s performance of  any ministerial
acts reasonably necessary (i) to permit Tenant to complete the Tenant
Improvements, and (ii) to enable Tenant to obtain any building permit or
certificate of occupancy for the Premises.
 
 4.2.2.4  Insurance Requirements.
 
4.2.2.4.1  General Coverages.  All of Tenant’s Agents shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry public liability insurance, including property damage, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.
 
4.2.2.4.2  Special Coverages.  Tenant shall carry “Builder’s All Risk” insurance
in an amount approved by Landlord covering the construction of the Tenant
Improvements, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof.  Such insurance shall
be in amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and in form and with companies as are required
to be carried by Tenant as set forth in the Lease.
 
4.2.2.4.3  General Terms.  Certificates for all insurance carried pursuant to
this Section 4.2.2.4 shall be delivered to Landlord before the commencement of
construction of the Tenant Improvements and before the Contractor’s equipment is
moved onto the site.  All such policies of insurance must contain a provision
that the company writing said policy will give Landlord thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance.  In the event that the Tenant
Improvements are damaged by any cause during the course of the construction
thereof, Tenant shall immediately repair the same at Tenant’s sole cost and
expense.  All policies carried under this Section 4.2.2.4 shall insure Landlord
and Tenant, as their interests may appear, as well as Contractor and Tenant’s
Agents, and shall name as additional insureds Landlord’s Property Manager,
Landlord’s Asset Manager, and all mortgagees and ground lessors of the
Building.  All insurance, except Workers’ Compensation, maintained by Tenant’s
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder.  Such insurance shall provide that it is primary insurance as
respects the owner and that any other insurance maintained by owner is excess
and noncontributing with the insurance required hereunder.  The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Landlord by Tenant under Section 4.2.2.3 of this Tenant Work
Letter.
 
 
Exhibit C-1
-7-

--------------------------------------------------------------------------------

 
 
4.2.3         Governmental Compliance.  The Tenant Improvements shall comply in
all respects with the following:  (i) the Code and other state, federal, city or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person; (ii) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; and (iii) building material manufacturer’s specifications.
 
4.2.4         Inspection by Landlord.  Landlord shall have the right to inspect
the Tenant Improvements at all times, provided however, that Landlord’s failure
to inspect the Tenant Improvements shall in no event constitute a waiver of any
of Landlord’s rights hereunder nor shall Landlord’s inspection of the Tenant
Improvements constitute Landlord’s approval of the same.  Should Landlord
disapprove any portion of the Tenant Improvements, Landlord shall notify Tenant
in writing of such disapproval and shall specify the items disapproved.  Any
defects or deviations in, and/or disapproval by Landlord of, the Tenant
Improvements shall be rectified by Tenant at no expense to Landlord, provided
however, that in the event Landlord determines that a defect or deviation exists
or disapproves of any matter in connection with any portion of the Tenant
Improvements and such defect, deviation or matter might adversely affect the
mechanical, electrical, plumbing, heating, ventilating and air conditioning or
life-safety systems of the Building, the structure or exterior appearance of the
Building or any other tenant’s use of such other tenant’s leased premises,
Landlord may, take such action as Landlord deems necessary, at Tenant’s expense
and without incurring any liability on Landlord’s part, to correct any such
defect, deviation and/or matter, including, without limitation, causing the
cessation of performance of the construction of the Tenant Improvements until
such time as the defect, deviation and/or matter is corrected to Landlord’s
satisfaction.
 
4.2.5         Meetings.  Commencing upon the execution of the Lease, Tenant
shall hold weekly meetings at a reasonable time, with the Architect and the
Contractor regarding the progress of the preparation of Construction Drawings
and the construction of the Tenant Improvements, which meetings shall be held at
a location designated by Landlord, and Landlord and/or its agents shall receive
prior notice of, and shall have the right to attend, all such meetings, and,
upon Landlord’s request, certain of Tenant’s Agents shall attend such
meetings.  In addition, minutes shall be taken at all such meetings, a copy of
which minutes shall be promptly delivered to Landlord.  One such meeting each
month shall include the review of Contractor’s current request for payment.
 
4.3           Notice of Completion; Copy of “As Built” Plans.  Within ten (10)
days after completion of construction of the Tenant Improvements, Tenant shall
cause a Notice of Completion to be recorded in the office of the Recorder of the
County in which the Building is located in accordance with Section 3093 of the
Civil Code of the State of California or any successor statute, and shall
furnish a copy thereof to Landlord upon such recordation.  If Tenant fails to do
so, Landlord may execute and file the same on behalf of Tenant as Tenant’s agent
for such purpose, at Tenant’s sole cost and expense.  At the conclusion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the “record-set” of as-built drawings are true
and correct, which certification shall survive the expiration or termination of
the Lease, (C) to deliver to Landlord two (2) sets of sepias of such as-built
drawings within ninety (90) days following issuance of a certificate of
occupancy for the Premises, and (D) to deliver to Landlord a computer disk
containing the Approved Working Drawings in AutoCAD format, and (ii) Tenant
shall deliver to Landlord a copy of all warranties, guaranties, and operating
manuals and information relating to the improvements, equipment, and systems in
the Premises.
 
 
Exhibit C-1
-8-

--------------------------------------------------------------------------------

 
 
4.4           Coordination by Tenant’s Agents with Landlord.  Upon Tenant’s
delivery of the Contract to Landlord under Section 4.2.1 of this Tenant Work
Letter, Tenant shall furnish Landlord with a schedule setting forth the
projected date of the completion of the Tenant Improvements and showing the
critical time deadlines for each phase, item or trade relating to the
construction of the Tenant Improvements.
 
ARTICLE 5.

 
MISCELLANEOUS
 
5.1           Tenant’s Representative.  Tenant has designated ________________
[PLEASE PROVIDE] as its sole representative with respect to the matters set
forth in this Tenant Work Letter, who shall have full authority and
responsibility to act on behalf of the Tenant as required in this Tenant Work
Letter.
 
5.2           Landlord’s Representative.  Landlord has designated  __________as
its sole representative with respect to the matters set forth in this Tenant
Work Letter, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Tenant Work
Letter.
 
5.3           Time of the Essence in This Tenant Work Letter.  Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days.  If any item requiring approval is timely disapproved by
Landlord, the procedure for preparation of the document and approval thereof
shall be repeated until the document is approved by Landlord.
 
 
Exhibit C-1
-9-

--------------------------------------------------------------------------------

 
 
5.4           Tenant’s Lease Default.  Notwithstanding any provision to the
contrary contained in the Lease, if an event of default by Tenant of this Tenant
Work Letter or the Lease has occurred at any time on or before the substantial
completion  of the Premises, then (i) in addition to all other rights and
remedies granted to Landlord pursuant to the Lease, at law and/or in equity,
Landlord shall have the right to withhold payment of all or any portion of the
Tenant Improvement Allowance and/or Landlord may cause Contractor to cease the
construction of the Premises (in which case, Tenant shall be responsible for any
delay in the substantial completion of the Premises caused by such work
stoppage), and (ii) all other obligations of Landlord under the terms of this
Tenant Work Letter shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease (in which case, Tenant shall be responsible
for any delay in the substantial completion of the Premises caused by such
inaction by Landlord).  In addition, if the Lease is terminated prior to the
Commencement Date, for any reason due to a default by Tenant under the Lease or
under this Tenant Work Letter, in addition to any other remedies available to
Landlord under the Lease, at law and/or in equity, Tenant shall pay to Landlord,
as Additional Rent under the Lease, within five (5) days of receipt of a
statement therefor, any and all costs (if any) incurred by Landlord (including
any portion of the Tenant Improvement Allowance disbursed by Landlord) and not
reimbursed or otherwise paid by Tenant through the date of such termination in
connection with the Tenant Improvements to the extent planned, installed and/or
constructed as of such date of termination, including, but not limited to, any
costs related to the removal of all or any portion of the Tenant Improvements
and restoration costs related thereto.
 
 
Exhibit C-1
-10-

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2
 
Landlord shall, at its sole cost and expense, perform the following work on the
Premises: (i) construction of demising walls as shown on Schedule 1 to this
Exhibit C-2, such walls to be constructed prior to such time as such adjacent
space is to be occupied by another tenant, (2) installation of separate meters
and/or sub-meters, as needed, to separately measure the electrical consumption
of the Premises, and (3) after the completion of the Tenant’s Work, construction
of those cosmetic upgrades to the restrooms in the Premises described on
Schedule 2 to this Exhibit C-2.
 
 
Exhibit C-2
-1-

--------------------------------------------------------------------------------

 


EXHIBIT D
 
RULES AND REGULATIONS
 
Tenant shall faithfully observe and comply with the following Rules and
Regulations:
 
1.             Tenant shall not alter any locks or install any new or additional
locks or bolts on any doors or windows of the Premises without obtaining
Landlord’s prior written consent. Tenant shall bear the cost of any lock changes
or repairs required by Tenant and Tenant shall promptly deliver any new keys to
Landlord.
 
2.             All doors opening to public corridors shall be kept closed at all
times except for normal ingress and egress to the Premises. Tenant shall assume
any and all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.
 
3.             Tenant, its employees and agents must be sure that the entry
doors to the Premises are securely closed and locked when leaving the Premises
if it is after the normal hours of business of the Project. Tenant, its
employees, agents or any other persons entering or leaving the Project at any
time when it is so locked, or any time when it is considered to be after normal
business hours for the Project, may be required to sign the Project register.
Access to the Project may be refused unless the person seeking access has proper
identification or has a previously received authorization for access to the
Project. Landlord and its agents shall in no case be liable for damages for any
error with regard to the admission to or exclusion from the Project of any
person. In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.
 
4.             Landlord reserves the right, in the event of an emergency in
Landlord’s reasonable discretion, to close or limit access to the Project and/or
the Premises, from time to time, due to damage to the Project and/or the
Premises, to ensure the safety of persons or property or due to government order
or directive, and Tenant agrees to immediately comply with any such reasonable
decision by Landlord. If Landlord closes or limits access to the Project and/or
the Premises for the reasons described above, Landlord’s actions shall not
constitute a breach of the Lease.
 
5.             Tenant shall not disturb, solicit, or canvass any occupant of the
Project and shall cooperate with Landlord and its agents to prevent the same.
Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, halls, stairways, elevators, or any Common Areas
for the purposes of smoking tobacco products or for any other purpose, nor in
any way obstruct such areas, and shall use them only as a means of ingress and
egress for the Premises.  Smoking shall not be permitted in the Common Areas.
 
6.             The toilet rooms, urinals and wash bowls shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein. The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenants who, or whose employees or agents, shall have caused it.
 
 
Exhibit D
-1-

--------------------------------------------------------------------------------

 
 
7.             Except for vending machines intended for the sole use of Tenant’s
employees and invitees, no vending machine or machines other than fractional
horsepower office machines shall be installed, maintained or operated upon the
Premises without the written consent of Landlord. All vendors or other persons
visiting the Premises shall be subject to the reasonable control of Landlord.
Tenant shall not permit its vendors or other persons visiting the Premises to
solicit other tenants of the Project.
 
8.             Tenant shall not use or keep in or on the Premises or the Project
any kerosene, gasoline or other inflammable or combustible fluid or material,
except as otherwise permitted in the Lease. Tenant shall not bring into or keep
within the Premises or the Project any animals, birds or vehicles (other than
passenger vehicles, forklifts or bicycles).
 
9.             Tenant shall not use, keep or permit to be used or kept, any
noxious gas or substance in or on the Premises or permit or allow the Premises
to be occupied or used in a manner offensive or objectionable to Landlord or
other occupants of the Project by reason of noise, odors, or vibrations, or to
otherwise unreasonably interfere with the use of the Project by other tenants.
 
10.           No cooking shall be done or permitted on the Premises nor shall
the Premises be used for the storage of merchandise, for loading or for any
improper, objectionable or immoral purposes. Notwithstanding the foregoing,
Underwriters’ Laboratory approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.
 
11.           Landlord reserves the right to exclude or expel from the Project
any person who, in the judgment of Landlord, is intoxicated or under the
influence of liquor or drugs, or who shall in any manner do any act in violation
of any of these Rules and Regulations.
 
12.           No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal. All
trash, garbage and refuse disposal shall be made only through entry-ways and
elevators provided for such purposes at such times as Landlord shall designate.
 
13.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.
 
14.           Tenant acknowledges that the local fire department has previously
required Landlord to participate in a fire and emergency preparedness program or
may require Landlord and/or Tenant to participate in such a program in the
future. Tenant agrees to take all actions reasonably necessary to comply with
the requirements of such a program including, but not limited to, designating
certain employees as “fire wardens” and requiring them to attend any necessary
classes and meetings and to perform any required functions.
 
 
Exhibit D
-2-

--------------------------------------------------------------------------------

 
 
15.           Tenant and its employees shall comply with all federal, state and
local recycling and/or resource conservation laws and shall take all actions
reasonably requested by Landlord in order to comply with such laws.
 
Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable and nondiscriminatory Rules and Regulations as in Landlord’s judgment
may from time to time be necessary for the management, safety, care and
cleanliness of the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant, nor prevent Landlord
from thereafter enforcing any such Rules or Regulations against any or all
tenants of the Project. Landlord, however, shall apply such Rules and
Regulations in a nondiscriminatory manner. Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them.
 
 
Exhibit D
-3-

--------------------------------------------------------------------------------

 
 
EXHIBIT E

 
PARKING RULES
 
1.             Parking areas shall be used only for parking by vehicles no
longer than full size, passenger automobiles, pickup trucks and sport utility
vehicles. Tenant and its employees shall park automobiles within the lines of
the parking spaces.
 
2.             Tenant shall not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, suppliers, shippers, customers,
or invitees to be loaded, unloaded, or parked in areas other than those
designated by Landlord for such activities. Users of the parking area will obey
all posted signs and park only in the areas designated for vehicle parking.
 
3.             Parking stickers and parking cards, if any, shall be the property
of Landlord and shall be returned to Landlord by the holder thereof upon
termination of the holder’s parking privileges. Landlord may require Tenant and
each of its employees to give Landlord a commercially reasonable deposit when a
parking card or other parking device is issued. Landlord shall not be obligated
to return the deposit unless and until the parking card or other device is
returned to Landlord. Tenant will pay such replacement charges as is reasonably
established by Landlord for the loss of such devices. Loss or theft of parking
identification stickers or devices from automobiles must be reported to the
parking operator immediately. Any parking identification stickers reported lost
or stolen found on any unauthorized car will be confiscated and the illegal
holder will be subject to prosecution.
 
4.             Unless otherwise instructed, every person using the parking area
is required to park and, lock his own vehicle. Landlord will not be responsible
for any damage to vehicles, injury to persons or loss of property, all of which
risks are assumed by the party using the parking area.
 
5.             The maintenance, washing, waxing or cleaning of vehicles in the
parking structure or Common Areas is prohibited.
 
6.             Tenant shall be responsible for seeing that all of its employees,
agents and invitees comply with the applicable parking rules, regulations, laws,
and agreements. Parking area managers or attendants, if any, are not authorized
to make or allow any exceptions to these Parking Rules and Regulations. Landlord
reserves the right to terminate parking rights for any person or entity that
willfully refuses to comply with these rules and regulations.
 
7.             Every driver is required to park his or her own car. Tenant
agrees that all responsibility for damage to cars or the theft of or from cars
is assumed by the driver, and further agrees that Tenant will hold Landlord
harmless for any such damages or theft.
 
8.             No vehicles shall be parked in the parking areas overnight. The
parking area shall only be used for daily parking and no vehicle or other
property shall be stored in a parking space.
 
 
Exhibit E
-1-

--------------------------------------------------------------------------------

 
 
9.             Any vehicle parked by Tenant, its employees, contractors or
visitors in a reserved parking space or in any area of the parking area that is
not designated for the parking of such a vehicle may, at Landlord’s option, and
without notice or demand, be towed away by any towing company selected by
Landlord, and the cost of such towing shall be paid for by Tenant and/or the
driver of said vehicle.
 
Landlord reserves the right at any time to reasonably change or rescind any one
or more of these Rules and Regulations, or to make such other and further
reasonable and nondiscriminatory Rules and Regulations as in Landlord’s judgment
may from time to time be necessary for the management, safety, care and
cleanliness of the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein. Landlord may
waive any one or more of these Rules and Regulations for the benefit of any
particular tenant, but no such waiver by Landlord shall be construed as a waiver
of such Rules and Regulations in favor of any other tenant, nor prevent Landlord
from thereafter enforcing any such Rules or Regulations against any or all
tenants of the Project.  Landlord, however, shall apply such Rules and
Regulations in a nondiscriminatory manner.  Tenant shall be deemed to have read
these Rules and Regulations and to have agreed to abide by them.
 
 
Exhibit E
-2-

--------------------------------------------------------------------------------

 
 
EXHIBIT F

 
COMMENCEMENT DATE MEMORANDUM
 
With respect to that certain lease (“Lease”) dated ______________, 2010 between
SKS HARBOR BAY ASSOCIATES, LLC, a Delaware limited liability company
(“Landlord”), and _____________________ (“Tenant”), whereby Landlord leased to
Tenant and Tenant leased from Landlord approximately _________ rentable square
feet of that certain office building located at _______________________,
California (“Premises”), Tenant hereby acknowledges and certifies to Landlord as
follows:
 
(1)           Landlord delivered possession of the Premises to Tenant with all
Tenant Improvements (if any) required to be constructed by Landlord pursuant to
Exhibit C to the Lease substantially complete on __________________, 201__;
 
(2)           The Term of the Lease commenced on _______________________
(“Commencement Date”) and Tenant’s obligation to pay Rent commenced on
________________________ (“Rent Commencement Date”), and the Term of the Lease
shall end on ______________ (the “Expiration Date”) unless the Lease is earlier
terminated in accordance with its expressed terms;
 
(3)           The Premises contain approximately ___________ rentable square
feet of space;
 
(4)           Tenant has accepted and is currently in possession of the Premises
and the Premises are acceptable for Tenant’s use;
 
(5)           Tenant’s Building Percentage is _____________ (___%); and
 
(6)           The initial Base Rent per month is $________________.
 
IN WITNESS WHEREOF, this Commencement Date Memorandum is executed this day of
_______________, 201__

          “Tenant”            
 
 
** If Tenant is a corporation, this instrument must be executed by BOTH (i) the
chairman of the board, the president or any vice president, AND (ii) the
secretary, any assistant secretary, the chief financial officer or any assistant
financial officer or any assistant treasurer of such corporation, unless the
bylaws or a resolution of the board of directors shall otherwise provide, in
which case the bylaws or a certified copy of the resolution, as the case may be,
must be attached to this instrument.
            By:          Its:               By:          Its:               

 
 
Exhibit F
-1-

--------------------------------------------------------------------------------

 
 
EXHIBIT G

 
STANDARDS FOR UTILITIES AND SERVICES
 
The following Standards for Utilities and Services are in effect. Landlord
reserves the right to adopt nondiscriminatory modifications and additions
hereto:
 
As long as Tenant is not in default under any of the terms, covenants,
conditions, provisions, or agreements of this Lease, Landlord shall:
 
(a)           On Monday through Friday, except holidays, from 8 A.M. to 6 P.M.
(and other times for a reasonable additional charge to be fixed by Landlord),
ventilate the Premises and furnish air conditioning or heating on such days and
hours, when in the judgment of Landlord it may be required for the comfortable
occupancy of the Premises. The air conditioning system achieves maximum cooling
when the window coverings are closed. Landlord shall not be responsible for room
temperatures if Tenant does not keep all window coverings in the Premises closed
whenever the system is in operation. Tenant agrees to cooperate fully at all
times with Landlord, and to abide by all regulations and requirements which
Landlord may prescribe for the proper function and protection of said air
conditioning system. Tenant agrees not to connect any apparatus, device, conduit
or pipe to the Building chilled and hot water air conditioning supply lines.
Tenant further agrees that neither Tenant nor its servants, employees, agents,
visitors, licensees or contractors shall at any time enter mechanical
installations or facilities of the Building or adjust, tamper with, touch or
otherwise in any manner affect said installations or facilities. The cost of
maintenance and service calls to adjust and regulate the air conditioning system
shall be charged to Tenant if the need for maintenance work results from either
Tenant’s adjustment of room thermostats or Tenant’s failure to comply with its
obligations under this section, including keeping window coverings closed as
needed. Such work shall be charged at hourly rates equal to then current
journeymen’s wages for air conditioning mechanics.
 
(b)           Landlord reserves the right to charge Tenant for the cost to
Landlord of providing such after-hours heating and air-conditioning.
 
(c)           Landlord shall furnish to the Premises, during the usual business
hours on business days, electric current sufficient for normal office use.
Tenant agrees, should its electrical installation or electrical consumption be
in excess of the aforesaid quantity or extend beyond normal business hours, to
reimburse Landlord monthly for the measured consumption at the average cost per
kilowatt hour charged to the Building during the period. If a separate meter is
not installed at Tenant’s cost, such excess cost will be established by an
estimate agreed upon by Landlord and Tenant, and if the parties fail to agree,
as established by an independent licensed engineer. Said estimates to be
reviewed and adjusted quarterly. Tenant agrees not to use any apparatus or
device in, or upon, or about the Premises which may in any way increase the
amount of such services usually furnished or supplied to said Premises, and
Tenant further agrees not to connect any apparatus or device with wires,
conduits or pipes, or other means by which such services are supplied, for the
purpose of using additional or unusual amounts of such services without written
consent of Landlord. Should Tenant use the same to excess, the refusal on the
part of Tenant to pay upon demand of Landlord the amount established by Landlord
for such excess charge shall constitute a breach of the obligation to pay Rent
under this Lease and shall entitle Landlord to the rights therein granted for
such breach. At all times Tenant’s use of electric current shall never exceed
the capacity of the feeders to the Building or the risers or wiring installation
and Tenants shall not install or use or permit the installation or use of any
computer, larger than personal computer, or electronic data processing equipment
in the Premises, without the prior written consent of Landlord.
 
 
Exhibit G
-1-

--------------------------------------------------------------------------------

 
 
(d)           Water will be available in public areas for drinking and lavatory
purposes only, but if Tenant requires, uses or consumes water for any purposes
in addition to ordinary drinking and lavatory purposes of which fact Tenant
constitutes Landlord to be the sole judge, Landlord may install a water meter
and thereby measure Tenant’s water consumption for all purposes. Tenant shall
pay Landlord for the cost of the meter and the cost of the installation thereof
and throughout the duration of Tenant’s occupancy Tenant shall keep said meter
and installation equipment in good working order and repair at Tenant’s own cost
and expense, in default of which Landlord may cause such meter and equipment to
be replaced or repaired and collect the cost thereof from Tenant. Tenant agrees
to pay for water consumed, as shown on said meter, as and when bills are
rendered, and on default in making such payment, Landlord may pay such charges
and collect the same from Tenant. Any such costs or expenses incurred, or
payments made by Landlord for any of the reasons or purposes hereinabove stated
shall be deemed to be Additional Rent payable by Tenant and collectible by
Landlord as such.
 
(e)           Landlord reserves the right to stop service of the elevator,
plumbing, ventilation, air conditioning and electric systems, when necessary, by
reason of accident or emergency or for repairs, alterations or improvements, in
the judgment of Landlord desirable or necessary to be made, until said repairs,
alterations or improvements shall have been completed, and shall further have no
responsibility or liability for failure to supply elevator facilities, plumbing,
ventilating, air conditioning or electric service, when prevented from so doing
by strike or accident or by any cause beyond Landlord’s reasonable control, or
by laws, rules, orders, ordinances, directions, regulations or requirements of
any federal, state, county or municipal authority or failure of gas, oil or
other suitable fuel supply or inability by exercise of reasonable diligence to
obtain gas, oil or other suitable fuel. It is expressly understood and agreed
that any covenants on Landlord’s part to furnish any service pursuant to any of
the terms, covenants, conditions, provisions or agreements of this Lease, or to
perform any act or thing for the benefit of Tenant, shall not be deemed breached
if Landlord is unable to furnish or perform the same by virtue of a strike or
labor trouble or any other cause whatsoever beyond Landlord’s control
 
 
Exhibit G
-2-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

     
Page
ARTICLE 1. PREMISES; COMMON AREAS
3
ARTICLE 2. TERM AND CONDITION OF PREMISES
4
ARTICLE 3. USE, NUISANCE, OR HAZARD
5
ARTICLE 4. RENT
6
ARTICLE 5. RENT ADJUSTMENT
8
ARTICLE 6. SERVICES TO BE PROVIDED BY LANDLORD
17
ARTICLE 7. REPAIRS AND MAINTENANCE BY LANDLORD
18
ARTICLE 8. REPAIRS AND CARE OF PROJECT BY TENANT
18
ARTICLE 9. TENANT’S EQUIPMENT AND INSTALLATIONS
19
ARTICLE 10. FORCE MAJEURE
20
ARTICLE 11. CONSTRUCTION, MECHANICS’ AND MATERIALMAN’S LIENS
21
ARTICLE 12. ARBITRATION
21
ARTICLE 13. INSURANCE
22
ARTICLE 14. QUIET ENJOYMENT
24
ARTICLE 15. ALTERATIONS
24
ARTICLE 16. FURNITURE, FIXTURES, AND PERSONAL PROPERTY
25
ARTICLE 17. PERSONAL PROPERTY AND OTHER TAXES
26
ARTICLE 18. ASSIGNMENT AND SUBLETTING
27
ARTICLE 19. DAMAGE OR DESTRUCTION
31
ARTICLE 20. CONDEMNATION
34
ARTICLE 21. HOLD HARMLESS
35
ARTICLE 22. DEFAULT BY TENANT
35
ARTICLE 23. LIEN FOR RENT
40
ARTICLE 24. RIGHT TO RELOCATE
40
ARTICLE 25. ATTORNEYS’ FEES
41
ARTICLE 26. NON-WAIVER
41
ARTICLE 27. RULES AND REGULATIONS
41
ARTICLE 28. ASSIGNMENT BY LANDLORD
42
ARTICLE 29. LIABILITY OF LANDLORD
42
ARTICLE 30. SUBORDINATION AND ATTORNMENT
42

 
 
-i-

--------------------------------------------------------------------------------

 
 
ARTICLE 31. HOLDING OVER
43
ARTICLE 32. SIGNS
44
ARTICLE 33. HAZARDOUS SUBSTANCES
44
ARTICLE 34. COMPLIANCE WITH LAWS AND OTHER REGULATIONS
47
ARTICLE 35. SEVERABILITY
48
ARTICLE 36. NOTICES
48
ARTICLE 37. OBLIGATIONS OF, SUCCESSORS, PLURALITY, GENDER
48
ARTICLE 38. ENTIRE AGREEMENT
48
ARTICLE 39. CAPTIONS
49
ARTICLE 40. CHANGES
49
ARTICLE 41. AUTHORITY
49
ARTICLE 42. BROKERAGE
49
ARTICLE 43. EXHIBITS
50
ARTICLE 44. APPURTENANCES
50
ARTICLE 45. PREJUDGMENT REMEDY, REDEMPTION, COUNTERCLAIM, AND JURY
50
ARTICLE 46. RECORDING
50
ARTICLE 47. MORTGAGEE PROTECTION
51
ARTICLE 48. OTHER LANDLORD CONSTRUCTION
51
ARTICLE 49. PARKING
52
ARTICLE 50. ELECTRICAL CAPACITY
52
ARTICLE 51. OPTION TO EXTEND LEASE
52
ARTICLE 52. TELECOMMUNICATIONS LINES AND EQUIPMENT
55
ARTICLE 53. ERISA
57
ARTICLE 54. PERSONAL PROPERTY
 

 
 
-ii-

--------------------------------------------------------------------------------